EXHIBIT 10.1

EXECUTION VERSION

 

 

 

 

 

AGREEMENT OF PURCHASE AND SALE

Dated as of April 25, 2016

 

 

VERISK HEALTH

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

PURCHASE AND SALE OF EQUITY INTERESTS

     2   

Section 1.1

 

Purchase and Sale of Equity Interests

     2   

Section 1.2

 

Purchase Price

     3   

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE PARENT

     4   

Section 2.1

 

Organization and Good Standing

     4   

Section 2.2

 

Authorization; Enforceability

     5   

Section 2.3

 

Conflicts

     5   

Section 2.4

 

Stock Ownership

     6   

Section 2.5

 

Brokers and Finders

     6   

Section 2.6

 

Disputes and Litigation

     6   

Section 2.7

 

Exclusive Representations

     6   

Section 2.8

 

Acquiring for Investment

     7   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES CONCERNING THE SUBJECT COMPANIES

     7   

Section 3.1

 

Organization and Good Standing

     7   

Section 3.2

 

Authority; Enforceability

     7   

Section 3.3

 

Conflicts

     8   

Section 3.4

 

Capitalization; Subsidiaries

     8   

Section 3.5

 

Financial Statements

     9   

Section 3.6

 

Absence of Undisclosed Liabilities

     10   

Section 3.7

 

Absence of Certain Changes

     10   

Section 3.8

 

Taxes

     11   

Section 3.9

 

Title; Sufficiency of Assets

     12   

Section 3.10

 

Real Property and Leases

     13   

Section 3.11

 

Contractual and Other Obligations

     13   

Section 3.12

 

Compensation

     15   

Section 3.13

 

Employee Benefit Plans

     15   

Section 3.14

 

Labor Relations

     17   

Section 3.15

 

Insurance

     18   

Section 3.16

 

Intellectual Property

     18   

Section 3.17

 

Disputes and Litigation

     20   

Section 3.18

 

Compliance with Laws; Licenses; Permits

     20   

Section 3.19

 

Environmental

     21   

Section 3.20

 

Accounts Receivable

     21   

Section 3.21

 

Related Party Transactions

     22   

Section 3.22

 

Questionable Payments

     22   

Section 3.23

 

HIPAA and HITECH Compliance

     22   

Section 3.24

 

Brokers and Finders

     23   

Section 3.25

 

Top Clients and Vendors

     23   

 

i



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER, VCVH INTERMEDIATE, VCVH Holding
II and Purchaser LLC

     24   

Section 4.1

 

Organization and Good Standing

     24   

Section 4.2

 

Authorization; Enforceability

     24   

Section 4.3

 

Conflicts

     24   

Section 4.4

 

Disputes and Litigation

     25   

Section 4.5

 

Sufficient Funds

     25   

Section 4.6

 

Sources of Information

     27   

Section 4.7

 

Purchase for Investment

     28   

Section 4.8

 

Brokers and Finders

     28   

Section 4.9

 

The Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC

     28   

ARTICLE V

 

PRE-CLOSING COVENANTS

     28   

Section 5.1

 

HSR Act; Other Governmental and Judicial Filings

     28   

Section 5.2

 

Affirmative Covenants of the Verisk Health Parent Companies

     31   

Section 5.3

 

Negative Covenants of the Parent and the Subject Companies

     31   

Section 5.4

 

[Intentionally Omitted.]

     34   

Section 5.5

 

Projected Closing Statement

     34   

Section 5.6

 

Notification of Certain Matters

     35   

Section 5.7

 

No Control of Other Party’s Business

     35   

Section 5.8

 

Cooperation; Additional Agreements

     35   

Section 5.9

 

Release of Existing Guaranties

     36   

Section 5.10

 

Transfer of Excluded Assets and Retained Liabilities

     37   

Section 5.11

 

Related Party Transactions

     37   

Section 5.12

 

Shared Contracts

     38   

Section 5.13

 

Transition Matters

     38   

Section 5.14

 

Financing

     39   

Section 5.15

 

No Shop

     43   

ARTICLE VI

 

PUBLICITY

     44   

Section 6.1

 

Publicity

     44   

ARTICLE VII

 

CLOSING

     45   

Section 7.1

 

Time and Place of Closing

     45   

Section 7.2

 

Delivery of the Verisk Health Shares and the Mediconnect Shares

     45   

Section 7.3

 

Delivery of Closing Payment and Class C Membership Interests

     46   

ARTICLE VIII

 

CONDITIONS TO OBLIGATIONS OF EACH PARTY

     46   

Section 8.1

 

Hart-Scott-Rodino Antitrust Improvements Act and Antitrust Laws

     46   

Section 8.2

 

Other Governmental Consents

     46   

Section 8.3

 

Litigation; No Prohibition on Consummation

     46   

Section 8.4

 

Transitional Services Agreement

     46   

ARTICLE IX

 

CONDITIONS TO OBLIGATIONS OF THE PARENT

     47   

Section 9.1

 

Representations; Warranties; Covenants

     47   

Section 9.2

 

Certified Resolutions

     47   

Section 9.3

 

Amended and Restated Limited Liability Company Agreement, Note and Class C
Membership Interests

     47   

 

ii



--------------------------------------------------------------------------------

ARTICLE X

 

CONDITIONS TO OBLIGATIONS OF THE PURCHASER, VCVH INTERMEDIATE, VCVH HOLDING II
AND PURCHASER LLC

     47   

Section 10.1

 

Representations; Warranties; Covenants

     48   

Section 10.2

 

Certified Resolutions

     48   

Section 10.3

 

FIRPTA Certificate

     48   

Section 10.4

 

Resignations

     48   

Section 10.5

 

No Material Adverse Effect

     48   

Section 10.6

 

Amended and Restated Limited Liability Company Agreement, Note and Business
Associate Agreement

     49   

ARTICLE XI

  TERMINATION      49   

Section 11.1

 

Termination

     49   

Section 11.2

 

Effect of Termination

     50   

Section 11.3

 

Reverse Termination Fee

     51   

ARTICLE XII

  POST-CLOSING COVENANTS      52   

Section 12.1

 

Non-Competition and Non-Solicitation Agreement

     52   

Section 12.2

 

Tax Matters

     53   

Section 12.3

 

Adjusted Closing Statement

     59   

Section 12.4

 

Employee and Related Matters

     60   

Section 12.5

 

Post-Closing Access

     64   

Section 12.6

 

Legal Name Change; Use of Name; ClaimSearch

     65   

Section 12.7

 

Directors’ and Officers’ Indemnification and Insurance

     66   

Section 12.8

 

Release

     67   

Section 12.9

 

Access to Parent Insurance

     69   

Section 12.10

 

Confidentiality

     71   

Section 12.11

 

Termination of Backstop Letters of Credit

     72   

ARTICLE XIII

  INDEMNIFICATION      73   

Section 13.1

 

Indemnification by the Parent

     73   

Section 13.2

 

Indemnification by the Purchaser

     74   

Section 13.3

 

Limitation of Liability

     75   

Section 13.4

 

Indemnification Procedures

     76   

Section 13.5

 

Exclusivity

     78   

Section 13.6

 

Tax Treatment of Indemnification Payments

     78   

ARTICLE XIV

  MISCELLANEOUS      78   

Section 14.1

 

Definitions

     78   

Section 14.2

 

Notices

     90   

Section 14.3

 

Survival of Representations

     91   

Section 14.4

 

Schedules

     91   

Section 14.5

 

Entire Agreement; Amendments

     91   

Section 14.6

 

Further Action

     92   

Section 14.7

 

Expenses

     93   

 

iii



--------------------------------------------------------------------------------

Section 14.8

 

Governing Law

     93   

Section 14.9

 

Consent to Jurisdiction

     93   

Section 14.10

 

Waiver of Jury Trial

     93   

Section 14.11

 

Captions

     94   

Section 14.12

 

Accounting Terms; Currency

     94   

Section 14.13

 

Interpretation

     94   

Section 14.14

 

Severability

     94   

Section 14.15

 

Specific Performance

     94   

Section 14.16

 

Assignment; Benefits

     95   

Section 14.17

 

Counterparts

     96   

Section 14.18

 

Extensions; Waivers

     96   

Section 14.19

 

Attorney-Client Privilege; Waiver of Conflicts

     96   

Section 14.20

 

Parent Guarantee

     97   

Section 14.21

 

Non-Recourse

     97   

 

Exhibit A

  -      Form of Note

Exhibit B

  -      Form of Amended and Restated Limited Liability Company Agreement of
VCVH Holdings LLC

Exhibit C

  -      Form of Transitional Services Agreement

Exhibit D

  -      Form of FIRPTA Certificate

Exhibit E

  -      Form of Business Associate Agreement

Exhibit F

  -      Nepal Sublease Term Sheet

Annex A

  -      Allocation of Purchase Price

Annex B

  -      Illustrative Net Working Capital Statement

 

iv



--------------------------------------------------------------------------------

EXECUTION VERSION

AGREEMENT OF PURCHASE AND SALE

AGREEMENT OF PURCHASE AND SALE dated as of this 25th day of April, 2016 (this
“Agreement”), by and among ARGUS INFORMATION AND ADVISORY SERVICES, LLC, a
limited liability company organized and existing under the laws of the State of
New York (the “Parent”), VERISK HEALTH, INC., a corporation organized and
existing under the laws of the State of Delaware (“Verisk Health”), MEDICONNECT
GLOBAL, INC., a corporation organized and existing under the laws of the State
of Delaware (“MEDICONNECT GLOBAL” and together with Verisk Health, the “Verisk
Health Parent Companies”), VCVH HOLDING CORP., a corporation organized and
existing under the laws of the State of Delaware (the “Purchaser”), solely for
the purposes of Section 1.2 and Article IV, VCVH HOLDINGS LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(“Purchaser LLC”), VCVH INTERMEDIATE HOLDING CORP., a corporation organized and
existing under the laws of the State of Delaware and the indirect parent of the
Purchaser (“VCVH Intermediate”), VCVH HOLDING II CORP., a Delaware corporation
(“VCVH Holding II”) and, solely for purposes of Section 5.1, Section 5.3,
Section 5.8(c), Section 5.13, Section 12.1, Section 12.8(b), Section 12.8(c),
Section 12.10, Article XIII and Article XIV, VERISK ANALYTICS, INC., a
corporation organized and existing under the laws of the State of Delaware and
the indirect parent of the Parent (the “Parent Guarantor”).

W I T N E S S E T H:

WHEREAS, the Parent, through its direct and indirect subsidiaries
(i) Mediconnect Global, (ii) PHR Acquisition, LLC, a Delaware limited liability
company (“PHR”), (iii) Globerian, Inc., a Delaware corporation (“Globerian”);
(iv) Mediconnect.net, Inc., a Delaware corporation (“Mediconnect.net”),
(v) Verisk Health and (vi) Verisk Information Technologies Pvt. Ltd., a Nepal
company (“Verisk Health Nepal” and, together with Mediconnect Global, PHR,
Globerian, Mediconnect.net and Verisk Health, hereinafter referred to,
collectively, as the “Subject Companies” or sometimes individually as a “Subject
Company”), provides data analytic and technology solutions to health plans,
healthcare third party administrators, state Medicaid agencies, employers and
healthcare providers that enable customers to identify and manage clinical and
financial risk across patient populations, measure healthcare quality outcomes,
ensure Centers for Medicare and Medicaid Services-compliant risk-adjusted
revenue, and improve payment accuracy (collectively, the “Business”); and

WHEREAS, the Parent is the owner of: (x) the Mediconnect Shares (as hereinafter
defined), representing all of the outstanding shares of capital stock of
Mediconnect Global, and (y) the Verisk Health Shares (as hereinafter defined),
representing all of the outstanding shares of capital stock of Verisk Health;
and

WHEREAS, Mediconnect Global is the owner of (A) the PHR Membership Interests (as
hereinafter defined), representing all of the outstanding limited liability
company membership interests of PHR, (B) the Globerian Shares (as hereinafter
defined), representing all of the outstanding shares of capital stock of
Globerian, and (C) the Mediconnect.net Shares (as



--------------------------------------------------------------------------------

hereinafter defined), representing all of the outstanding shares of capital
stock of Mediconnect.net, and Verisk Health is the owner of the Verisk Health
Nepal Shares (as hereinafter defined), representing all of the outstanding
shares of capital stock of Verisk Health Nepal (the Mediconnect Shares, the
Verisk Health Shares, PHR Membership Interests, the Globerian Shares, the
Mediconnect.net Shares and the Verisk Health Nepal Shares, hereinafter referred
to, collectively, as the “Subject Company Equity Interests”); and

WHEREAS, the Purchaser desires to engage in the Business by acquiring the
Mediconnect Shares and the Verisk Health Shares from the Parent and the Parent
desires to sell, assign and convey the Mediconnect Shares and Verisk Health
Shares to the Purchaser upon the terms and subject to the conditions set forth
in this Agreement; and

WHEREAS, as partial consideration for the Mediconnect Shares and the Verisk
Health Shares, and in accordance with Section 1.2(b)(i)(B) and
Section 1.2(b)(ii) below, VCVH Intermediate will issue the Note and Purchaser
LLC will issue the Class C Membership Interests (each as defined below) to the
Parent; and

WHEREAS, for administrative convenience, the Purchaser and VCVH Intermediate
have directed the Parent to deliver the Mediconnect Shares and Verisk Health
Shares that are purchased by VCVH Intermediate in exchange for the Note directly
to the Purchaser, and it is intended that such delivery will be treated for all
relevant tax purposes as a (i) purchase of such Mediconnect Shares and Verisk
Health Shares by VCVH Intermediate in exchange for the Note, followed by
(ii) contribution by VCVH Intermediate of such Mediconnect Shares and Verisk
Health Shares down the chain of ownership to the Purchaser;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF EQUITY INTERESTS

Section 1.1 Purchase and Sale of Equity Interests.

Subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties and covenants herein contained, effective at the
Closing (as hereinafter defined), the Parent hereby agrees to sell, assign,
convey and transfer the Mediconnect Shares and the Verisk Health Shares to the
Purchaser and VCVH Intermediate, and each of the Purchaser and VCVH Intermediate
hereby agrees to purchase, acquire and accept the Mediconnect Shares and the
Verisk Health Shares from the Parent, in each case, free and clear of any Liens;
it being understood and agreed that the Verisk Health Shares and the Mediconnect
Shares, and all of them, shall be contemporaneously purchased hereunder. The
Purchaser and VCVH Intermediate hereby direct the Parent to deliver all of the
Mediconnect Shares and the Verisk Health Shares that are purchased by VCVH
Intermediate in exchange for the Note and the Class C Membership Interests to
the Purchaser.

 

2



--------------------------------------------------------------------------------

Section 1.2 Purchase Price.

(a) The aggregate purchase price (the “Purchase Price”) for the Mediconnect
Shares and the Verisk Health Shares, shall be (i) Eight Hundred Twenty Million
Dollars ($820,000,000) (the “Base Purchase Price”), subject, as the case may be,
to (I) reduction, in the event the Adjusted Net Debt (as hereinafter defined) is
more than zero ($0), by the amount of such excess, or (II) increase, in the
event the Adjusted Net Debt is less than zero ($0), by the amount of such
deficiency, or (III) no adjustment, in the event the Adjusted Net Debt is equal
to zero ($0), and (X) reduction, in the event the Adjusted Closing Working
Capital (as hereinafter defined) is less than the Target Working Capital
Deficiency (as hereinafter defined), by the amount of such deficiency, or
(Y) increase, in the event the Adjusted Closing Working Capital is more than the
Target Working Capital Surplus, by the amount of such excess, or (Z) no
adjustment, in the event the Adjusted Closing Working Capital is not less than
the Target Working Capital Deficiency and not more than the Target Working
Capital Surplus; it being understood and agreed that each such applicable
reduction or increase to the Base Purchase Price shall be cumulative, and
(ii) the Class C Membership Interests.

(b) At the Closing, in payment for the Mediconnect Shares and the Verisk Health
Shares,

(i) the Purchaser and VCVH Intermediate shall (or shall cause one of its
Affiliates to) deliver to the Parent the aggregate amount (the “Closing
Payment”) equal to the Base Purchase Price, subject, as the case may be, to
(I) reduction, in the event the Projected Net Debt, as shown on the Projected
Closing Statement (as those terms are hereinafter defined), is more than zero
($0), by the amount of such excess, or (II) increase, in the event the Projected
Net Debt, as shown on the Projected Closing Statement, is less than zero ($0),
by the amount of such deficiency, or (III) no adjustment, in the event the
Projected Net Debt is equal to zero ($0), and (X) reduction, in the event
Projected Closing Working Capital (as hereinafter defined), as shown on the
Projected Closing Statement, is less than the Target Working Capital Deficiency,
by the amount of such deficiency, or (Y) increase, in the event the Projected
Closing Working Capital, as shown on the Projected Closing Statement, is more
than the Target Working Capital Surplus, by the amount of such excess, or (Z) no
adjustment, in the event the Projected Closing Working Capital, as shown on the
Projected Closing Statement, is not less than the Target Working Capital
Deficiency and not more than the Target Working Capital Surplus; it being
understood and agreed that each such applicable reduction or increase to the
Base Purchase Price shall be cumulative; as follows:

(A) by wire transfer of immediately available funds, to an account designated in
writing by the Parent at least two (2) Business Days prior to the Closing Date,
cash in the amount of Seven Hundred Twenty Million Dollars ($720,000,000)
subject, as the case may be, to (I) reduction, in the event the Projected Net
Debt, as shown on the Projected Closing Statement, is more than zero ($0), by
the amount of such excess, or (II) increase, in the event the Projected Net
Debt, as shown on the Projected Closing Statement, is less than zero ($0), by
the amount of such deficiency, or (III) no adjustment, in the event the
Projected Net Debt is equal to zero ($0), and (X) reduction, in the event
Projected Closing Working Capital, as shown on the Projected Closing Statement,
is less than the Target Working Capital Deficiency, by the amount of such
deficiency, or (Y) increase, in the event the Projected Closing Working Capital,
as

 

3



--------------------------------------------------------------------------------

shown on the Projected Closing Statement, is more than the Target Working
Capital Surplus, by the amount of such excess, or (Z) no adjustment, in the
event the Projected Closing Working Capital, as shown on the Projected Closing
Statement, is not less than the Target Working Capital Deficiency and not more
than the Target Working Capital Surplus; it being understood and agreed that
each such applicable reduction or increase to the Base Purchase Price shall be
cumulative; and

(B) a subordinated promissory note (the “Note”) in the form annexed hereto as
Exhibit A, dated the Closing Date, in the principal amount of One Hundred
Million Dollars ($100,000,000), which VCVH Intermediate shall issue to the
Parent; and

(ii) Purchaser LLC shall issue to the Parent the Class C Membership Interests,
which shall be subject to the terms and conditions of the Amended and Restated
Limited Liability Company Agreement.

(c) The Purchase Price shall be allocated for all purposes, including United
States federal income tax purposes, as set forth in Annex A annexed hereto. Each
of the parties hereto agrees to report an allocation of the Purchase Price in a
manner entirely consistent with this Section 1.2, and not to take any position
inconsistent with this Section 1.2 and Annex A for purposes of filing any Tax
Returns (as hereinafter defined); provided, however, that this Section 1.2(c)
shall not prevent the Parent, the Purchaser or any of their respective
Affiliates (including the Subject Companies) from settling any proposed
deficiency or adjustment, or require any of them to litigate any challenge, by
any Governmental Body with respect to such allocation.

(d) The Purchaser, the Subject Companies and any other Person acting on their
behalf shall be entitled to deduct and withhold from the amounts otherwise
payable in connection with this Agreement and remit to the applicable
Governmental Body such amounts as are required to be deducted or withheld under
applicable Law. Any amounts deducted and withheld and remitted shall be treated
for all purposes of this Agreement as having been paid to the Person in respect
of which the deduction or withholding and remittance was made.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

OF THE PARENT

The Parent hereby represents and warrants to the Purchaser that:

Section 2.1 Organization and Good Standing.

Each of the Parent Guarantor and the Parent is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation and the Parent has full corporate or similar power and authority to
own and transfer the Mediconnect Shares and the Verisk Health Shares and each of
the Parent Guarantor and the Parent has full corporate or similar power and
authority to perform all of its obligations under this Agreement and the other
Transaction Documents (as hereinafter defined) to which it is a party. Each of
the Parent Guarantor and the Parent is in good standing in each other
jurisdiction wherein it is required to

 

4



--------------------------------------------------------------------------------

be qualified in order to enter into this Agreement and the other Transaction
Documents to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereunder and
thereunder.

Section 2.2 Authorization; Enforceability.

The execution and delivery of this Agreement and the other Transaction Documents
to which it is a party by the Parent Guarantor and the Parent, the performance
by each of the Parent Guarantor and the Parent of its covenants and agreements
hereunder and thereunder and the consummation by the Parent Guarantor and the
Parent of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate or similar action. This Agreement
has been, and at the Closing each of the other Transaction Documents to which it
is a party will be, duly and validly executed and delivered by the Parent
Guarantor and the Parent. When executed and delivered by each of the parties
hereto and thereto (other than the Parent and its Affiliates), as applicable,
this Agreement and the other Transaction Documents to which it is a party shall
constitute the valid and legally binding obligations of the Parent Guarantor and
the Parent, enforceable against the Parent Guarantor and the Parent in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or other Laws (as hereinafter defined) affecting generally the
enforceability of creditors’ rights and by limitations on the availability of
equitable remedies.

Section 2.3 Conflicts.

Neither the execution and delivery of this Agreement and the other Transaction
Documents to which the Parent Guarantor or the Parent is a party, nor the
performance of their obligations hereunder or thereunder or the consummation of
the transactions by the Parent Guarantor and the Parent contemplated herein or
therein, will: (x) violate any provision of the Organizational Documents (as
hereinafter defined) of the Parent Guarantor or the Parent, (y) subject to
compliance with the regulatory requirements hereinafter specified in this
Section 2.3 or in Section 2.3 of the Company Disclosure Schedule, violate or
conflict with any Law or Permit binding upon the Parent Guarantor or the Parent,
or (z) except as set forth in Section 2.3 of the Company Disclosure Schedule,
conflict with, constitute (with or without notice or lapse of time or both) a
default under, or result in any breach of any of the terms of or the creation or
imposition of any Lien (as hereinafter defined) pursuant to, or create any cause
for termination, amendment, cancellation or acceleration under, the terms of any
Contract (as hereinafter defined) to which the Parent Guarantor or the Parent is
a party or by which either of the Parent Guarantor or the Parent or any of its
assets or properties is bound, other than, in the case of the foregoing clauses
(y) and (z), any such violation, conflict, breach, default, termination,
acceleration, creation or imposition which would not, individually or in the
aggregate, reasonably be expected to materially delay or prevent the Parent
Guarantor’s or the Parent’s ability to enter into this Agreement or the other
Transaction Documents to which it is a party, to timely perform its obligations
hereunder or thereunder or to consummate the transactions contemplated herein or
therein. To the Knowledge (as hereinafter defined) of the Parent, the
cooperation described in Section 5.14(c) will not constitute a default under, or
give rise to any right of termination, cancellation or acceleration of any right
or obligation or to a loss of any benefit under any provision of, any agreement
or other instrument binding upon the Parent or any of its Affiliates. Except for
filings required under, and compliance with other applicable requirements of,
the Antitrust Laws (as hereinafter defined), including under the federal
Hart-Scott-Rodino Antitrust

 

5



--------------------------------------------------------------------------------

Improvements Act of 1976, as amended (the “HSR Act”), and except as set forth in
Section 2.3 of the Company Disclosure Schedule, no consents, approvals or
authorizations of, or filings or registrations with, or notices to, any
Governmental Body (as hereinafter defined) or any other Person (as hereinafter
defined) are required in connection with the execution and delivery of this
Agreement and the other Transaction Documents to which it is a party by the
Parent Guarantor and the Parent, the performance of their respective obligations
hereunder or thereunder or the consummation by the Parent Guarantor and the
Parent of the transactions contemplated hereby or thereby, except for any such
consents, approvals, authorizations, notices, filings or registrations the
failure of which to effectuate would not, individually or in the aggregate,
reasonably be expected to materially delay or prevent the Parent Guarantor’s or
the Parent’s ability to enter into this Agreement or the other Transaction
Documents to which it is a party, to timely perform its obligations hereunder or
thereunder or to consummate the transactions contemplated herein or therein.

Section 2.4 Stock Ownership.

The Parent Guarantor indirectly owns all of the outstanding equity interests in
the Parent. The Parent owns the Verisk Health Shares and the Mediconnect Shares,
free and clear of any Liens, and has the right to sell and transfer such shares
to the Purchaser and VCVH Intermediate hereunder. The Verisk Health Parent
Companies own all of the other Subject Company Equity Interests, free and clear
of any Liens.

Section 2.5 Brokers and Finders.

Neither the Parent Guarantor nor the Parent, nor any Affiliate, director,
officer, agent or employee thereof, has employed any broker or finder or has
incurred or will incur any broker’s, finder’s or similar fees, commissions or
expenses, in each case in connection with the transactions contemplated by this
Agreement, except for fees and expenses payable to Morgan Stanley and SunTrust
Robinson Humphrey pursuant to financial advisory agreements with the Parent
Guarantor, all of which fees and expenses shall be borne solely by the Parent
Guarantor or the Parent.

Section 2.6 Disputes and Litigation.

As of the date of this Agreement, there is no action, suit, proceeding, or
claim, pending or, to the Knowledge of the Parent, threatened, and, to the
Knowledge of the Parent, no investigation by any Governmental Body, pending or
threatened, against the Parent Guarantor or the Parent before any Governmental
Body, nor is there any outstanding Order against the Parent Guarantor or the
Parent, except for any such actions, suits, proceedings, claims, investigations
or Orders which would not reasonably be expected to have a material adverse
effect on the performance by the Parent Guarantor or the Parent under this
Agreement and the other Transaction Documents to which it is a party or the
consummation by it of the transactions contemplated hereby or thereby.

Section 2.7 Exclusive Representations.

Except for the representations and warranties contained in this Article II and
Article III and in the certificate delivered pursuant to Section 10.1, the
Parent makes no other express or

 

6



--------------------------------------------------------------------------------

implied representations or warranties concerning the Parent Guarantor, the
Parent, the Subject Companies or any of their respective assets, properties,
businesses or operations or any transactions contemplated hereby.

Section 2.8 Acquiring for Investment.

The Parent is acquiring the Class C Membership Interests for its own account for
investment and not for resale or distribution. The Parent acknowledges that the
Class C Membership Interests have not been registered under the Laws of any
jurisdiction. Parent has no Contract, undertaking, agreement or arrangement with
any Person to sell, hypothecate, pledge, donate or otherwise dispose of the
Class C Membership Interests and the Parent has no present plan or intention to
enter into any such Contract, undertaking, agreement or arrangement, in each
case, that would constitute a violation of any applicable Laws.

ARTICLE III

REPRESENTATIONS AND WARRANTIES CONCERNING

THE SUBJECT COMPANIES

The Parent hereby represents and warrants to the Purchaser that:

Section 3.1 Organization and Good Standing.

Each Subject Company is a corporation or limited liability company, as the case
may be, duly organized, validly existing and (in such jurisdictions wherein
applicable) in good standing under the laws of the jurisdiction of its
incorporation or formation, and has full corporate or limited liability company
power and authority, as the case may be, to own, operate and hold under lease
the assets and properties which it owns, operates or holds under lease and to
perform all of its obligations under the agreements to which it is a party and
to conduct its business as currently conducted. Each Subject Company is duly
qualified to do business and is in good standing (in such jurisdictions wherein
applicable) in each jurisdiction in which the nature of the business conducted
by it or the character or location of the assets owned, operated or leased by it
makes such qualification necessary except where the failure to be so qualified
has not and would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect, and in the case of Verisk Health and
Mediconnect Global, each such entity is in good standing in each jurisdiction
wherein it is required to be qualified to enter into this Agreement and the
other Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.

Section 3.2 Authority; Enforceability.

The execution and delivery of this Agreement and the other Transaction Documents
to which each of the Verisk Health Parent Companies is a party, the performance
by each of the Verisk Health Parent Companies of its covenants and agreements
hereunder and thereunder and the consummation by each of the Verisk Health
Parent Companies of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action. This Agreement
has been, and at the Closing each of the other Transaction Documents to which it
is a party will be, duly and validly executed and delivered by each of the

 

7



--------------------------------------------------------------------------------

Verisk Health Parent Companies. When executed and delivered by each of the
parties hereto and thereto (other than the Parent and its Affiliates), as
applicable, this Agreement and the other Transaction Documents to which it is a
party shall constitute the valid and legally binding obligations of the Verisk
Health Parent Companies, enforceable against such Verisk Health Parent Companies
in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency or other Laws affecting generally the enforceability of
creditors’ rights and by limitations on the availability of equitable remedies.

Section 3.3 Conflicts.

Neither the execution and delivery of this Agreement and the other Transaction
Documents to which either of the Verisk Health Parent Companies is a party, nor
performance of their obligations hereunder or thereunder or the consummation by
the Verisk Health Parent Companies of the transactions contemplated herein or
therein, will: (x) violate any provision of the Organizational Documents of the
Subject Companies, (y) subject to compliance with the regulatory requirements
specified in this Section 3.3 or in Section 3.3 of the Company Disclosure
Schedule, violate or conflict with, in any material respect, any Law or Permit
binding upon any of the Subject Companies, or (z) except as set forth in
Section 3.3 of the Company Disclosure Schedule, conflict with, constitute (with
or without notice or lapse of time or both) a material default under, or result
in any material breach of any of the terms of or the creation or imposition of
any Lien pursuant to, or create any cause for termination, amendment,
cancellation or acceleration under, the terms of any Material Contract or Real
Property Lease (as such terms are hereinafter defined). Except for filings
required under, and compliance with other applicable requirements of, the
Antitrust Laws, including under the HSR Act, and except as set forth in
Section 3.3 of the Company Disclosure Schedule, no consents, approvals or
authorizations of, or filings or registrations with, or notices to, any
Governmental Body or any other Person are required in connection with the
execution and delivery of this Agreement and the other Transaction Documents to
which either of the Verisk Health Parent Companies is a party, the performance
of their respective obligations hereunder or thereunder or the consummation by
the Verisk Health Parent Companies of the transactions contemplated hereby or
thereby, except for any such consents, approvals, authorizations, notices,
filings or registrations the failure of which to effectuate would not,
individually or in the aggregate, reasonably be expected to (A) materially delay
or prevent each Verisk Health Parent Company’s ability to enter into this
Agreement or the other Transaction Documents to which it is a party, to timely
perform its obligations hereunder or thereunder or to consummate the
transactions contemplated herein or therein, or (B) result in material Damages
to the Subject Companies or materially impair the conduct or operations of the
Business as currently conducted.

Section 3.4 Capitalization; Subsidiaries.

(a) All of the outstanding shares of the capital stock or other equity interests
of each Subject Company are owned as set forth in Section 3.4 of the Company
Disclosure Schedule and are duly authorized and validly issued, fully paid and
non-assessable, were issued in compliance with all applicable securities Laws,
were not issued in violation of any preemptive or other similar rights and are
owned free and clear of any Liens. Other than the authorized and outstanding
shares of the capital stock or other equity interests set forth in Section 3.4
of the Company Disclosure Schedule, there are no (i) shares of capital stock,
limited liability company interests or other equity interests or securities of
any of the Subject Companies authorized, issued

 

8



--------------------------------------------------------------------------------

or outstanding, (ii) convertible securities, exchangeable securities or other
instruments or securities convertible into or exchangeable for, or evidencing
the right to purchase, any shares of capital stock, limited liability company
interests or other equity interests or securities of any of the Subject
Companies, (iii) outstanding phantom equity awards or other similar rights the
value of which are determined by reference to the value of any equity interests
or securities of any Subject Company or (iv) Contracts of any type which provide
any Person with the right to vote with the equity holders of any Subject Company
on any matter. No shares of capital stock or other equity interest of any
Subject Company held by the Parent or any Subject Company is subject to any
option, call or commitment, and there are no subscriptions, warrants, options,
calls, puts, pledges, rights to subscribe, commitments by or agreements to which
any of the Subject Companies is bound relating to the issuance, purchase, sale,
conversion, redemption, vote, or disposition of any shares of capital stock or
other equity interests of such Subject Company. Except as set forth in
Section 3.4 of the Company Disclosure Schedule, none of the Subject Companies
owns any shares of capital stock or other equity interests in any other Person
or is obligated to purchase or acquire any such shares or other equity
interests. The copies of the Organizational Documents of each Subject Company
which have been made available to the Purchaser by the Parent are complete and
correct.

(b) For purposes of this Agreement:

(i) the outstanding shares of the capital stock or other equity interests set
forth in Section 3.4 of the Company Disclosure Schedule: (x) of Mediconnect
Global are herein referred to as the “Mediconnect Shares”; and (y) of Verisk
Health are herein referred to as the “Verisk Health Shares”; and

(ii) the outstanding shares of capital stock or other equity interests set forth
on Section 3.4 of the Company Disclosure Schedule: (x) of PHR are herein
referred to as the “PHR Membership Interests”; (y) of Globerian are herein
referred to as the “Globerian Shares” and (z) of Mediconnect.net are herein
referred to as the “Mediconnect.net Shares”; and

(iii) the outstanding shares of capital stock or other equity interests set
forth in Section 3.4 of the Company Disclosure Schedule of Verisk Health Nepal
are herein referred to as the “Verisk Health Nepal Shares”.

Section 3.5 Financial Statements.

As of the date of this Agreement, posted in folder 2.E.3. of the virtual data
room maintained by Merrill DataSite for the Parent to which the Purchaser has
been granted access prior to the date hereof (the “VDR”) are the combined
audited balance sheets of the Subject Companies as of December 31, 2015 and
December 31, 2014 and the combined audited statements of income and cash flows
for the years ended December 31, 2015, December 31, 2014 and December 31, 2013
(collectively, the “Subject Companies Financial Statements”). The Subject
Companies Financial Statements have been prepared in conformity with generally
accepted accounting principles as in effect in the United States of America
(“GAAP”) consistently applied, except as otherwise indicated in the notes
thereto. The Subject Companies Financial Statements fairly present, in all
material respects, in conformity with GAAP as aforesaid, the combined financial
position and results of operations, and changes in cash flows, of the Business,
at the dates shown and for the periods therein specified.

 

9



--------------------------------------------------------------------------------

Section 3.6 Absence of Undisclosed Liabilities.

Except to the extent reflected or reserved for on the balance sheet included in
the Subject Companies Financial Statements or incurred after December 31, 2015
in the ordinary course of business consistent with past practice or as required
or permitted by this Agreement, and except as set forth in Section 3.6 of the
Company Disclosure Schedule, none of the Subject Companies has any liabilities
or obligations, whether accrued, absolute, contingent, or otherwise, whether due
or to become due and whether the amount thereof is readily ascertainable or not,
that would be required to be reflected or reserved for on, or disclosed in the
footnotes to, a balance sheet of the Subject Companies prepared in accordance
with GAAP other than such liabilities or obligations which would not reasonably
be expected to be material to the Subject Companies and the Business as a whole.
Section 5.8 of the Company Disclosure Schedule sets forth any and all financial
guaranties, keepwell agreements, letters of credit, indemnity or contribution
agreements, support agreements, insurance surety bonds or other similar
agreements made in respect of the obligations of, or for the benefit of any
obligee of, any of the Subject Companies by the Parent Guarantor or any of its
Affiliates (other than a Subject Company).

Section 3.7 Absence of Certain Changes.

Except as identified in Section 3.7 of the Company Disclosure Schedule or as
otherwise required or permitted by the terms of this Agreement, subsequent to
December 31, 2015, (i) the Business has been conducted in the ordinary course of
business consistent with past practice, (ii) there has been no change, event,
occurrence or effect that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect and (iii) none of the
Subject Companies has:

(a) declared, set aside or made any payment or distribution upon any capital
stock or other equity interests (other than as permitted by the last sentence of
Section 5.2) or, directly or indirectly, purchased, redeemed or otherwise
acquired or disposed of any shares of capital stock or other equity interests;

(b) incurred any Indebtedness (other than Indebtedness of the type described in
clauses (f) and (g) of the definition of Indebtedness), except capital leases
for equipment entered into with unaffiliated third parties in the ordinary
course of business consistent with past practice or Indebtedness of one Subject
Company to another Subject Company;

(c) mortgaged, pledged or subjected to any Lien (other than a Permitted Lien)
any of its material assets or properties, entered into any lease or sublease (as
sublessee or sublessor) of material real property or buildings, entered into any
lease of material machinery or equipment or sold or transferred any material
tangible or intangible asset or property other than the Excluded Assets;

(d) entered into any transaction other than in the ordinary course of business
consistent with past practice, except in connection with the execution and
performance of this Agreement and the transactions contemplated hereby; or

 

10



--------------------------------------------------------------------------------

(e) taken any action that would, if taken after the date of this Agreement
without the prior written consent of the Purchaser, be prohibited by clauses
(c), (h), (i), (j), (k) or (p) of Section 5.3.

Section 3.8 Taxes.

(a) Except as set forth in Section 3.8 of the Company Disclosure Schedule, each
of the Subject Companies (other than Mediconnect Global and its Subsidiaries)
has, and since April 1, 2012 each of Mediconnect Global and its Subsidiaries
has, timely filed or caused to be timely filed all income Tax Returns (as
hereinafter defined) and all other material Tax Returns required to be filed by
it under applicable Law prior to the Closing Date and has timely paid all Taxes
(as hereinafter defined) due and payable by it (whether or not shown on any Tax
Return). All such Tax Returns have been prepared in material compliance with
applicable Law. There are no Liens for Taxes (other than Permitted Liens) upon
any of the assets of any of the Subject Companies.

(b) Adequate provision has been made in all material respects in the Subject
Companies Financial Statements for the payment of all then accrued and unpaid
Taxes of the Subject Companies, and the Subject Companies have not incurred any
material liability for Taxes outside the ordinary course of business since
December 31, 2015.

(c) Except as set forth in Section 3.8 of the Company Disclosure Schedule, there
is no ongoing, or to the Knowledge of the Parent or the Verisk Health Parent
Companies, threatened audit, examination, contest of any refund, deficiency
assessment or other investigation or similar proceeding by any Taxing Authority
(as hereinafter defined) related to any Tax or Tax Return of any of the Subject
Companies. No written claim that has not been resolved has been made by any
Taxing Authority in a jurisdiction where a Subject Company does not file Tax
Returns that such Subject Company is or may be subject to Taxation by that
jurisdiction.

(d) Except as set forth in Section 3.8 of the Company Disclosure Schedule, none
of the Subject Companies has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency. Except as set forth in Section 3.8 of the Company Disclosure
Schedule, there is no power of attorney granted by any of the Subject Companies
that is currently in force relating to a Tax Return or Tax matter.

(e) Except as set forth in Section 3.8 of the Company Disclosure Schedule and
except for any Contracts the principal purpose of which is unrelated to Taxes,
none of the Subject Companies is a party to any Tax allocation, indemnity or
sharing agreement.

(f) None of the Subject Companies is or has been a party to any “listed
transaction”, as defined in Code Section 6707A(c)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”) and Reg. Section 1.6011-4(b)(2).

(g) None of the Subject Companies will be required to include a material item of
income in, or exclude a material item of deduction from, Taxable income for any
Post-Closing Period as a result of any change in accounting method made prior to
the Closing, installment sale entered into prior to the Closing, agreement with
any Taxing Authority entered into prior to the Closing, prepaid amount received
prior to the Closing, intercompany transaction or excess loss

 

11



--------------------------------------------------------------------------------

account described in the Treasury Regulations under Section 1502 of the Code (or
any similar provision of state, local or non-U.S. Law) and existing prior to the
Closing or election pursuant to Section 108(i) of the Code (or any similar
provision of state, local or non-U.S. Law).

(h) The transactions contemplated by this Agreement will not cause an adjustment
to the basis of any assets or the amount of any other Tax attributes of the
Subject Companies pursuant to Treasury Regulation Section 1.1502-36(d) (or a
similar provision of state, local or non-U.S. Law).

(i) The Subject Companies have complied in all material respects with applicable
transfer pricing Laws and have withheld and duly and timely remitted all
material Taxes they were required to withhold.

(j) None of the Subject Companies has made any election pursuant to Treasury
Regulation Section 301.7701-3 (or a similar provision of state, local or
non-U.S. Law). With respect to the Taxable year that includes the Closing Date,
Verisk Health Nepal does not have any income that constitutes a material amount
of “subpart F income” within the meaning of Section 952 of the Code or any
assets that constitute a material amount of “United States property” within the
meaning of Section 956 of the Code.

(k) None of the Subject Companies has participated within the past two (2) years
in a transaction that was intended to qualify under Section 355 of the Code (or
under so much of Section 356 of the Code as relates to Section 355 of the Code).

(l) Except as set forth in Section 3.8 of the Company Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement will not have
any adverse effect on the continued validity and effectiveness of any Tax
exemption, Tax holiday or other Tax reduction agreement or order to which any
Subject Company is currently a party to or subject.

(m) The Subject Companies (or its Affiliates) have withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employees, independent contractor, creditor, stockholder or other
third party, in each case, of or relating to the Business.

Section 3.9 Title; Sufficiency of Assets.

(a) Except as set forth in Section 3.9 of the Company Disclosure Schedule, each
of the Subject Companies has good and marketable title to and is the lawful
owner of, or has a valid and enforceable leasehold interest or license in or a
valid and enforceable right to use, all of its material assets and properties
used or held for use in the Business, in each case free and clear of all Liens
except for Permitted Liens. To the Knowledge of the Parent or the Verisk Health
Parent Companies, all of the tangible personal property owned or leased by each
of the Subject Companies is, in all material respects, in good operating
condition and repair subject only to ordinary wear and tear, except insofar as
would not reasonably be expected to result in a material liability to the
Subject Companies or to impair, in any material respect, the usual course of
operations of the Business.

 

12



--------------------------------------------------------------------------------

(b) Except for the Retained Names and Marks (as each such term is hereinafter
defined) and the other properties, assets and rights described in Section 3.9 of
the Company Disclosure Schedule, at the Closing, the properties, assets and
rights, tangible and intangible, owned, licensed, leased or otherwise held for
use by the Subject Companies, together with any Purchaser Replacement Contracts
(as hereinafter defined) and the benefits that will be provided to the Purchaser
pursuant to the Transaction Documents, (i) will be sufficient for the continued
conduct of the Business immediately after the Closing in substantially the same
manner as currently conducted and (ii) constitute in all material respects all
of the properties, assets and rights, tangible and intangible, necessary to
conduct the Business immediately following the Closing in substantially the same
manner as currently conducted.

Section 3.10 Real Property and Leases.

(a) None of the Subject Companies owns, or since April 1, 2012 or, to the
Knowledge of the Parent or the Verisk Health Parent Companies, prior to April 1,
2012 has ever owned, any real property. Set forth in Section 3.10(a) of the
Company Disclosure Schedule is a complete and accurate list, as of the date of
this Agreement, of each lease or sublease agreement (and any amendments or
guarantees related thereto) (the “Real Property Leases”) under which any of the
Subject Companies is lessee or sublessee of, or holds or operates, any real
property (the “Real Properties”), and the Subject Companies have good and valid
leasehold or subleasehold rights to such Real Properties. Each of the Real
Property Leases is in full force and effect (except those Real Property Leases
which expire or terminate after the date of this Agreement in accordance with
their terms (and not as a result of a breach or default or any action or
inaction by any of the Subject Companies)) and none of the Subject Companies is
in material breach or default under any Real Property Lease, nor, to the
Knowledge of the Parent or the Verisk Health Parent Companies, is any other
party to any Real Property Lease as of the date of this Agreement in material
breach or default thereunder, and no event has occurred, or is alleged to have
occurred, which constitutes, or with lapse of time or giving of notice or both
would constitute, a material breach or default by any of the Subject Companies
or, to the Knowledge of the Parent or the Verisk Health Parent Companies, any
other party thereto, to any Real Property Lease or a basis for a claim of force
majeure or other material claim of excusable delay or non-performance
thereunder. Except as set forth in Section 3.10(a) of the Company Disclosure
Schedule, the Parent has made available to the Purchaser complete and accurate
copies of the Real Property Leases.

(b) Except as set forth in Section 3.10(b) of the Company Disclosure Schedule,
the Real Properties constitute all of the real property required to conduct the
Business as currently conducted.

(c) Except as set forth in Section 3.10(c) of the Company Disclosure Schedule,
none of the Subject Companies has subleased or otherwise granted any Person the
right to use or occupy any material portion of the Real Properties.

Section 3.11 Contractual and Other Obligations.

(a) Section 3.11(a) of the Company Disclosure Schedule sets forth, as of the
date of this Agreement, a complete and accurate list of each Contract to which a
Subject Company (or, to the extent related to the Business, any of its
Affiliates) is a party or is bound,

 

13



--------------------------------------------------------------------------------

that fall within any of the following categories (each such Contract listed in
Section 3.11(a) of the Company Disclosure Schedule or entered into after the
date of this Agreement in accordance with this Agreement and that would be
required to be so listed if entered into prior to the date of this Agreement, a
“Material Contract”); provided that the following categories shall exclude the
Real Property Leases, Benefit Plans set forth in Section 3.13(a) of the Company
Disclosure Schedule, Contracts between any Subject Company and any of its
Affiliates (other than another Subject Company) which are terminated prior to
the Closing in accordance with Section 5.11 and, except as set forth in clause
(xi), the Contracts covered by Section 3.16: (i) each Contract with any of the
twenty (20) largest (by dollar volume) customers of the Subject Companies for
the twelve (12) month period ending December 31, 2015 (provided that any
separate confidentiality agreements with such customers are not required to be
so listed); (ii) each Contract with any of the twenty (20) largest (by dollar
volume) vendors of the Subject Companies for the twelve (12) month period ending
December 31, 2015 (provided that any separate confidentiality agreements with
such vendors are not required to be so listed); (iii) each Contract which
contemplates payment to or by any of the Subject Companies (or, in respect of
the Business, any of their Affiliates) in excess of $2,000,000 on an annual
basis; (iv) each Contract related to, providing for, evidencing or securing
Indebtedness, in each case in excess of $1,000,000; (v) each Contract that
limits or restricts (or purports to limit or restrict) in any material respect
the ability of any Subject Company from competing in any business or in any
geographic area or with any other Person; (vi) each Contract that involves the
acquisition, sale or other disposition of any business, business unit or
division, assets or capital stock or other equity interests of any Person
(whether by merger, sale of stock, sale of assets or otherwise), in each case,
(A) for which the consideration or commitments thereto after the Closing exceed
$2,000,000 individually, other than purchases or sales of inventory in the
ordinary course of business consistent with past practice, or (B) under which
the Subject Companies (or, in respect of the Business, any of their Affiliates)
have an obligation after the Closing with respect to an “earn-out,” contingent
purchase price or similar contingent payment obligation or indemnification
obligations; (vii) each Contract containing any future capital expenditure
obligations of the Subject Companies (or, in respect of the Business, any of
their Affiliates) which would reasonably be expected to exceed $1,000,000 in any
single year or $2,000,000 in the aggregate; (viii) each Contract containing any
“most favored nation” or “right of first refusal” provision or minimum purchase
obligations of the Subject Companies (or, in respect of the Business, any of
their Affiliates) (including “take or pay” obligations or minimum volume
commitments); (ix) each Contract establishing or governing any partnership,
joint venture, joint development agreement or similar agreement; (x) each
Contract that is a lease of personal property providing for annual rental
payments in excess of $1,000,000; (xi) each Contract that is required to be set
forth in Section 3.16(c) or 3.16(d) of the Company Disclosure Schedule; and
(xii) each Contract entered into by any of the Subject Companies outside of the
ordinary course of business.

(b) No event has occurred, or as of the date of this Agreement is alleged to
have occurred, which constitutes or, with lapse of time or giving of notice or
both, would constitute a material breach or default or a basis for a claim of
force majeure or other material claim of excusable delay or non-performance by
any of the Subject Companies or any of their Affiliates under any of the
Material Contracts. To the Knowledge of the Parent or the Verisk Health Parent
Companies, as of the date of this Agreement, no counterparty to any Material
Contract is in material breach or default in the performance of any covenant or
condition

 

14



--------------------------------------------------------------------------------

thereunder, or has failed in performance thereunder in any material respect by
reason of a claim of force majeure or other claim of excusable delay or
non-performance thereunder. Except as set forth in Section 3.11(b) of the
Company Disclosure Schedule, as of the date of this Agreement, none of the
Subject Companies or their Affiliates has received any written notice of any
such material breach, default or event described in the first sentence of this
Section 3.11(b) under, or indicating any intention to terminate, cancel or not
renew, or to renegotiate any material terms of, any Material Contract. Each
Material Contract is in full force and effect and constitutes the valid and
legally binding obligation of the Subject Company (or Affiliate thereof) which
is a party thereto and, to the Knowledge of the Parent or the Verisk Health
Parent Companies, each other party thereto, enforceable against each of them in
accordance with the terms thereof (except as may be limited by bankruptcy,
insolvency or other Laws affecting generally the enforceability of creditors’
rights and by limitations on the availability of equitable remedies) except
those Material Contracts which expire or terminate after the date of this
Agreement in accordance with their terms (and not as a result of a breach or
default or any action or inaction by any of the Subject Companies). Except as
forth in Section 3.11(b) of the Company Disclosure Schedule, the Parent has made
available to the Purchaser complete and accurate copies of the Material
Contracts in effect as of the date of this Agreement, together with all
amendments, modifications, supplements and ancillary documents thereto entered
into as of the date of this Agreement.

Section 3.12 Compensation.

Section 3.12 of the Company Disclosure Schedule, as of the date of this
Agreement, sets forth each written agreement between any of the Subject
Companies and any employee or other individual service provider with regard to
compensation, except (i) agreements terminable by any of the Subject Companies
at will without penalty and (ii) oral agreements terminable by any of the
Subject Companies on not more than 30 days’ notice without penalty. Set forth in
Section 3.12 of the Company Disclosure Schedule is a complete and accurate list
as of the date of this Agreement of all employees (“Key Employees”) of the
Subject Companies entitled to receive an annual base salary in excess of
$175,000 and their respective positions and salaries. No Subject Company is
party to any agreement, contract, arrangement or plan that has resulted, or
could result, separately or in the aggregate, in the payment of any “excess
parachute payment” within the meaning of Section 280G of the Code.

Section 3.13 Employee Benefit Plans.

(a) Section 3.13(a) of the Company Disclosure Schedule sets forth a complete and
accurate list of all bonus, incentive compensation, deferred compensation,
pension, profit sharing, retirement, equity purchase, equity option, equity
ownership, equity appreciation rights, restricted equity, phantom equity,
deferred compensation, leave of absence, layoff, stay, vacation, day or
dependent care, cafeteria, life, health, welfare, retirement, accident,
disability, workers’ compensation insurance, severance, separation, change of
control, or other employee compensation or benefit plan, policy, agreement or
arrangement, whether written or oral, including any “employee benefit plan”
within the meaning of Section 3(3) of Employee Retirement Income Security Act of
1974, as amended (“ERISA”), whether or not subject to ERISA, (x) currently
sponsored, maintained, contributed or required to be contributed to by any of
the Subject Companies or with respect to which any of the Subject Companies will
have any liabilities as of the Closing (all of the foregoing hereinafter
referred to as the “Benefit Plans”) or

 

15



--------------------------------------------------------------------------------

(y) that provide compensation or benefits to any employee or other individual
service provider of any Subject Company and are sponsored, maintained,
contributed or required to be contributed to by any ERISA Affiliate of any
Subject Company (other than another Subject Company) (the “Parent Plans”).
Section 3.13(a) of the Company Disclosure Schedule identifies the Parent Plans
and the Benefits Plans and indicates which of the foregoing are Foreign Plans
(as hereinafter defined). The Verisk Health Parent Companies have made available
complete and accurate copies of the following documents (in each case, as
applicable) to the Purchaser with respect to each Benefit Plan: (i) the current
plan document and any amendments thereto, (ii) the trust agreement (and all
amendments thereto and the latest financial statements thereof), (iii) a written
description of the material terms of any Benefit Plan that is not set forth in a
written document, (iv) the most recent summary plan description together with
any summary or summaries of material modifications thereto, (v) the most recent
determination, advisory and/or opinion letter, as applicable, from the Internal
Revenue Service covering such Benefit Plan, (vi) the annual reports (Form 5500
Series and all schedules attached thereto) covering such Benefit Plan for each
of the last three (3) years and (vii) any non-routine correspondence with a
Governmental Body with respect to any Benefit Plan during the past three
(3) years. The Verisk Health Parent Companies have made available complete and
accurate copies of the following documents (in each case, as applicable) to the
Purchaser with respect to each Parent Plan: (I) the most recent summary plan
description together with any summary or summaries of material modifications
thereto or a written description of the material terms of any Parent Plan that
is not set forth in a written document or for which a summary plan description
is not required and (II) the most recent determination, advisory and/or opinion
letter, as applicable, from the Internal Revenue Service covering such Parent
Plan.

(b) Except as disclosed in the applicable subsection of Section 3.13(b) of the
Company Disclosure Schedule:

(i) each Benefit Plan has been maintained in all material respects in accordance
with its terms and with the requirements of all applicable Law, including ERISA
and the Code, and each Benefit Plan intended to qualify under Section 401(a) of
the Code has received a favorable determination letter, or is entitled to rely
on a favorable opinion letter, from the Internal Revenue Service to the effect
that the Benefit Plan satisfies the requirements of Section 401(a) of the Code
and that its related trust is exempt from taxation under Section 501(a) of the
Code and there are no facts or circumstances that would reasonably be expected
to cause the loss of such qualification;

(ii) no Benefit Plan or Parent Plan is subject to Title IV of ERISA or to the
funding requirements of Section 412 of the Code nor is any Benefit Plan a
multiemployer plan within the meaning of Section 3(37) of ERISA;

(iii) neither the execution and delivery of this Agreement and the Transaction
Documents, nor the consummation of any transaction contemplated hereby or
thereby will, in respect to any current or former employee or other individual
service provider, (A) trigger any funding of any compensation, (B) result in an
increase to any compensation or benefits otherwise payable under any Benefit
Plan or Parent Plan, (C) result in any payment becoming due to any such
employee, or (D) result in the acceleration of the time of payment or vesting of
any benefits under any Benefit Plan or Parent Plan or forgiveness of any loan;

 

16



--------------------------------------------------------------------------------

(iv) no Benefit Plan or Parent Plan provides for post-retirement life or health
insurance, benefits or coverage, except as may be required by Part 6 of Subtitle
B of Title I of ERISA or Section 4980B of the Code or any applicable state Law;

(v) during the past three (3) years, there have been no pending actions, claims
or lawsuits (excluding claims for benefits incurred in the ordinary course of
plan activities or appeals thereof) or investigations or audits by any
Governmental Body which have been brought or, to the Knowledge of the Parent or
the Verisk Health Parent Companies, threatened against any Benefit Plan and no
event has occurred or circumstances exist that would reasonably be expected to
give rise to any such action, claim or lawsuit; and

(vi) each Benefit Plan and each other agreement or arrangement pursuant to which
any of the Subject Companies has any liability that is a “nonqualified deferred
compensation plan” (as defined under Section 409A(d)(1) of the Code) is in
compliance in all material respects with Section 409A of the Code and no Benefit
Plan provides a right to any Tax gross-up.

(c) Except as set forth in Section 3.13(c) of the Company Disclosure Schedule,
each Benefit Plan and Parent Plan maintained in, and subject to the Laws of, a
jurisdiction outside the United States (a “Foreign Plan”) (i) if intended to
qualify for special tax treatment, meets all the requirements for such treatment
and (ii) is fully funded or book reserved in accordance with GAAP.

Section 3.14 Labor Relations.

(a) As of the date of this Agreement, no Subject Company is party to any
collective bargaining agreement or other agreement with organized labor. As of
the date of this Agreement and during the past three (3) years, there have been
no labor strikes, slowdowns, stoppages or material labor disputes pending or, to
the Knowledge of the Parent and the Verisk Health Parent Companies, threatened
with respect to any employees of the Subject Companies. The Subject Companies
have complied in all material respects with all Laws relating to the employment
of labor (“Employment Laws”), including any provisions thereof relating to
wages, hours, collective bargaining and the payment of social security and
similar Taxes, and are not liable for any arrearage of wages or any material
Taxes for failure to comply with any of the foregoing. There has been no “mass
layoff” or “plant closing” (as defined by the WARN Act or any similar state or
local mass layoff or plant closing Law) with respect to which the Subject
Companies have any unsatisfied liabilities.

(b) As of the date of this Agreement, no labor union, works council or other
collective bargaining unit represents or has been certified or recognized by any
of the Subject Companies as representing any of their respective employees. To
the Knowledge of the Parent and the Verisk Health Parent Companies, as of the
date of this Agreement, no labor union or works council has taken any material
action with respect to organizing the employees of any of the Subject Companies.

(c) Except to the extent prohibited by applicable Law, the Parent has provided
to the Purchaser complete and accurate lists of (i) all employees of the Subject
Companies as of the date of this Agreement, including the position, base
compensation payable, work location,

 

17



--------------------------------------------------------------------------------

length of credited service and job classification (exempt or nonexempt) of each
such individual and (ii) all individuals whose employment was transferred to or
from the Subject Companies to or from the Parent or any of its Affiliates (other
than the Subject Companies) during the six (6) months prior to the date of this
Agreement, and for each such individual, the individual’s job titles before and
after such transfer, principal work location before and after such transfer and
employment status.

Section 3.15 Insurance.

The Parent and/or its Affiliates maintain insurance covering the Business or the
Subject Companies in such amounts, with such deductibles and against such risks
and losses as, in the Verisk Health Parent Companies’ judgment, are reasonable
for the material business and assets of the Subject Companies. A complete and
accurate list of such insurance policies (other than insurance policies which
are covered by Section 3.13) in effect on the date of this Agreement is set
forth in Section 3.15 of the Company Disclosure Schedule. As of the date of this
Agreement, all of such insurance policies are in full force and effect. Neither
the Parent nor any of its Affiliates is in material breach or default with
respect to its obligations under any of such insurance policies, in each case,
as such obligations relate to the Business or the Subject Companies. Excluding
insurance policies that have expired and have been replaced in the ordinary
course of business, as of the date of this Agreement, no threat in writing has
been made to cancel (excluding cancellation upon expiration or failure to renew)
any insurance policy covering the Business or the Subject Companies during the
period of one (1) year prior to the date of this Agreement.

Section 3.16 Intellectual Property.

(a) Section 3.16(a)(i) of the Company Disclosure Schedule sets forth a complete
and accurate list, as of the date of this Agreement, of: (i) all Registered
Intellectual Property (as hereinafter defined) including the registered owner,
application, registration, Patent or other identifying number under which such
Registered Intellectual Property is identified and jurisdiction; and (ii) all
common law trademarks and service marks and trade names owned by any of the
Subject Companies that are material to the operation of the Business, excluding
the Excluded Assets. Except as set forth in Section 3.16(a)(ii) of the Company
Disclosure Schedule, one or more of the Subject Companies, either separately or
collectively, is the exclusive owner of all right, title, and interest in and to
the Owned Intellectual Property (as hereinafter defined), free and clear of all
Liens, except Permitted Liens. For the avoidance of doubt, the foregoing is not
meant as a warranty of non-infringement.

(b) With respect to any of the material Registered Intellectual Property owned
by the Subject Companies, other than any Registered Intellectual Property that
has been identified in Section 3.16(a)(i) of the Company Disclosure Schedule as
having been abandoned, the applicable Subject Company: (i) has timely satisfied
all deadlines for prosecuting any applications or maintaining any registrations
or Patents (including timely payment of any maintenance, renewal or related
fees) with the relevant Governmental Body; (ii) is listed as the record title
owner in the records of the relevant Governmental Body for such Registered
Intellectual Property; and (iii) has taken all other actions with any
Governmental Body required to maintain its validity and effectiveness, except
where the failure to take such actions, individually and in the aggregate, has
not resulted and/or would not be reasonably expected to

 

18



--------------------------------------------------------------------------------

materially impair the conduct or operations of the Business as currently
conducted. To the Knowledge of the Parent or the Verisk Health Parent Companies,
all Registered Intellectual Property is valid, enforceable and subsisting.
Except as set forth in Section 3.16 of the Company Disclosure Schedule, since
April 1, 2012, none of the Subject Companies has taken any action or failed to
take any action that could reasonably be expected to result in the abandonment,
cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any Registered Intellectual Property.

(c) Section 3.16(c) of the Company Disclosure Schedule sets forth a complete and
accurate list, as of the date of this Agreement, of all material Licensed
Intellectual Property (as hereinafter defined) and the relevant license (except
for off-the-shelf commercially available end-user licenses for unmodified
software on standard terms with one time or annual license fees under $75,000).

(d) Section 3.16(d) of the Company Disclosure Schedule sets forth a complete and
accurate list or description, as of the date of this Agreement, of all material
licenses, sublicenses, and other agreements pursuant to which any of the Subject
Companies authorizes a third party to use, practice any rights under, co-exist
with, or grant sublicenses with respect to any Owned Intellectual Property.

(e) Except as set forth in Section 3.16(e) of the Company Disclosure Schedule,
no aspect of the Owned Intellectual Property or the operation of the Business as
currently conducted infringes, misappropriates, dilutes or otherwise violates in
any material respect the Intellectual Property or other rights or assets of any
Person, and since April 1, 2012 (and, to the Knowledge of the Parent and the
Verisk Health Parent Companies, prior to April 1, 2012) the Subject Companies
have not infringed, misappropriated, diluted or otherwise violated in any
material respect the Intellectual Property or other rights of any Person.

(f) Except as set forth in Section 3.16(f) of the Company Disclosure Schedule,
to the Knowledge of the Parent or the Verisk Health Parent Companies, as of the
date of this Agreement, no Person has infringed, misappropriated, diluted or
otherwise violated, or is infringing, misappropriating, diluting or otherwise
violating, any Owned Intellectual Property. Except as set forth in
Section 3.16(f) of the Company Disclosure Schedule, as of the date of this
Agreement, no action, suit or other proceeding has been instituted relating to
any Owned Intellectual Property, or, to the Knowledge of the Parent or the
Verisk Health Parent Companies, threatened in writing relating to any Owned
Intellectual Property, and none of the Owned Intellectual Property is subject to
any outstanding Order. As of the date of this Agreement, none of the Subject
Companies (or, in respect of the Business, their Affiliates) has sent or
received any notice or correspondence alleging infringement, misappropriation,
dilution or other violation of Intellectual Property rights.

(g) Except as set forth in Section 3.16(g) of the Company Disclosure Schedule,
(i) since April 1, 2012, all current and former employees, consultants, and
contractors of the Subject Companies, respectively, involved in the development
of any Owned Intellectual Property material to the Business have executed and
delivered and, to the Knowledge of the Parent or the Verisk Health Parent
Companies, as of the date of this Agreement, are in material compliance with
written agreements under which they have (A) agreed to maintain the
confidentiality of the Know-How of the Subject Companies, respectively, and
(B) assigned to the

 

19



--------------------------------------------------------------------------------

Subject Companies, as applicable, all Intellectual Property conceived or
developed by such employees, consultants, or contractors related to the Business
and, where applicable, acknowledged that works to which they contributed were
“works made for hire”.

(h) To the Knowledge of the Parent or the Verisk Health Parent Companies, each
of the Subject Companies has taken reasonable steps customary in the territory
and industry in which such Subject Company operates to protect and maintain the
proprietary nature of each item of Owned Intellectual Property by it and the
confidentiality of the Know-How (other than Know-How known to the public) of the
Subject Companies. Without limiting the foregoing, to the Knowledge of the
Parent or the Verisk Health Parent Companies, since April 1, 2012, any receipt
or use by, or disclosure to, any other Person (other than Affiliates of the
Parent and the Subject Companies or any employees of the Subject Companies or
any of their respective Affiliates) of the Know-How (other than Know-How known
to the public) of the Subject Companies has been pursuant to the terms of a
binding written confidentiality agreement between the applicable Subject
Company, the Parent or one of its Affiliates and such other Person.

Section 3.17 Disputes and Litigation.

Except as identified in Section 3.17 of the Company Disclosure Schedule, as of
the date of this Agreement, there is no, and during the two (2) years prior to
the date of this Agreement there has not been any, action, suit, proceeding or
claim pending or, to the Knowledge of the Parent or the Verisk Health Parent
Companies, threatened, and, to the Knowledge of the Parent or the Verisk Health
Parent Companies, no investigation by any Governmental Body, pending or
threatened, in each case, against any of the Subject Companies before any
Governmental Body that has resulted in or, if adversely determined, would
reasonably be expected to result in (i) the imposition of Damages in an amount
in excess of $2,000,000 individually or in the aggregate, if arising from
similar facts or circumstances, or (ii) the imposition of any injunctive or
other equitable relief. Except as identified in Section 3.17 of the Company
Disclosure Schedule, as of the date of this Agreement, there is no outstanding
material Order against any of the Subject Companies (or, in respect of the
Business, any of their Affiliates).

Section 3.18 Compliance with Laws; Licenses; Permits.

(a) Except as set forth in Section 3.18(a) of the Company Disclosure Schedule,
since April 1, 2012, each of the Subject Companies (and, in respect of the
Business, each of their Affiliates) has been and is currently in compliance in
all material respects with all Laws and all Orders, in each case applicable to
the Subject Companies, their respective assets and properties or the Business,
and since April 1, 2012 and as of the date of this Agreement, no Subject Company
(or in respect of the Business, any Affiliate) has (i) received any written
notice alleging any material violation of any such Laws or Orders or
(ii) conducted any internal investigation in connection with which outside legal
counsel was retained for the purpose of conducting or assisting with such
investigation with respect to any actual, potential or alleged material
violation of any such Laws or Orders.

(b) Except as set forth in Section 3.18(b) of the Company Disclosure Schedule,
each of the Subject Companies has (or has made timely application for) all
licenses, registrations, exemptions, waivers, clearances, variances,
certificates, permits and other

 

20



--------------------------------------------------------------------------------

approvals of Governmental Bodies (“Permits”) necessary to enable it to carry on
the Business as currently conducted and to own, operate and use its assets and
properties as currently operated and used, except for such Permits which are
immaterial to the Business. All such Permits are in full force and effect. The
Subject Companies are, and during the past three (3) years have been, in
compliance in all material respects with all such Permits and, as of the date of
this Agreement, have not received any written (or, to the Knowledge of the
Parent or the Verisk Health Parent Companies, oral) notice from any Governmental
Body threatening to revoke, terminate, suspend or materially and adversely
modify any such Permit, and there is no pending or, to the Knowledge of the
Parent or the Verisk Health Parent Companies, threatened Proceeding under which
any such Permit may be revoked, terminated, suspended or materially and
adversely modified. None of the Subject Companies offers or has offered a
product or solution that has been certified as a Certified Electronic Health
Record Technology (as defined at 42 CFR 495.4).

(c) Except as set forth in Section 3.18(c) of the Company Disclosure Schedule,
none of the Subject Companies nor, to the Knowledge of the Parent or the Verisk
Health Parent Companies, any of their employees (or, as of the date of this
Agreement, any of their agents or contractors) (i) is excluded, suspended,
debarred or otherwise ineligible to participate in Medicare or any other Federal
Health Care Program (as defined in 42 U.S.C. § 1320a-7b(f)) or federal or state
procurement or nonprocurement program, (ii) is designated a Specially Designated
National or Blocked Person by the Office of Foreign Asset Control of the U.S.
Department of Treasury; or (iii) has been convicted (as defined by 42 U.S.C. §
1320a-7(i)) of a criminal offense that would lead to mandatory exclusion from
Federal Health Care Programs applicable to the operation of the Business.

Section 3.19 Environmental.

(a) Each of the Subject Companies is, and has been since April 1, 2012, in
compliance in all material respects with, and holds all material Permits
required pursuant to, all Environmental Laws (as hereinafter defined) applicable
to the operation of the businesses of the Subject Companies or the Real
Property. Since April 1, 2012, and, to the Knowledge of the Parent or the Verisk
Health Parent Companies, prior to April 1, 2012, none of the Subject Companies
has caused a Hazardous Material Release or is subject to any obligation to
investigate or remediate, or is otherwise responsible for any Damages relating
to, any Hazardous Material Release, except for any such Hazardous Material
Release that would not reasonably be expected to result in a material liability
to any of the Subject Companies.

(b) The representations and warranties contained in Section 3.3, Section 3.17
and this Section 3.19 are the sole and exclusive representations and warranties
of the Verisk Health Parent Companies relating to environmental matters of any
kind or nature with respect to the Subject Companies, the operation of the
businesses of the Subject Companies or the Real Property.

Section 3.20 Accounts Receivable.

The Accounts Receivable of the Subject Companies have arisen out of bona fide
sales and deliveries of goods, performance of services or other business
transactions in the ordinary course of business consistent with past practice.

 

21



--------------------------------------------------------------------------------

Section 3.21 Related Party Transactions.

Except as set forth in Section 3.21 of the Company Disclosure Schedule, no
Affiliate, Key Employee, director or officer of any of the Subject Companies is
a party to, a beneficiary of or is subject to, any material Contract with any of
the Subject Companies (other than Benefit Plans) or has any material interest in
any of the properties or assets of the Subject Companies.

Section 3.22 Questionable Payments.

None of the Subject Companies nor, to the Knowledge of the Parent or the Verisk
Health Parent Companies, any director, officer, or employee of the Subject
Companies or agent or other Person associated with or acting on behalf of any of
the Subject Companies has (i) made or incurred any unlawful contribution, gift,
entertainment, or other unlawful expense relating to political activity;
(ii) made, offered, promised, authorized, requested, solicited, or received any
direct or indirect unlawful payment to or from any Person, including any foreign
or domestic government official, health plan, health care provider or employee;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any similar Law; (iv) violated or is in
violation of any provision of the Federal Health Care Program Anti-Kickback
Statute, 42 U.S.C. § 1320a-7b(b), as amended, or any similar Law; or (v) in each
case, for or on behalf of or in connection with the Business or any of the
Subject Companies, made, offered, promised, authorized, requested, solicited, or
received any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

Section 3.23 HIPAA and HITECH Compliance.

(a) Each of the Subject Companies is, and during the past two (2) years has
been, in material compliance with all Privacy and Security Laws, including the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), and all
applicable regulations promulgated under the Administrative Simplification
provisions of HIPAA and the Health Information Technology for Economic and
Clinical Health Act (“HITECH”), including: (i) standards for privacy of
Protected Health Information (as hereinafter defined), (ii) security standards
for the protection of electronic health information, (iii) electronic data
transaction standards and code sets, (iv) standard unique identifiers for
employers, providers, health plans (as applicable), (v) standards for
notification in the case of breach of unsecured Protected Health Information (as
hereinafter defined), and (vi) any other standards implementing the
Administrative Simplification provisions of HIPAA and HITECH.

(b) Each “business associate contract” or other similar Contract, within the
meaning of HIPAA and HITECH, to which each of the Subject Companies is currently
a party, is in material compliance with HIPAA and HITECH. Each of the Subject
Companies is in material compliance with the terms and conditions of any such
business associate contract or other similar Contract, and, as of the date of
this Agreement, there are no actions, suits, claims, investigations or
administrative proceedings pending or, to the Knowledge of the Parent or the
Verisk Health Parent Companies, threatened with respect to any such business
associate contract or other similar Contract.

(c) Except as set forth in Section 3.23 of the Company Disclosure Schedule, as
of the date of this Agreement, no Subject Company has, nor has it since April 1,
2012, (i)

 

22



--------------------------------------------------------------------------------

received, is or has been required to send, any notice or make any report
pursuant to any notification or reporting requirement under any Contract to
which the Subject Company is a party or any Privacy and Security Laws as a
result of any unauthorized access, use or disclosure of Data, (ii) experienced a
breach of unsecured Protected Health Information (as defined in 45 C.F.R. §
164.402), or (iii) experienced any other information security or privacy breach
event that would require notification under any other Privacy and Security Laws,
except, in each case, as would not reasonably be expected to result in a
material liability to the Subject Companies.

Section 3.24 Brokers and Finders.

None of the Subject Companies, nor any Affiliate, director, officer, agent or
employee thereof, has employed any broker or finder or has incurred or will
incur any broker’s, finder’s or similar fees, commissions or expenses, in each
case in connection with the transactions contemplated by this Agreement, except
for fees and expenses payable to Morgan Stanley and SunTrust Robinson Humphrey
pursuant to financial advisory agreements with the Parent Guarantor, all of
which fees and expenses shall be borne solely by the Parent or one of its
Affiliates (other than the Subject Companies).

Section 3.25 Top Clients and Vendors.

Section 3.25 of the Company Disclosure Schedule sets forth a complete and
accurate list, as of the date of this Agreement, of the (a) twenty (20) largest
customers (by revenue) of the Business for each of the three (3) most recently
completed fiscal years, showing the aggregate total sales to each such customer
during such fiscal year, and (b) twenty (20) largest suppliers (by dollar-value
of total purchases) of the Business for each of the three (3) most recently
completed fiscal years, showing the aggregate total purchases from each such
supplier during such fiscal year. As of the date of this Agreement, neither the
Parent nor any of its Affiliates has received any written (or, to the Knowledge
of the Parent or the Verisk Health Parent Companies, oral) communication from
any customer or supplier named in Section 3.25 of the Company Disclosure
Schedule of any intention or threat to terminate or materially reduce purchases
from or supplies to, or change in any material and adverse respect their
relationship with, the Business other than as a result of an expiration of a
Contract pursuant to its terms (other than by a breach of or default under such
Contract by any of the Subject Companies or any other Person a party thereto).

 

23



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE PURCHASER, VCVH INTERMEDIATE, VCVH HOLDING II AND

PURCHASER LLC

Each of the Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC
hereby represents and warrants to the Parent and each of the Verisk Health
Parent Companies that:

Section 4.1 Organization and Good Standing.

Each of the Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC is a
corporation or limited liability company, as the case may be, duly organized,
validly existing, and in good standing under the laws of its state of
incorporation or organization, as the case may be, and has full corporate or
limited liability company power and authority to own, operate or hold under
lease the assets and properties which it owns, operates or holds under lease, to
conduct its business as currently conducted, and to perform all its obligations
under the agreements to which it is a party, including this Agreement and the
other Transaction Documents to which it is a party. Each of the Purchaser, VCVH
Intermediate, VCVH Holding II and Purchaser LLC is in good standing in each
other jurisdiction wherein it is required to be qualified in order to enter into
this Agreement and the other Transaction Documents to which it is a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereunder and thereunder.

Section 4.2 Authorization; Enforceability.

The execution and delivery of this Agreement and the other Transaction Documents
to which it is a party by the Purchaser, VCVH Intermediate, VCVH Holding II and
Purchaser LLC, the performance by the Purchaser, VCVH Intermediate, VCVH Holding
II and Purchaser LLC of its covenants and agreements hereunder and thereunder
and the consummation by the Purchaser, VCVH Intermediate, VCVH Holding II or
Purchaser LLC of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary corporate or limited liability company
action, as the case may be. This Agreement has been, and at the Closing each of
the other Transaction Documents to which it is a party will be duly and validly
executed and delivered by each of the Purchaser, VCVH Intermediate, VCVH Holding
II or Purchaser LLC. When executed and delivered by the parties hereto or
thereto (other than the Purchaser, VCVH Intermediate, VCVH Holding II or
Purchaser LLC), as applicable, this Agreement and the other Transaction
Documents to which it is a party shall constitute the valid and legally binding
obligations of each of the Purchaser, VCVH Intermediate, VCVH Holding II and
Purchaser LLC, enforceable against each of the Purchaser, VCVH Intermediate,
VCVH Holding II and Purchaser LLC in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, or other laws affecting
generally the enforceability of creditors’ rights and by limitations on the
availability of equitable remedies.

Section 4.3 Conflicts.

Neither the execution and delivery of this Agreement and the other Transaction
Documents to which Purchaser, VCVH Intermediate, VCVH Holding II or Purchaser
LLC is a party, nor the performance of its obligations hereunder and thereunder
or the consummation by each of the Purchaser, VCVH Intermediate, VCVH Holding II
and Purchaser LLC of the transactions contemplated herein and therein, will
(x) violate any provision of the Organizational Documents of the Purchaser, VCVH
Intermediate, VCVH Holding II or Purchaser LLC, (y) subject to compliance with
the regulatory requirements hereinafter specified in this Section 4.3, violate
or conflict with, any Law or Order binding upon the Purchaser, VCVH
Intermediate, VCVH Holding II or Purchaser LLC, or (z) conflict with, constitute
(with or without notice or lapse of time or both) a default under, or result in
any breach of any of the terms of or the creation or imposition of any Lien
(other than Permitted Liens) pursuant to, or create any cause

 

24



--------------------------------------------------------------------------------

for termination, amendment, cancellation or acceleration under, the terms of any
Contract to which it is a party or by which it or any of its assets and
properties are bound, other than, in the case of the foregoing clauses (y) and
(z), any such violation, conflict, breach, default, termination, acceleration,
creation or imposition which would not, individually or in the aggregate,
reasonably be expected to materially delay or prevent the Purchaser’s, VCVH
Intermediate’s, VCVH Holding II’s or Purchaser LLC’s ability to enter into this
Agreement or the other Transaction Documents to which it is a party, to timely
perform its obligations hereunder or thereunder or to consummate the
transactions contemplated herein or therein. Except for filings required under,
and compliance with other applicable requirements of, the Antitrust Laws,
including under the HSR Act, no consents, approvals or authorizations of, or
filings or registrations with, or notice to any Governmental Body or any other
Person are required in connection with the execution and delivery of this
Agreement and the other Transaction Documents to which it is a party by any of
the Purchaser, VCVH Intermediate, VCVH Holding II or Purchaser LLC, the
performance of its obligations hereunder and thereunder or the consummation by
each of the Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC of
the transactions contemplated hereby or thereby, except for such consents,
approvals, authorizations, filings or registrations the failure of which to
effectuate would not, individually or in the aggregate, reasonably be expected
to materially delay or prevent the Purchaser’s, VCVH Intermediate’s, VCVH
Holding II’s and Purchaser LLC’s ability to enter into this Agreement or the
other Transaction Documents to which it is a party, to timely perform its
obligations hereunder or thereunder or to consummate the transactions
contemplated herein or therein.

Section 4.4 Disputes and Litigation.

As of the date of this Agreement, there is no action, suit, proceeding, or
claim, pending or, to the Knowledge of the Purchaser, VCVH Intermediate, VCVH
Holding II or Purchaser LLC, threatened, and, to the Knowledge of the Purchaser,
VCVH Intermediate, VCVH Holding II and Purchaser LLC, no investigation by any
Governmental Body, pending or threatened, against any of the Purchaser, VCVH
Intermediate, VCVH Holding II or Purchaser LLC before any Governmental Body, nor
is there any outstanding Order against the Purchaser, VCVH Intermediate, VCVH
Holding II or Purchaser LLC, except for any such actions, suits, proceedings,
claims, investigations or Orders which would not reasonably be expected to have
a material adverse effect on the performance by the Purchaser, VCVH
Intermediate, VCVH Holding II or Purchaser LLC under this Agreement and the
other Transaction Documents to which it is a party or the consummation by each
of the Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC of the
transactions contemplated hereby or thereby.

Section 4.5 Sufficient Funds.

(a) Prior to the execution of this Agreement, the Purchaser has received and
accepted (i) a fully executed debt commitment letter, dated as of the date of
this Agreement (the “Debt Commitment Letter”), from the Debt Financing Sources
party thereto who have committed to provide debt financing on the terms and
conditions of the Debt Commitment Letter in the amount set forth therein (such
debt financing, the “Debt Financing”), and (ii) a fully executed equity
commitment letter, dated as of the date of this Agreement (such letter, the
“Equity Commitment Letter” and, together with the Debt Commitment Letter, the
“Commitment Letters”), from The Veritas Capital Fund V, L.P. (the “Purchaser
Guarantor”)

 

25



--------------------------------------------------------------------------------

relating to the commitment of the Purchaser Guarantor to provide the equity
financing specified therein (the “Equity Financing” and, together with the Debt
Financing, the “Financing”), on the terms and conditions of the Equity
Commitment Letter. The Equity Commitment Letter provides, and will continue to
provide, that the Parent is a third-party beneficiary thereto as specified
therein.

(b) Assuming the Financing is funded in accordance with the Commitment Letters,
the aggregate proceeds of the Financing are sufficient to allow the Purchaser to
consummate the Closing upon the terms contemplated by this Agreement and pay
(x) all amounts required to be paid by the Purchaser or its Affiliates at the
Closing under the Transaction Documents to which such Person is a party and
(y) all related fees and expenses of the Purchaser, its Affiliates and their
respective Representatives (as hereinafter defined). Prior to the execution of
this Agreement, the Purchaser has delivered to the Parent true and complete
copies of the fully-executed Commitment Letters, including all annexes,
schedules and other attachments thereto.

(c) The Equity Commitment Letter, and, as of the date of this Agreement, the
Debt Commitment Letter, is in full force and effect and is the legal, valid,
binding and enforceable obligation of the Purchaser, and, to the Knowledge of
the Purchaser (in the case of the Debt Commitment Letter only), each other party
thereto, except as may be limited by bankruptcy, insolvency or other Laws
affecting generally the enforceability of creditors’ rights and by limitations
on the availability of equitable remedies. As of the date hereof, no Commitment
Letter has been amended, modified or supplemented in any respect, no provisions
or rights thereunder have been waived and the respective commitments contained
therein have not been withdrawn, rescinded or modified in any respect, nor is
any such amendment, modification or supplement currently contemplated, nor, to
the Knowledge of the Purchaser (in the case of the Debt Commitment Letter only),
is any such withdrawal or rescission currently contemplated. As of the date of
this Agreement, the Commitment Letters constitute all of the Contracts entered
into between each of the Debt Financing Sources and the Purchaser Guarantor, on
the one hand, and the Purchaser and/or its Affiliates (other than the Purchaser
Guarantor), on the other hand, with respect to the Financing, other than
customary fee letters relating to fees with respect to the Debt Financing (true
and complete copies of which have been provided to the Parent prior to the
execution hereof, with only fee amounts, pricing caps and certain economic and
flex terms (which would not adversely affect the amount or availability of the
Debt Financing or include any additional conditions to funding) redacted). The
Purchaser has fully paid, or caused to be fully paid, all commitment fees and
other fees and expenses required to be paid under the Commitment Letters on or
prior to the date of this Agreement. The Commitment Letters are not subject to
any condition of any kind whatsoever, including any subsequent approval process,
that is directly or indirectly related to the funding of the full amount of the
Financing (including any flex provisions), other than the conditions precedent
as expressly set forth therein, and, assuming the conditions set forth in
Article VIII and Article X have been satisfied in full, as of the date of this
Agreement, the Purchaser has no reason to believe that (i) it or any other party
thereto will not be able to satisfy on a timely basis any term or condition set
forth in the Commitment Letters, including any condition of closing of the
Financing that is required to be satisfied as a condition of the Financing, or
(ii) the full amount of the Financing (other than the portion of the revolving
credit facility forming part of the Debt Financing with respect to which,
pursuant to the terms of the Debt Commitment Letter, borrowings will not be
available on the Closing Date) will not be made available to the Purchaser at or
prior to the

 

26



--------------------------------------------------------------------------------

Closing. As of the date of this Agreement, no event has occurred which, with or
without notice, lapse of time or both, would constitute a default or breach on
the part of the Purchaser or, to the Knowledge of the Purchaser (in the case of
the Debt Commitment Letter only), any other party thereto under any of the
Commitment Letters. As of the date hereof, the Purchaser is not aware of any
fact, event or other occurrence that makes any of the representations and
warranties of the Purchaser in any Commitment Letter inaccurate in any material
respect.

(d) Each of the Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC
acknowledges and agrees that, notwithstanding anything to the contrary contained
in this Agreement, the consummation of the Financing shall not be a condition to
the obligations of the Purchaser, VCVH Intermediate, VCVH Holding II and
Purchaser LLC to consummate the transactions contemplated by this Agreement.

(e) Concurrently with the execution and delivery of this Agreement, the
Purchaser Guarantor has delivered to the Parent a duly executed guarantee of the
Purchaser Guarantor (the “Limited Guarantee”), pursuant to which the Purchaser
Guarantor has guaranteed certain obligations of the Purchaser in connection with
this Agreement as specified therein. The Purchaser Guarantor is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the state or jurisdiction of its organization and has all organizational
powers required to carry on its business as now conducted. The execution,
delivery and performance by the Purchaser Guarantor of the Limited Guarantee,
and the consummation of the transactions contemplated thereby, are within the
organizational powers of the Purchaser Guarantor and have been duly authorized
by all necessary action on the part of the Purchaser Guarantor. The Limited
Guarantee is in full force and effect and is a legal, valid, binding and
enforceable obligation of the Purchaser Guarantor in accordance with its terms,
except as may be limited by bankruptcy, insolvency or other Laws affecting
generally the enforceability of creditors’ rights and by limitations on the
availability of equitable remedies. As of the date hereof, no event has occurred
which, with or without notice, lapse of time or both, would constitute a default
on the part of the Purchaser Guarantor under such Limited Guarantee.

Section 4.6 Sources of Information.

Each of the Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC
acknowledges that (a) none of the Parent, the Subject Companies or any Person on
behalf of the Parent or the Subject Companies or any of them is making any
representations or warranties whatsoever, express or implied, beyond those
expressly made by the Parent in Article II and Article III above and in the
certificate delivered pursuant to Section 10.1, and (b) neither the Purchaser,
VCVH Intermediate, VCVH Holding II or Purchaser LLC has been induced by, or
relied upon, any representations, warranties or statements (written or oral),
whether express or implied, made by any Person that are not expressly set forth
in Article II or Article III or in the certificate delivered pursuant to
Section 10.1. Without limiting the generality of the foregoing, each of the
Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC acknowledges
that no representations or warranties are made with respect to any projections,
forecasts, estimates, budgets or prospective information that may have been made
available to the Purchaser, its Affiliates or any of their representatives or
advisors, except those, if any, expressly made by the Parent in Article II and
Article III above and in the certificate delivered pursuant to Section 10.1.
Subject to the representations, warranties, covenants and agreements of the
Parent and the Verisk Health Parent Companies specifically set forth in this
Agreement,

 

27



--------------------------------------------------------------------------------

including the Company Disclosure Schedule, each of the Purchaser and VCVH
Intermediate (i) has made its own inquiry and investigation into, and, based
thereon, has formed an independent judgment concerning the transactions
contemplated by this Agreement, and (ii) has requested, and has been furnished
with or given access to, certain information about the transactions contemplated
by this Agreement.

Section 4.7 Purchase for Investment.

Each of the Purchaser and VCVH Intermediate is purchasing the Verisk Health
Shares and the Mediconnect Shares for its own account for investment and not for
resale or distribution. Each of the Purchaser and VCVH Intermediate acknowledges
that the sale of the Verisk Health Shares and the Mediconnect Shares has not
been registered under the Laws of any jurisdiction. Other than the contribution
by VCVH Intermediate down the chain of ownership to the Purchaser of the Verisk
Health Shares and Mediconnect Shares acquired by VCVH Intermediate in exchange
for the Note, neither the Purchaser nor VCVH Intermediate has any Contract,
undertaking, agreement or arrangement with any Person to sell, hypothecate,
pledge, donate or otherwise dispose of the Subject Company Equity Interests, or
any of them, and neither the Purchaser nor VCVH Intermediate has any present
plan or intention to enter into any such Contract, undertaking, agreement or
arrangement, in each case, that would constitute a violation of any applicable
Laws.

Section 4.8 Brokers and Finders.

None of the Purchaser, VCVH Intermediate, VCVH Holding II nor Purchaser LLC, nor
any director, officer, agent or employee thereof, has employed any broker or
finder or has incurred or will incur any broker’s, finder’s or similar fees,
commissions or expenses, in each case in connection with the transactions
contemplated by this Agreement, for which the Parent or any of its Affiliates
would be responsible.

Section 4.9 The Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC.

Each of the Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC have
been formed in connection with the transactions contemplated hereby and have not
incurred any liabilities other than those incident to the transactions
contemplated by this Agreement and the other Transaction Documents. Upon
Closing, Purchaser LLC will not have any assets other than those contemplated by
this Agreement (primarily the direct or indirect ownership of 100% of VCVH
Intermediate, which shall own directly or indirectly 100% of the equity in the
Purchaser) and, if any, cash.

ARTICLE V

PRE-CLOSING COVENANTS

Section 5.1 HSR Act; Other Governmental and Judicial Filings.

(a) As soon as practicable after the date of this Agreement, the Parent
Guarantor, the Parent, Verisk Health and Mediconnect Global and the Purchaser,
VCVH

 

28



--------------------------------------------------------------------------------

Intermediate and VCVH Holding II shall provide reasonable cooperation in the
preparation and filing of all materials necessary or desirable to obtain the
approval of the transactions contemplated hereby by any Governmental Body that
has jurisdiction over the transactions contemplated hereby or the disclaimer of
jurisdiction with respect thereto, including all filings with the Federal Trade
Commission and the U.S. Department of Justice required under the HSR Act.

(b) In furtherance and not in limitation of the foregoing, each of the
Purchaser, VCVH Intermediate, VCVH Holding II, the Parent Guarantor, Parent,
Verisk Health and Mediconnect Global agrees to make, or cause to be made, an
appropriate filing pursuant to the HSR Act with respect to the transactions
contemplated hereby within ten (10) Business Days after the date of this
Agreement and to supply promptly any additional information and documentary
material that may be requested pursuant to the HSR Act. In addition, each party
agrees to make, or to cause to be made, any filing that may be required under
any other Antitrust Law or competition Law or by any other antitrust or
competition authority, including any other requirements of the antitrust
legislation of any other relevant jurisdiction, if applicable, with respect to
the transactions contemplated hereby within thirty (30) days after the date of
this Agreement and to supply promptly any additional information and documentary
material that may be requested pursuant thereto. The Purchaser shall have the
responsibility for all filing fees associated with the HSR filings and any other
similar filings required in any other jurisdictions.

(c) Each party, acting solely through outside counsel, will (x) promptly notify
the other party of any written communication to that party from any Governmental
Body located in the U.S. and, to the extent practicable, outside of the U.S.
and, subject to applicable Laws, if practicable, permit the other party to
review in advance any proposed written communication to any such Governmental
Body and incorporate the other party’s reasonable comments, in each case, with
respect to this Agreement and the transactions contemplated by this Agreement,
(y) not agree to participate in any substantive meeting or discussion with any
such Governmental Body in respect of any filing, investigation or inquiry
concerning this Agreement or the transactions contemplated by this Agreement
unless it consults with the other party in advance and, to the extent permitted
by such Governmental Body, gives the other party the opportunity to attend and
(z) furnish the other party with copies of all correspondence, filings and
written communications between them and their Affiliates and their respective
representatives on one hand, and any such Governmental Body or its respective
staff on the other hand, with respect to this Agreement and the transactions
contemplated by this Agreement, except that any materials concerning a party’s
or any of its Affiliate’s or representatives’ valuation of the Subject Companies
or the transactions contemplated hereby, internal financial information or
competitively sensitive information of a party or any of its Affiliates may be
redacted. Each party will consult with counsel for the other parties as to, and
will permit such counsel to participate in, any litigation referred to in
paragraph (e) below. For purposes of this Section 5.1, (i) delivery by the
Purchaser, VCVH Intermediate or VCVH Holding II of any notice of or other
document required by this Section 5.1 shall be delivered to the Parent on behalf
of the Parent Guarantor, the Parent and the Verisk Health Parent Companies, and
(ii) delivery by the Parent Guarantor, the Parent or any of the Verisk Health
Parent Companies of any notice of or other document required by this Section 5.1
shall be delivered to the Purchaser on behalf of VCVH Intermediate, VCVH Holding
II and the Purchaser.

 

29



--------------------------------------------------------------------------------

(d) In the event that the Purchaser, VCVH Intermediate, VCVH Holding II, the
Parent Guarantor or the Parent receives a Second Request for Additional
Information in connection with the transactions contemplated by this Agreement,
such party will comply with such request as provided by Section 7A(e) of the HSR
Act as soon as reasonably practicable following the date of service of the
request. For purposes of this provision, a party shall be deemed to have
complied with any such request by providing a response that the party in good
faith believes to be in substantial compliance and by certifying its substantial
compliance. In the event that a party receives a subpoena or civil investigative
demand requesting materials and information in connection with the transactions
contemplated by this Agreement similar to that usually demanded in a Second
Request for Additional Information, such party shall comply with such subpoena
or civil investigative demand as soon as reasonably practicable following the
date of service of the subpoena or civil investigative demand. In the event the
Governmental Body disputes the adequacy of compliance by a party with respect to
a Second Request for Additional Information, subpoena, or civil investigative
demand, the party shall use its reasonable best efforts to satisfy the
Governmental Body, so as to minimize any delay in the conduct or resolution of
the investigation.

(e) The Purchaser, VCVH Intermediate and VCVH Holding II each agrees to use its
best efforts and to take promptly, and the Parent Guarantor, the Parent and the
Verisk Health Parent Companies agree to (and shall cause each of the other
Subject Companies to) reasonably cooperate with the Purchaser, VCVH Intermediate
and VCVH Holding II in taking, any and all reasonable steps necessary to avoid
or eliminate each and every impediment under any Antitrust Law that may be
asserted by any Governmental Body or any other Person under any Antitrust Law
with respect to the transaction contemplated by this Agreement so as to enable
the Closing to occur expeditiously, but in no case later than the Termination
Date, by providing information, proposing, negotiating, committing to and/or
effecting, by consent decree, hold separate orders, or otherwise, the sale,
divesture or disposition of, or holding separate (through the establishment of a
trust or otherwise) such of the assets, properties or businesses of the Business
to be acquired by it pursuant hereto as are required to be divested in order to
avoid the entry of, or to effect the dissolution of, any Order (whether
temporary, preliminary or permanent) in any Proceeding arising under any
Antitrust Law, which would otherwise have the effect of materially delaying or
preventing the consummation of the transactions contemplated by this Agreement
or that would make the consummation of the acquisition of the Business and/or
the Verisk Health Shares and the Mediconnect Shares in accordance with the terms
of this Agreement unlawful. In addition, the Purchaser, VCVH Intermediate and
VCVH Holding II shall defend through litigation on the merits any claim asserted
in court by any party under any Antitrust Law in order to avoid entry of, or to
have vacated or terminated, any Order (whether temporary, preliminary or
permanent) that would restrain or prevent the Closing by the Termination Date.

(f) The Purchaser, VCVH Intermediate and VCVH Holding II shall be responsible
for making any settlement offers and negotiating any consent decree or consent
order with any Governmental Body to the extent required by Section 5.1(e) in
order to permit the transactions contemplated by this Agreement to be
consummated prior to the Termination Date. The Purchaser, VCVH Intermediate and
VCVH Holding II each agree that, at any time in an investigation arising under
any Antitrust Law, if a Governmental Body proffers a settlement of the
investigation to permit the Closing, the Purchaser, VCVH Intermediate and VCVH
Holding II shall promptly (and in any event within one (1) Business Day)
communicate the terms of the

 

30



--------------------------------------------------------------------------------

offer to the Parent. The Purchaser, in its sole discretion, may accept or reject
any settlement of the investigation proposed by such Governmental Body, subject
to the Purchaser’s, VCVH Intermediate’s and VCVH Holding II’s obligations under
Section 5.1(e).

Section 5.2 Affirmative Covenants of the Verisk Health Parent Companies.

From and after the date of this Agreement and until the earlier of the Closing
or the termination of this Agreement in accordance with Section 11.1, except as
required or permitted by this Agreement, as set forth in Section 5.2 of the
Company Disclosure Schedule, as required by applicable Law, or unless the prior
written consent of the Purchaser shall have been obtained (which consent shall
not be unreasonably withheld, conditioned or delayed), the Verisk Health Parent
Companies shall, and shall cause each other Subject Company to: (a) operate the
Business in the ordinary course consistent with past practice; (b) use its
reasonable efforts to (i) preserve intact its business organization and material
assets and maintain its insurance, rights and franchises, (ii) keep available
the services of present employees, consultants, independent contractors and
executive officers of the Subject Companies (other than the executive officers
who also serve as officers of the Parent, ISO or the Parent Guarantor and who
are not Continued Employees), (iii) comply in all material respects with all
Laws and obligations under Contracts applicable to the Business, (iv) preserve
intact the material business relationships with customers and vendors of, and
other Persons having material business relationships with, the Business, and
(v) prior to the Closing, report to the applicable insurers each claim (or any
applicable circumstances that would reasonably be expected to give rise to a
claim) relating to the Subject Companies or the Business that becomes known to
the Parent or any of its Affiliates prior to the Closing and that would be
covered under the insurance policies described in Section 12.9(c); and (c) take
no action that would reasonably be likely to materially adversely affect the
ability of any party hereto to consummate the transactions contemplated hereby
on the terms and subject to the conditions set forth in this Agreement. The
Purchaser acknowledges and agrees that the payment of any lawful dividend or
distribution in respect of the capital stock or other equity interests of any
Subject Company (other than Verisk Health Nepal) that is payable solely in cash
to the Parent or any of its designated Affiliates prior to the Closing shall not
constitute a breach or default under this Agreement.

Section 5.3 Negative Covenants of the Parent and the Subject Companies.

Each of the Parent, Verisk Health and Mediconnect Global covenants and agrees
that from and after the date of this Agreement and until the earlier of the
Closing or the termination of this Agreement in accordance with Section 11.1,
except as required or permitted by this Agreement, as set forth in Section 5.3
of the Company Disclosure Schedule, as required by Law, or unless the prior
written consent of the Purchaser shall have been obtained (which shall not be
unreasonably withheld, conditioned or delayed), the Verisk Health Parent
Companies shall not, and shall cause each other Subject Company, and the Parent
Guarantor shall cause each of the foregoing, not to:

(a) amend the Organizational Documents of any of the Subject Companies;

(b) purchase, whether by purchase of assets or stock, merger, consolidation or
by any other manner, any (i) assets in excess of $1,000,000 (individually for
any such transaction or in the aggregate for all such transactions), except for
acquisitions of inventory and similar

 

31



--------------------------------------------------------------------------------

assets in the ordinary course of business consistent with past practice, or
(ii) corporation, partnership, limited liability company or other business
organization or any business, line of business, product line or division
thereof;

(c) sell, transfer, license, lease, sublease or otherwise dispose of its
business or its assets or properties, except (i) sales of inventory,
(ii) non-exclusive licenses of software or data or other Intellectual Property
to customers and (iii) dispositions of worthless and obsolete assets, in each
case, in the ordinary course of business consistent with past practice;

(d) incur (i) any Indebtedness other than (A) Indebtedness of the type described
in clauses (f) and (g) thereof, (B) Indebtedness of one Subject Company to
another Subject Company (so long as it would not have any adverse tax impact on
the Subject Companies in any post-Closing period), or (C) as provided in the
following clause (iii), (ii) any trade payables other than trade payables
incurred in the ordinary course of business consistent with past practice or
(iii) any capital leases other than capital leases for equipment entered into
with unaffiliated third parties in the ordinary course of business consistent
with past practice not to exceed an aggregate amount of $500,000, or impose, or
suffer the imposition, on any asset of any Subject Company of any Lien not in
effect as of the date of this Agreement or permit any such additional Lien to
exist (other than Permitted Liens);

(e) repurchase, redeem, or otherwise acquire or exchange, directly or
indirectly, any shares, or equity interests or any securities convertible into
or exchangeable for any shares or equity interests, of the capital stock or
membership interests of any Subject Company;

(f) (i) issue, grant, sell or encumber any shares of its capital stock or other
equity interests (other than, subject to Section 5.3(o), additional shares of
capital stock of Verisk Health Nepal that may be issued to Verisk Health in
accordance with Nepalese Law in connection with any additional capital
contributions by Verisk Health), (ii) issue, grant, sell or encumber any
security, option, warrant, put, call, subscription or other right of any kind,
fixed or contingent, that directly or indirectly calls for the acquisition,
issuance, sale, pledge or other disposition of any shares of capital stock or
other equity interests of any of the Subject Companies, or (iii) enter into any
agreement, commitment or understanding calling for any transaction referred to
in clause (i) or (ii) of this paragraph (f);

(g) split, combine or reclassify any shares of its capital stock or other equity
interests, or effect or adopt a plan of complete or partial liquidation,
dissolution, restructuring or other reorganization;

(h) settle or compromise any litigation or other Proceeding (other than relating
to Taxes, which shall be subject to paragraph (k) below) involving (i) the
payment of, in cash, notes, or other property, an amount exceeding $1,000,000
individually or in the aggregate (it being understood that any such payments
that would not exceed such amount shall not be permitted unless fully paid prior
to the Closing or such outstanding potential amount, contingent or otherwise, is
included as a Current Liability), (ii) any finding or admission of any violation
of Law or other wrongdoing by any Subject Company (or, in respect of the
Business, any Affiliate thereof) or (iii) future material restrictions or
obligations on the Business, any of the Subject Companies or any of their
respective assets or properties;

 

32



--------------------------------------------------------------------------------

(i) grant or announce any increase in the salaries, bonuses or other
compensation or benefits payable or to become payable to any employees or other
individual service providers of the Subject Companies, or adopt, terminate or
materially amend any Benefit Plan (or a plan that would be a Benefit Plan upon
its adoption), in each case, other than (i) as required by Law or the terms of
any Benefit Plans or other applicable Contract set forth in Section 3.13 of the
Company Disclosure Schedule as they exist on the date of this Agreement,
(ii) base salary or wage rate increases for any individual who is not a Key
Employee of not more than $10,000 made in the ordinary course of business
consistent with past practice, or (iii) changes made in the ordinary course of
business to Parent Plans that provide welfare benefits if such changes apply
equally to all similarly-situated participants in such Parent Plans and such
change is not targeted to Subject Companies’ service providers;

(j) transfer or make provisions for transfer of the employment or service
relationship to or from the Parent (or any of its Affiliates, other than the
Subject Companies) to or from any Subject Company or hire, terminate (other than
for cause), promote, demote or otherwise change the employment status or title
of (x) any Key Employee (or individual who would have been a Key Employee if
such individual were employed on the date of this Agreement), or (y) except as
expressly permitted under this Agreement which, for the avoidance of doubt,
includes the employee transfers described in Section 5.3(j)(i) and
Section 5.3(j)(ii) of the Company Disclosure Schedule (it being understood and
agreed that, notwithstanding anything to the contrary set forth in any
Transaction Document, the Purchaser shall be relieved and no longer responsible
for providing any Services (as such term is defined in the Transitional Services
Agreement) described in Schedule 5-1 of the Transitional Services Agreement by
any employees listed in Section 5.3(j)(ii) of the Company Disclosure Schedule,
if, and to the extent, such employees have been transferred to the Parent or one
of its Affiliates (other than any Subject Company)), any other employee or other
individual service provider of the Subject Companies; provided the Subject
Companies may hire, fire, promote or demote (but not transfer or make provisions
for such transfer except as permitted under this Agreement) any employee who is
not a Key Employee (and who will not be a Key Employee after such event if such
employee held the applicable position on the date hereof) in the ordinary course
of business and consistent with past practice;

(k) make or change any material Tax election, settle or compromise any material
claim, notice, audit, assessment or other proceeding relating to Taxes, file any
material amended Tax Return, enter into any closing agreement affecting any
material Tax Liability or any material refund or file any request for rulings or
special tax incentives with any Taxing Authority, enter into any Tax allocation,
indemnity or sharing Contract, surrender or compromise any right to claim a
material Tax refund, consent to an extension or waiver of the statute of
limitations period applicable to any material Tax or Tax Return or undertake or
enter into any Voluntary Compliance Procedure, except to the extent that any of
the foregoing (x) is consistent with the past practices of the Parent, ISO or
any of the Subject Companies and also (y) does not result in an adverse Tax
effect on the Purchaser or its Affiliates (including, after the Closing, the
Subject Companies);

(l) (i) modify or amend in any material adverse respect, terminate (other than
due to expiration or termination in accordance with its terms (and not as a
result of a breach or default or any action or inaction by any of the Subject
Companies)), cancel or extend (other than in accordance with the terms of any
automatic renewal or any renewal in the ordinary course of

 

33



--------------------------------------------------------------------------------

business consistent with past practices of any of the Subject Companies) any
collective bargaining or labor agreement, if any, Material Contract or Real
Property Lease or expressly waive any material benefit under any such Contract,
(ii) other than in the ordinary course of business consistent with past practice
and except for Contracts of the type described in Section 3.11(a)(v), (viii) or
(ix), enter into any Material Contract or (iii) enter into any Contract that, if
in effect on the date of this Agreement, would be required to be listed on
Section 3.10 of the Company Disclosure Schedule;

(m) except to the extent provided in the last sentence of Section 5.2, declare,
set aside or pay any dividend or distribution in respect of the capital stock or
other equity interests of any Subject Company;

(n) except as set forth in the monthly capital expenditure budget of the
Business made available to the Purchaser prior to the date of this Agreement,
approve any new capital expenditures in excess of $1,000,000 in the aggregate,
or fail to make capital expenditures in all material respects in accordance with
such budget;

(o) make any loans, advances or capital contributions to, or investments in, any
Person (other than another Subject Company that is not Verisk Health Nepal),
except for advances to employees of the Subject Companies for business expenses,
in each case, made in the ordinary course of business consistent with past
practice;

(p) make any material change in any Accounting Policies or tax accounting
methods, other than such changes as are required by concurrent changes in GAAP
or applicable Law; and

(q) authorize, or agree or commit to take, any action described in this
Section 5.3.

Section 5.4 [Intentionally Omitted.]

Section 5.5 Projected Closing Statement.

At least three (3) Business Days prior to the Closing Date but no earlier than
five (5) Business Days prior to the Closing Date (as hereinafter defined), the
Parent shall prepare and deliver to the Purchaser, based upon its good faith
estimates and assumptions and consistently using the Accounting Policies, a
written statement showing thereon calculations of (a) the amount (which may be a
positive or negative number, the “Projected Closing Working Capital”) projected
by the Parent as of 12:01 a.m. EDT on the Closing Date for the Subject
Companies, on a combined basis, obtained by subtracting: (i) the Current
Liabilities (as hereinafter defined) from (ii) the Current Assets (as
hereinafter defined), and (b) the amount (which may be a positive or negative
number, the “Projected Net Debt”) projected by the Parent as of 12:01 a.m. EDT
on the Closing Date for the Subject Companies, on a combined basis, obtained by
subtracting: (A) the Cash (as hereinafter defined) from (B) the Indebtedness (as
hereinafter defined). The foregoing statement is referred to herein as the
“Projected Closing Statement.” An illustrative (and non-binding) example of
Closing Working Capital, Indebtedness and Cash is set forth as Annex B (the
“Illustrative Net Working Capital Statement) hereto.

 

34



--------------------------------------------------------------------------------

Section 5.6 Notification of Certain Matters.

Between the date of this Agreement and the earlier of the Closing or the
termination of this Agreement in accordance with Section 11.1, each of the
Parent and the Purchaser will give prompt notice in writing to the other of:
(i) the occurrence, or failure to occur, of any event, which occurrence or
failure would be likely to cause any of its (including, in the case of the
Purchaser, VCVH Intermediate’s, VCVH Holding II’s or Purchaser LLC’s)
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect from the date of this Agreement to the
Closing, (ii) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement, (iii) subject to Section 5.1(c),
any notice or other communication from any Governmental Body in connection with
the transactions contemplated by this Agreement, (iv) any actions, suits,
claims, investigations or proceedings to its Knowledge commenced or threatened
against any party to this Agreement or any of its Affiliates which relates to
the transactions contemplated by this Agreement, and (v) any material failure of
the notifying party or any officer, director, employee or agent thereof to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder. The Parent and the Subject Companies will comply
with all applicable notification and consultation requirements and obligations
with respect to any unions, works councils and employee representatives of any
employees of the Subject Companies, if any, in connection with the transactions
contemplated by this Agreement.

Section 5.7 No Control of Other Party’s Business.

Without limiting any of the other provisions of this Agreement, nothing
contained in this Agreement is intended to give the Purchaser the right to
control or direct any of the Subject Companies’ operations prior to the Closing.
Prior to the Closing, the Subject Companies shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision over
their respective businesses, assets and operations.

Section 5.8 Cooperation; Additional Agreements.

(a) Subject to the terms and conditions of this Agreement, each of the parties
hereto shall cooperate reasonably with one another and use all commercially
reasonable efforts to complete in a timely and expeditious manner the
transactions contemplated by this Agreement, including (i) using its
commercially reasonable efforts to comply with any and all applicable rules and
regulations, and to send all notices to, make all declarations, filings and
registrations with, and obtain all consents, authorizations, approvals and
waivers from third parties and Governmental Bodies required to consummate the
transactions contemplated hereby, to perform its obligations hereunder or under
any other Transaction Document, or to comply with any and all applicable rules
and regulations governing such transactions, and (ii) furnishing the other
parties with all information required by Section 5.1 hereof to be furnished to
such other parties that is in its possession; provided, however, that,
(x) except as otherwise expressly provided in this Agreement, nothing in this
Section 5.8(a) shall require any party to (and, without the Purchaser’s prior
written consent, no Subject Company shall) make any payment (other than
administrative, processing or similar fees or charges) or grant any
accommodation (financial or otherwise) to any third party, including any
Governmental Body, or agree to do any of the foregoing, in connection with the
transactions contemplated by this Agreement, and (y)

 

35



--------------------------------------------------------------------------------

except as otherwise expressly required by Section 8.1 or Section 8.2, no
ultimate receipt of any such consent, authorization, approval or waiver from any
third party is required to be obtained in order to satisfy any condition
precedent set forth in Article IX or Article X.

(b) From and after the date of this Agreement and until the earlier of the
Closing or the termination of this Agreement in accordance with Section 11.1,
the Parent Guarantor, the Parent and each Verisk Health Parent Company shall,
and shall cause each Subject Company to, at all reasonable times, (i) reasonably
promptly provide to the Purchaser, and its Affiliates, employees, counsel,
agents, accountants and other representatives, reasonable access, during normal
business hours and following reasonable prior notice, to the contracts,
agreements, documents and books and records of the Subject Companies (including
the accounting records of the Subject Companies and, subject to entering into
customary access letters, the work papers of the accountants of the Subject
Companies) and all employees, facilities and representatives of the Subject
Companies, (ii) afford the Purchaser reasonable access to the Subject Companies’
respective officers, employees, accountants, counsel, consultants, advisors,
agents and other Representatives, (iii) reasonably promptly furnish the
Purchaser with such additional financial, operating, and other data and
information as the Purchaser may reasonably request with respect to the Subject
Companies, including for purposes of obtaining and implementing benefits plans
and other arrangements to be effective as of the Closing, provided, that the
Parent Guarantor, the Parent and each of the Subject Companies shall only be
required to provide data and information that the Parent or its Affiliates has
available or is prepared in the ordinary course of its business and shall not be
required to prepare or generate any data or information for or on behalf of the
Purchaser or its Affiliates, and (iv) promptly permit the Purchaser and its
agents and representatives to examine and copy, at the Purchaser’s expense, such
contracts, agreements, documents and books and records of the Parent Guarantor
and the Parent with respect to the business and financial condition of the
Subject Companies. Nothing contained in this Section 5.8(b) shall require the
Parent Guarantor, the Parent, any Verisk Health Parent Company or any Subject
Company to unreasonably interrupt (in time or manner) the normal ordinary course
of operation of its or their respective businesses to respond to any such
information request.

(c) All information provided to the Purchaser or its representatives by or on
behalf of the Parent, any of the Subject Companies or any of their Affiliates
(including pursuant to Section 5.8(b) or Section 5.14(c)), before or after the
date of this Agreement in connection with the transactions contemplated by this
Agreement, shall be governed by the confidentiality agreement dated as of
October 2, 2015 entered into by Veritas Capital Fund Management, L.L.C. and the
Parent Guarantor with respect to the transactions contemplated hereby (the
“Confidentiality Agreement”). The execution of this Agreement shall constitute
written consent by the Parent Guarantor pursuant to the Confidentiality
Agreement to all actions by the Purchaser and its Representatives (as defined in
the Confidentiality Agreement) expressly contemplated by or otherwise permitted
under this Agreement.

Section 5.9 Release of Existing Guaranties.

From and after the date of this Agreement, the parties shall use their
respective commercially reasonable efforts to obtain, on or prior to the
Closing, the termination of, and full release of the Parent Guarantor and its
Affiliates (other than a Subject Company) from any and all obligations arising
under, any and all guaranties, keepwell agreements, letters of credit,

 

36



--------------------------------------------------------------------------------

indemnity or contribution agreements, support agreements, insurance surety bonds
or other similar agreements made in respect of the obligations of, or for the
benefit of any obligee of, any of the Subject Companies by the Parent Guarantor
or any of its Affiliates (other than a Subject Company) (each an “Existing
Guaranty”), in each case, as set forth in Section 5.9 of the Company Disclosure
Schedule. The Purchaser agrees to (i) use reasonable best efforts to negotiate
with each such obligee and to cause to be delivered substitute guaranties issued
by the Purchaser or one of its Affiliates to such obligee necessary to have the
Existing Guaranties released and terminated effective as of or as soon as
reasonably practicable after the Closing, (ii) deliver a letter of credit with
respect to each Existing Guaranty in a notional amount up to the amount set
forth in Section 5.9 of the Company Disclosure Schedule with respect to such
Existing Guaranty as soon as reasonably practicable after the Closing to any
landlord releasing an Existing Guaranty and accepting a letter of credit in lieu
thereof and (iii) deliver a backstop letter of credit to the Parent or its
applicable Affiliate as soon as reasonably practicable after the Closing, but in
no event later than ten (10) days after the Closing, in respect of any Existing
Guaranty which is not fully released and discharged in a notional amount up to
the amount set forth in Section 5.9 of the Company Disclosure Schedule with
respect to such Existing Guaranty; provided, however, that the notional amount
of all letters of credit delivered pursuant to clauses (ii) and (iii) shall not
exceed, in the aggregate, $6,500,000.00. From and after the Closing, the
Purchaser shall promptly reimburse the Parent for any amounts actually paid by
the Parent or any of its Affiliates after the Closing under any Existing
Guaranty, including any out-of-pocket costs to maintain the Existing Guaranties,
to the extent relating to the Business.

Section 5.10 Transfer of Excluded Assets and Retained Liabilities.

(a) The parties hereto agree that the assets set forth in Section 5.10 of the
Company Disclosure Schedule (the “Excluded Assets”) are not part of the sale and
purchase contemplated by this Agreement and shall be assigned and transferred by
the Subject Companies, as applicable, to the Parent or one of its Affiliates
(other than a Subject Company) prior to or effective as of the Closing. The
Purchaser acknowledges and agrees that the assignment and transfer of the
Excluded Assets shall not constitute a breach or default under this Agreement.

(b) Prior to the Closing, the Parent shall (or shall cause one or more of its
Affiliates that is not a Subject Company to) assume all Retained Liabilities of
the Subject Companies. The Parent acknowledges and agrees that the Purchaser and
its Affiliates (including, from and after the Closing, the Subject Companies)
shall have no obligations with respect to any Retained Liabilities.

Section 5.11 Related Party Transactions.

Except (i) for the Transaction Documents or (ii) as set forth in Section 5.10 or
Section 5.11 of the Company Disclosure Schedule, all accounts and Contracts
between the Parent and any of its Affiliates (other than the Subject Companies),
on the one hand, and any of the Subject Companies, on the other hand, shall be
settled, cancelled and terminated at or prior to the Closing, (A) with no
further liability of the Parent or any of its Affiliates or the Purchaser or any
of its Affiliates (including, from and after the Closing, the Subject
Companies), and (B) in a manner that does not result in an adverse Tax effect on
the Purchaser or any of its Affiliates (including, from and after the Closing,
the Subject Companies) solely to the extent the Purchaser Indemnified Parties
would not be indemnified by the Parent pursuant to Section 13.1(a). Each

 

37



--------------------------------------------------------------------------------

party acknowledges and agrees that after the Closing neither the Parent or any
of its Affiliates nor the Purchaser or any of its Affiliates (including, from
and after the Closing, the Subject Companies) shall have any further obligations
or rights under such accounts or Contracts.

Section 5.12 Shared Contracts.

Prior to the Closing, the Parent and the Purchaser shall use their commercially
reasonable efforts to cooperate to work with the counterparties to the Shared
Contracts in an effort to enter into separate replacement contracts or otherwise
divide, modify, terminate in part, or replicate in part the respective rights
and obligations of the Business, on the one hand, and the Retained Business, on
the other hand, under and in respect of the Shared Contracts, such that,
effective as of the Closing, (a) the Purchaser and its Affiliates are the
beneficiaries of the rights and are responsible for the obligations under the
Shared Contracts to the extent applicable to the conduct of the Business (such
rights, the “Business Rights”, and such obligations, the “Business
Obligations”), and the Parent and its Affiliates (other than the Subject
Companies) have no rights or obligations with respect to the Business Rights or
the Business Obligations, respectively; and (b) the Parent and its Affiliates
are the beneficiaries of all rights other than the Business Rights and are
responsible for all obligations other than the Business Obligations under the
Shared Contracts, and the Purchaser and its Affiliates have no rights or
obligations with respect to all such other rights and obligations under the
Shared Contracts (such replacement contracts or other Contracts providing for
the Business Rights and Business Obligations, collectively, the “Purchaser
Replacement Contracts”). Each of the Purchaser and the Parent shall pay, or
cause to be paid, one-half of any and all out-of-pocket costs and expenses
charged by the counterparties to establish such Purchaser Replacement Contracts.
If the Parent and the Purchaser and the applicable counterparties are not able
to effect the separation of, or otherwise formally divide, modify, terminate in
part or replicate in part, a Shared Contract prior to the Closing as
contemplated by the previous sentence, then (i) the Purchaser shall be entitled
to all of the benefits of the Business Rights under such Shared Contracts on or
after the Closing Date to the extent (and only to the extent) the Parent (or its
applicable Affiliate) may provide such benefits, and the Parent (or its
applicable Affiliate) shall hold in trust for the benefit of the Purchaser, and
shall promptly forward to the Purchaser or its designee, any monies received
pursuant to such Business Rights; (ii) if the Purchaser is provided with
substantially all of the benefits of the Business Rights, the Purchaser shall
perform, at its sole expense, the Business Obligations to be performed after the
Closing under such Shared Contract; and (iii) the Purchaser and the Parent shall
each be solely responsible for any and all liabilities and obligations to the
extent arising out of or relating to such party’s (or its Affiliates’) breach of
any such Shared Contract; provided, however, that in no event shall the Parent
or its Affiliates be required to provide such benefits in a manner that
(x) violates the terms of a Shared Contract, (y) results in any material
expense, unless the Purchaser agrees to reimburse the Parent for any such
expense, or (z) extends the duration of a Shared Contract beyond its current
term.

Section 5.13 Transition Matters.

Each of the Parent Guarantor, the Parent and the Purchaser shall, and shall
cause its respective Affiliates (including, with respect to the Purchaser, the
Subject Companies from and after the Closing), to, use their commercially
reasonable efforts to assign, dedicate and commit sufficient resources,
including personnel and necessary third party services, and use their
commercially reasonable efforts to take all other necessary actions to satisfy
their respective obligations and agreements under, and to comply with all terms
and conditions of, the Transitional Services Agreement.

 

38



--------------------------------------------------------------------------------

Section 5.14 Financing.

(a) The Purchaser shall use its reasonable best efforts to take, or cause to be
taken, all actions and do, or cause to be done, all things necessary, proper or
advisable to arrange, consummate and obtain the Financing as promptly as
practicable after the date of this Agreement (taking into account the Marketing
Period) and in any event at or prior to the Closing on the applicable terms and
conditions described in the Commitment Letters, including using its reasonable
best efforts to (i) maintain in effect and comply with its obligations under the
Commitment Letters until the transactions contemplated hereby have been
consummated, (ii) satisfy on a timely basis all conditions applicable to the
Purchaser in the Commitment Letters and the definitive agreements for the Debt
Financing to the fullest extent that they are within its control in obtaining
the Debt Financing set forth therein, (iii) negotiate and enter into definitive
agreements with respect to the Debt Financing on the terms and conditions
contemplated by the Debt Commitment Letter (including those terms in the fee
letters associated with such Debt Commitment Letter) or on such other terms
acceptable to the Purchaser and the Debt Financing Sources that are (A) no less
favorable, in the aggregate, to the Purchaser and (B) no less favorable with
respect to conditionality, (iv) consummate the Financing at or prior to the
Closing (including by instructing the parties to the Commitment Letters to
provide Financing, on the terms and subject to the satisfaction of the
conditions set forth therein) and (v) subject to the satisfaction or waiver of
the conditions set forth in the Debt Commitment Letter, enforce its rights under
the Commitment Letters (including by using reasonable best efforts to cause the
lenders and other Persons providing the Financing to fund the Financing
contemplated by the Commitment Letters). The Purchaser shall not (I) agree to or
permit any amendment, supplement or modification of the terms of the Commitment
Letters or any definitive agreement related to the Financing or waive any
provision or remedy thereunder and/or (II) except as permitted under
Section 5.14(b), substitute other debt financing for all or any portion of the
Debt Financing from the same or Alternative Financing (as defined below)
sources, in each case, without the Parent’s prior written consent (not to be
unreasonably withheld, conditioned or delayed) except, solely in the case of the
Debt Commitment Letter, to the extent such amendment, supplement, modification,
waiver or substitution would not, or would not reasonably be expected to,
(v) reduce the aggregate amount of the Financing (or the cash proceeds available
therefrom), (w) impose new or additional conditions precedent to any of the
Financing or adversely amend, modify or waiver any of the existing conditions
thereto, (x) delay (taking into account the proviso in Section 7.1) or prevent
the Closing, (y) make the funding of the Financing (or satisfaction of the
conditions to obtaining the Financing) less likely to occur or otherwise impair
the availability of any Financing or the ability of the Purchaser to enforce its
rights against the other parties to the Commitment Letters or (z) adversely
impact (A) the ability of the Purchaser to consummate the transactions
contemplated by this Agreement to be consummated at the Closing or (B) the
likelihood of the consummation of such transactions to be consummated at the
Closing (in the case of each of (y) and (z) above, as compared to the Commitment
Letters as in effect on the date of this Agreement). For the avoidance of doubt,
any amendment, supplement, modification or substitution of the Debt Commitment
Letter as in effect on the date hereof may change terms to implement the market
flex provisions in the related fee letters (which would not adversely affect the
amount or availability of the Debt Financing or Alternative Financing or include
any additional conditions to funding). Promptly and in any

 

39



--------------------------------------------------------------------------------

event within three (3) Business Days, upon any amendment, modification or
supplement of the Debt Commitment Letter in accordance with this
Section 5.14(a), the Purchaser shall provide a copy thereof to the Parent, and
for purposes of this Agreement, references to “Debt Financing” and “Financing”
shall include the financing contemplated by the Debt Commitment Letter as
permitted to be amended, modified or supplemented by this Section 5.14(a) and
references to “Debt Commitment Letter” and “Commitment Letters” shall include
such documents as permitted to be amended, modified, supplemented or replaced by
this Section 5.14(a).

(b) If, for any reason, all or any portion of the Debt Financing becomes
unavailable on the terms and conditions, or from the sources, contemplated by
the Debt Commitment Letter, the Purchaser shall promptly notify the Parent and
use its reasonable best efforts to arrange and obtain, and to negotiate and
enter into definitive agreements with respect to, alternative debt financing
from alternative sources on terms and conditions (including any flex provisions)
that are no less favorable, in the aggregate, to the Purchaser than those set
forth in the Debt Commitment Letter (and any related fee letter) in an amount
sufficient to consummate the transactions contemplated by this Agreement as
promptly as practicable following the occurrence of such event (and in any event
on or prior to the date on which the Closing should have occurred pursuant to
Section 7.1). If any alternative debt financing from alternative sources
(“Alternative Financing”) is obtained in accordance with this Section 5.14(b),
the Purchaser shall notify the Parent thereof, and for purposes of this
Agreement, references to “Debt Financing,” “Financing,” “Debt Commitment Letter”
and “Commitment Letters” shall include such Alternative Financing, as
applicable. Notwithstanding anything herein to the contrary, in no event shall
the reasonable best efforts of the Purchaser be deemed or construed to require
the Purchaser to, and the Purchaser shall not be required to, (i) pay any fees
in excess of those contemplated by the Debt Commitment Letters as in effect on
the date hereof or (ii) agree to any term that is outside of, or less favorable
in any material respect than, when taken as a whole, any applicable provision of
the Debt Commitment Letters as in effect on the date hereof or the fee letter
(including, in the case of clause (i) or (ii) of this Section 5.14(b), any flex
provision therein) as in effect on the date hereof (in the reasonable judgment
of the Purchaser); provided further that in no event shall the Purchaser be
required (1) to amend or waive any of the terms or conditions hereof or (2) to
consummate the Closing any earlier than as required by Section 7.1.

(c) Prior to the Closing, the Parent shall, and shall cause the Subject
Companies, the Parent Guarantor and ISO to, and shall use its reasonable best
efforts to cause its other Affiliates to, and shall use its reasonable best
efforts to cause their respective officers, employees, advisors and other
representatives (collectively, the “Representatives”) to, cooperate in a timely
manner with the Purchaser in connection with the arrangement of the Debt
Financing or Alternative Financing as may be reasonably requested by the
Purchaser, including (i) using reasonable best efforts in assisting in the
preparation for and participating in a reasonable number of meetings (including
customary one-on-one meetings with the parties acting as lead arrangers or
agents for, and prospective lenders and purchasers of, the Debt Financing or
Alternative Financing and the members of management, with appropriate seniority
and expertise, and other representatives of the Subject Companies),
presentations, rating agency presentations and due diligence sessions and
sessions with prospective financing sources and investors; (ii) furnishing the
Purchaser and its Debt Financing Sources as promptly as reasonably practicable
with the Required Information and such other financial and other pertinent
information regarding the Subject Companies and the Business as may be
reasonably requested by the Purchaser or its

 

40



--------------------------------------------------------------------------------

Debt Financing Sources and is necessary to satisfy the obligations and
conditions set forth in the Debt Commitment Letter; (iii) cooperating with the
marketing efforts of the Purchaser and its Debt Financing Sources for all or any
portion of the Debt Financing or Alternative Financing, including customary bank
information memoranda (for both “private-side” and “public-side” lenders) and
authorization letters, to be executed by a representative of the Subject
Companies, with respect thereto; (iv) cooperating with the Purchaser’s legal
counsel in connection with any legal opinions that such legal counsel may be
required to deliver in connection with the Debt Financing or the Alternative
Financing; (v) providing and executing all customary documents as may be
reasonably requested by the Purchaser or its Debt Financing Sources that are
necessary for the satisfaction of the obligations and conditions set forth in
the Debt Commitment Letter or, to the extent consistent with the Debt Commitment
Letter, the definitive agreements with respect to the Debt Financing, including
(w) documents reasonably requested by the Purchaser relating to the repayment of
the existing Indebtedness of the Subject Companies and the release of related
Liens, including customary payoff letters, (x) all customary documentation and
other information reasonably required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act (in each case within the timing required under the
Debt Commitment Letter), (y) a solvency certificate (substantially in the form
of Annex III to Exhibit A to the Debt Commitment Letter) and executed by a
senior financial officer of the Subject Companies (it being understood that the
Purchaser shall have provided such financial officer with information with
respect to the capital structure of VCVH Intermediate, its Subsidiaries and the
Subject Companies and that such financial officer may otherwise rely on the
then-current financial projections of the Business) and (z) agreements,
documents or certificates that are necessary to facilitate the creation and
perfection of Liens securing the Debt Financing or the Alternative Financing,
including original copies of all certificated securities (with transfer powers
executed in blank) and a customary perfection certificate (provided that no
obligation under any such agreement, document or certificate provided under this
clause (z) shall be effective until the Closing); (vi) using reasonable best
efforts in satisfying, or causing to be satisfied, the conditions precedent set
forth in the Debt Commitment Letter or any definitive documentation relating to
the Debt Financing or the Alternative Financing to the extent the satisfaction
of such conditions requires the cooperation of the Parent or its Affiliates;
(vii) assisting the Purchaser in obtaining corporate, credit, facility and
securities ratings from rating agencies, provided that Parent shall have no
liability or obligations with respect to the resulting ratings or lack thereof;
and (x) cooperating with the Debt Financing Sources’ due diligence investigation
to the extent customary and reasonable and not unreasonably interfering with the
Business; provided that, notwithstanding anything to the contrary contained in
this Section 5.14(c), (A) nothing in this Section 5.14(c) shall require any such
cooperation to the extent that it would (1) require the Parent, the Parent
Guarantor or any of the Verisk Health Parent Companies to waive or amend any
terms of this Agreement, (2) require the Parent or any of its Affiliates to
incur any liability or make any payment that is not subject to reimbursement or
indemnification pursuant to Section 5.14(d) or, in the case of the Subject
Companies, that is not contingent on the Closing, (3) require the Parent to
(x) agree to pay any commitment or other fee or reimburse any expenses in
connection with the Financing or (y) give any indemnity, (4) require any of the
Subject Companies to (x) agree to pay any commitment or other fee or reimburse
any expenses in connection with the Financing prior to the Closing or (y) give
any indemnity or otherwise commit to take any action (other than providing the
cooperation described in this Section 5.14(c)) that is not contingent on the
Closing, (5) unreasonably interfere with the ongoing business or operations of
the Parent or any of its Affiliates or any of the Subject

 

41



--------------------------------------------------------------------------------

Companies, (6) require any Person to take any action that would (w) violate its
certificate of incorporation or bylaws (or comparable documents), (x) violate
any applicable Law, (y) constitute a default under, or give rise to any right of
termination, cancellation or acceleration of any right or obligation of such
Person or to a loss of any benefit to which such Person is entitled under any
provision of, any agreement or other instrument binding upon such Person or to
which such Person is a party, or (z) result in the creation or imposition of any
Lien on any asset of such Person (except, in the case of the Subject Companies,
any Lien on any of its assets that becomes effective only upon the Closing),
(7) require the Parent, any of its Affiliates (except for the Subject Companies,
in which case such approval will only be effective as of the Closing) or their
respective Representatives to enter into or approve any financing or purchase
agreement for the Financing, or (8) result in any of the Parent’s, any of its
Affiliates’ or any of the Subject Companies’ Representatives incurring any
personal liability with respect to any matters relating to the Financing, and
(B) no action, liability or obligation of any Subject Company or its respective
Representatives under any certificate, agreement, arrangement, document or
instrument relating to the Debt Financing shall be effective until the Closing
(aside from customary bank information memoranda (for both “private side” and
“public side” lenders), authorization letters and representation letters), and
(C) the parties hereto agree that any information with respect to the prospects
and plans for the Subject Companies’ business and operations in connection with
the Debt Financing (other than historical information relating to the Subject
Companies or the Business provided by the Parent or its Affiliates in writing
specifically for use in the Debt Financing or Alternative Financing offering
documents) will be the sole responsibility of the Purchaser, and none of the
Parent, any of its Affiliates, the Subject Companies or their respective
Representatives shall have any liability or incur any losses, damages, costs or
expenses with respect thereto or be required to provide any information or make
any presentations with respect to the capital structure of the Purchaser, or the
incurrence of the Debt Financing or other pro forma information relating thereto
or the manner in which the Purchaser intends to operate, or cause to be
operated, the business of the Subject Companies after the Closing.

(d) The Purchaser shall indemnify and hold harmless the Parent, its Affiliates,
the Subject Companies and their respective Representatives from and against any
and all liabilities, losses, damages, claims, costs, expenses, interest, awards,
judgments and penalties suffered or incurred by them in connection with the
arrangement of the Financing (including the actions and cooperation requested by
the Purchaser pursuant to Section 5.14(c)) and any information utilized in
connection therewith (other than historical information relating to the Subject
Companies or the Business provided by the Parent or its Affiliates in writing
specifically for use in the Debt Financing or Alternative Financing offering
documents) other than, in each case, to the extent such Damages arise from
(x) the willful misconduct or willful breach of this Section 5.14 by the Parent,
its Affiliates, the Subject Companies, or their Representatives or (y) fraud or
intentional misrepresentation on the part of the Parent, its Affiliates, the
Subject Companies or their Representatives. The Purchaser shall promptly
reimburse the Parent for all documented and reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) incurred by the Parent, its
Affiliates, the Subject Companies and their respective Representatives in
connection with the arrangement of the Financing (including the actions and
cooperation requested by the Purchaser pursuant to Section 5.14(c)). The Parent
hereby consents to the use of the logos used in the Business (including the
Retained Names and Marks) in connection with the Debt Financing or the
Alternative Financing; provided, that such logos are used in a manner that is
not intended to nor reasonably likely to harm or disparage the Parent or any of
its Affiliates, the Subject Companies, the Retained Business or the Business.

 

42



--------------------------------------------------------------------------------

(e) The Purchaser shall give the Parent prompt notice of (i) any breach or
default by any party to any Commitment Letter or definitive document related to
the Financing of which the Purchaser or its Affiliates have become aware,
(ii) the receipt of any written notice or other written communication from any
party to any Commitment Letter with respect to any actual or threatened breach,
default, withdrawal, termination or repudiation by any party to any Commitment
Letter or any definitive document related to the Financing or any provision of
the Commitment Letters or any definitive document related to the Financing, and
(iii) any material written dispute or disagreement between or among the
Purchaser and any of the other parties to the Commitment Letters or any
definitive document related to the Financing with respect to the obligation to
fund the Financing or the amount of Financing to be funded on the Closing Date,
(iv) any amendment or modification of, or waiver under, or replacement of, the
Commitment Letters or any related fee letters (without limitation to Section
5.14(a)) and (v) the Purchaser becoming aware of any fact, circumstance or event
that the Purchaser believes in good faith would result in the Purchaser not
being able to timely obtain all or any portion of the Financing on the terms, in
the manner or from the sources contemplated by the Commitment Letters or the
definitive documents related to the Financing; provided that, notwithstanding
any other provision hereof, in no event will the Purchaser be under any
obligation to disclose information that is subject to attorney-client privilege
or similar privilege. The Purchaser shall, upon Parent’s reasonable request from
time to time, keep the Parent informed in reasonable detail of the status of its
efforts to arrange the Financing (or Alternative Financing in accordance with
Section 5.14(b)). Any notice pursuant to clause (iv) above shall be accompanied
by all documents related to the referenced actions taken with respect to the
Financing (or Alternative Financing in accordance with Section 5.14(b));
provided that the Purchaser may redact any fee amounts and flex provisions set
forth therein (which would not adversely affect the amount or availability of
the Debt Financing or Alternative Financing or include any additional conditions
to funding).

(f) Notwithstanding anything to the contrary contained in this Agreement, it is
understood and agreed that the condition precedent set forth in Section 10.1 as
applied to the obligations of the Parent and the Verisk Health Parent Companies
under this Section 5.14 shall be deemed to be satisfied unless the Parent’s or
either Verisk Health Parent Company’s breach of its obligations under this
Section 5.14 impairs or adversely affects the Financing, including the
execution, timing and pricing or cost thereof, in a material manner. The
Purchaser acknowledges and agrees that, notwithstanding anything to the contrary
contained in this Agreement, obtaining the Financing is not a condition to the
Closing, subject to the applicable conditions set forth in Article X.

Section 5.15 No Shop.

From and after the date of this Agreement and until the earlier of the Closing
or the termination of this Agreement in accordance with Section 11.1, the Parent
shall not, and shall not permit any of its Affiliates, officers, managers,
directors, employees, representatives, financial advisors, attorneys,
accountants or other agents to, solicit, encourage, initiate, authorize,
recommend or engage in discussions or negotiations with, or provide any
information to or enter into any agreement with any Person (other than the
Purchaser and/or its Affiliates and their respective representatives) concerning
any purchase of any Subject Company’s equity securities

 

43



--------------------------------------------------------------------------------

or any merger, sale of assets or similar transaction involving the Subject
Companies (each such acquisition transaction, an “Acquisition Transaction”);
provided, however, that the Purchaser hereby acknowledges that prior to the date
of this Agreement, the Parent has provided information relating to the Subject
Companies and has afforded access to, and engaged in discussions with, other
Persons in connection with a proposed Acquisition Transaction and that such
information, access and discussions could reasonably enable another Person to
form a basis for an Acquisition Transaction without any breach by the Parent of
this Section 5.15, and provided further, for the avoidance of doubt, any
expression of interest, inquiry, offer, proposal, plan, agreement,
understanding, arrangement or Contract involving (a) a merger or consolidation
involving the Parent Guarantor, (b) the sale, lease or other disposition
(including by way of merger, consolidation, asset sale, share or equity sale,
share or equity exchange or any similar transaction) of all or a material
portion of the assets of the Parent Guarantor (other than the assets of the
Subject Companies) or (c) the sale or license of products and services of the
Business to customers, distributors, resellers and other channel partners in the
ordinary course of business, shall not constitute an Acquisition Transaction
hereunder.

ARTICLE VI

PUBLICITY

Section 6.1 Publicity.

The initial press release concerning this Agreement and the transactions
contemplated by this Agreement shall be a joint release and, thereafter, none of
the Purchaser, the Parent, the Parent Guarantor or the Subject Companies or any
of their respective Affiliates will disseminate any press release or other
public disclosure related to this Agreement or transactions contemplated hereby,
without the prior consent of the Parent and the Purchaser; provided, that
nothing in this Section 6.1 shall be deemed to prohibit any party from making
any disclosure that its legal counsel deems required by Law or the rules or
regulations of any applicable securities exchange or Governmental Body to which
any of the parties hereto or any of their respective Affiliates is subject or
submits, wherever situated, in which case the Person required to make the
disclosure shall, to the extent not prohibited by Law, provide prior written
notice of such disclosure to each other party and, if in the form of a press
release or other public announcement, use its commercially reasonable efforts to
allow each other party reasonable time to comment on such release or
announcement in advance of such issuance; provided, further, that each of the
Purchaser, the Parent, the Parent Guarantor and the Subject Companies and their
respective Affiliates may make any public statement in response to specific
questions by the press, or to analysts, investors or those attending industry
conferences or in financial analyst conference calls, in each case, without
obtaining the consent of or consulting with the other parties hereto, so long as
any such statements are not inconsistent with, beyond the scope of, or more
expansive in detail of, previous press releases, public disclosures or public
statements made jointly by the Purchaser and the Parent or their respective
Affiliates or of disclosures made by the Parent Guarantor in its public filings
with the Securities and Exchange Commission in accordance with this Section 6.1.
Notwithstanding anything contained in this Section 6.1, following the issuance
of the initial press release contemplated by the first sentence of this
Section 6.1, the Parent Guarantor shall be entitled to conduct a customary
investor call to discuss the transactions contemplated by this Agreement with
such content as the Parent Guarantor shall reasonably deem appropriate; provided
that the Parent uses commercially reasonable efforts to allow the

 

44



--------------------------------------------------------------------------------

Purchaser reasonable time to comment on the script and any slides or other
materials to be used in connection with such investor call and will consider
such comments in good faith; and, provided further that, (i) the Parent may make
any public statement during such investor call in response to specific questions
so long as any such statements are not materially inconsistent with, or
materially more expansive in detail than, such script, slides or other materials
referred to above and (ii) the Parent may make public statements subsequent to
such investor call regarding such matters so long as such statements are not
materially inconsistent with, or materially more expansive in detail than, the
information made public during such investor call. None of the foregoing in this
Section 6.1 shall otherwise limit the Purchaser’s efforts and actions in
connection with obtaining the Financing as contemplated and permitted by this
Agreement.

ARTICLE VII

CLOSING

Section 7.1 Time and Place of Closing.

The closing (the “Closing”) of the purchase and sale of the Verisk Health Shares
and the Mediconnect Shares as set forth herein shall be held at the offices of
McCarter & English, LLP, 245 Park Avenue, 27th Floor, New York, New York 10167
at 10:00 a.m., local time, within five (5) days (on such date within such period
as shall be determined by the Purchaser and the Parent or on the fifth such day
if the Purchaser and the Parent do not otherwise agree) of the satisfaction or
waiver of the last condition to the Closing to be so satisfied or waived
contained hereunder (other than conditions intended to be satisfied at Closing,
but subject to the satisfaction of such conditions at Closing), unless the
Purchaser and the Parent mutually agree to another time and date (the “Closing
Date”); provided, however, that, notwithstanding the foregoing, if the Marketing
Period has not ended at the time of the satisfaction or waiver of the conditions
to the Closing contained herein (other than conditions intended to be satisfied
at Closing), the Closing shall occur on the earlier of (a) a date during the
Marketing Period specified by the Purchaser on no less than three (3) Business
Days’ notice to the Parent and (b) the third Business Day after the end of the
Marketing Period (subject in each case to the satisfaction or waiver of the
conditions to the Closing as of the date determined pursuant to this proviso);
provided, further, that, unless the Purchaser otherwise notifies the Parent in
writing, the Closing shall not occur and the parties shall not be required to
effect the Closing, prior to the thirty-fifth (35th) day following the date of
this Agreement. The Closing will be deemed effective as of 12:01 a.m. EDT on the
Closing Date.

Section 7.2 Delivery of the Verisk Health Shares and the Mediconnect Shares.

Delivery of the Verisk Health Shares and the Mediconnect Shares shall be made by
the Parent to the Purchaser at the Closing (against delivery of the Purchase
Price in the manner herein set forth), by delivery of certificates evidencing
such shares, duly endorsed in blank or accompanied by stock powers duly executed
in blank or such other duly executed assignments of the Verisk Health Shares and
the Mediconnect Shares, free and clear of any Lien. For administrative
convenience, the Parent is hereby directed to deliver all of the Verisk Health
Shares and Mediconnect Shares to the Purchaser, notwithstanding that VCVH
Intermediate will issue the Note and Purchaser LLC will issue the Class C
Membership Interests at Closing directly to the Parent.

 

45



--------------------------------------------------------------------------------

Section 7.3 Delivery of Closing Payment and Class C Membership Interests.

Delivery of the Closing Payment and the Class C Membership Interests shall be
made at the Closing by or on behalf of the Purchaser, VCVH Intermediate and
Purchaser LLC, as set forth in Section 1.2(b) hereof.

ARTICLE VIII

CONDITIONS TO OBLIGATIONS OF EACH PARTY

The obligations of each of the Purchaser, VCVH Intermediate, VCVH Holding II,
Purchaser LLC, the Parent and the Verisk Health Parent Companies to consummate
the transactions contemplated by this Agreement are subject to the satisfaction,
as of the Closing, of the following conditions precedent, any or all of which
may be waived by such party (as to the conditions which exist for its benefit)
at its sole discretion:

Section 8.1 Hart-Scott-Rodino Antitrust Improvements Act and Antitrust Laws.

The waiting period (and any extensions thereof) applicable to the consummation
of the transactions contemplated hereby required under the HSR Act or any other
applicable Antitrust Law shall have expired or been terminated or clearance for
the transaction contemplated hereunder shall have otherwise been obtained from
the applicable Governmental Body.

Section 8.2 Other Governmental Consents.

All other notices to, and declarations, filings and registrations with, and
consents, authorizations, approvals and waivers from, Governmental Bodies
required to consummate the transactions contemplated hereby shall have been made
or obtained in form and substance reasonably satisfactory to the Purchaser and
the Parent.

Section 8.3 Litigation; No Prohibition on Consummation.

No action, suit or proceeding against any party hereto relating to the
consummation of any of the transactions contemplated in this Agreement shall be
pending or threatened by any Governmental Body; no stay or Order shall have been
issued and be in effect by any Governmental Body restraining or prohibiting the
consummation of the transactions contemplated hereby; and no Law shall have been
promulgated or enacted by any Governmental Body which would prevent or make
illegal the consummation of the transactions contemplated hereby.

Section 8.4 Transitional Services Agreement.

Each of the Purchaser and ISO shall have entered into a transitional services
agreement in substantially the form of Exhibit C annexed hereto, dated the
Closing Date (the “Transitional Services Agreement”), whereby (i) ISO or one of
its designated Affiliates shall provide administrative and related services to
the Subject Companies for the periods specified therein and (ii) the Subject
Companies shall provide administrative and related services to ISO and/or its
Affiliates for the periods specified therein.

 

46



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS TO OBLIGATIONS OF THE PARENT

The obligation of the Parent to sell the Verisk Health Shares and the
Mediconnect Shares at the Closing is subject to the following additional
conditions precedent, any or all of which may be waived by the Parent in its
sole discretion:

Section 9.1 Representations; Warranties; Covenants.

The representations and warranties of the Purchaser contained in Article IV
hereof shall be true and correct in all material respects at and as of the
Closing Date with the same effect as though all such representations and
warranties were made at and as of the Closing Date (except for representations
and warranties which are expressly made as of a specific date other than the
Closing Date, which representation and warranties shall be true and correct in
all material respects at and as of such specific date); and the Purchaser shall
have complied with its covenants contained under this Agreement in all material
respects; and the Purchaser shall have delivered to the Parent a certificate to
that effect, dated the Closing Date, signed by its President or one of its Vice
Presidents.

Section 9.2 Certified Resolutions.

The Parent shall have received a certificate of the Secretary or an Assistant
Secretary of the Purchaser, in form and substance reasonably satisfactory to the
Parent, with respect to the authorization by the board of directors of the
Purchaser of the execution and delivery of this Agreement and the consummation
of the transactions contemplated herein.

Section 9.3 Amended and Restated Limited Liability Company Agreement, Note and
Class C Membership Interests.

(a) VCVH Intermediate shall have delivered to the Parent the original Note duly
executed by VCVH Intermediate.

(b) Purchaser LLC shall have delivered to the Parent the Amended and Restated
Limited Liability Company Agreement, duly endorsed or executed, as applicable,
by Purchaser LLC and the other parties thereto (other than the Parent), and,
concurrently with the Closing, evidence of the issuance of the Class C
Membership Interests in the form of an exhibit to the Amended and Restated
Limited Liability Company Agreement listing the Parent as a member and holder of
such Class C Membership Interests.

ARTICLE X

CONDITIONS TO OBLIGATIONS OF THE PURCHASER, VCVH INTERMEDIATE,

VCVH HOLDING II AND PURCHASER LLC

The obligation of the Purchaser, VCVH Intermediate, VCVH Holding II and
Purchaser LLC to consummate the transactions contemplated by this Agreement,
including the purchase by Purchaser and VCVH Intermediate of the Verisk Health
Shares and the Mediconnect Shares at

 

47



--------------------------------------------------------------------------------

the Closing, is subject to the satisfaction, as of the Closing, of the following
conditions precedent, any or all of which may be waived by the Purchaser in its
sole discretion:

Section 10.1 Representations; Warranties; Covenants.

The representations and warranties of the Parent contained in Article II and
Article III hereof shall be true and correct in all material respects at and as
of the Closing Date with the same effect as though all such representations and
warranties were made at and as of the Closing Date (except for representations
and warranties which are expressly made as of a specific date other than the
Closing Date, which representations and warranties shall be true and correct in
all material respects at and as of such specific date); and each of the Parent
and the Verisk Health Parent Companies shall have complied with all of its
covenants contained in this Agreement in all material respects; provided,
however, that for purposes of determining the satisfaction of this condition
precedent, the representations and warranties contained in (i) Section 2.3,
Section 3.3 and Section 3.23 shall be satisfied unless the inaccuracies in such
representations and warranties at and as of the Closing Date, would,
individually or in the aggregate (without giving effect to any “material”,
“materially” or similar qualifiers contained in any of such representations and
warranties), result in a Material Adverse Effect, and (ii) the second and third
sentence of Section 2.4 and the first sentence of Section 3.4(a) shall be true
and correct in all respects as of the Closing Date as if made at and as of the
Closing Date; and the Parent and the Verisk Health Parent Companies shall have
delivered to the Purchaser a certificate to that effect, dated the Closing Date,
signed by its President or one of its Vice Presidents.

Section 10.2 Certified Resolutions.

The Purchaser shall have received a certificate of the Secretary or an Assistant
Secretary of the Parent Guarantor, the Parent and each of the Verisk Health
Parent Companies, in form and substance reasonably satisfactory to the
Purchaser, with respect to the authorization by the board of directors or
managers (as applicable) of the Parent Guarantor, the Parent and the Verisk
Health Parent Companies of the execution and delivery of this Agreement and the
consummation of the transactions contemplated herein.

Section 10.3 FIRPTA Certificate.

The Parent shall have delivered to the Purchaser a certificate in the form of
Exhibit D, dated as of the Closing Date and duly executed by the Parent (or, if
the Parent is a disregarded entity for U.S. federal income tax purposes, by the
Parent’s regarded owner).

Section 10.4 Resignations.

The Purchaser shall have received the written resignations, effective as of the
Closing, of all directors (or equivalent) and officers of the Subject Companies
who are not Continued Employees.

Section 10.5 No Material Adverse Effect.

No change, event, occurrence or effect shall have occurred or arisen since the
date of this Agreement that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

Section 10.6 Amended and Restated Limited Liability Company Agreement, Note and
Business Associate Agreement.

The Parent shall have delivered to the Purchaser (a) a counterpart signature
page to each of (i) the Note and (ii) the Amended and Restated Limited Liability
Company Agreement, each duly executed by the Parent, and (b) a fully executed
copy of the HIPAA Business Associate Agreement in substantially the form of
Exhibit E annexed hereto (the “Business Associate Agreement”).

ARTICLE XI

TERMINATION

Section 11.1 Termination.

(a) This Agreement may be terminated, and the transactions contemplated herein
may be abandoned, at any time prior to the Closing:

(i) by the mutual consent of the Parent and the Purchaser;

(ii) by either the Parent or the Purchaser if:

(A) any Governmental Body of competent jurisdiction shall have issued an Order
or taken any other action permanently restraining, enjoining or otherwise
prohibiting or making illegal the transactions contemplated by this Agreement,
and such Order or other action shall be in effect and shall have become final
and nonappealable; provided that the party seeking to terminate this Agreement
pursuant to this Section 11.1(a)(ii)(A) shall have used such efforts to resist,
remove or resolve such restraint or prohibition as are required by this
Agreement; and provided, further, that the right to terminate this Agreement
pursuant to this Section 11.1(a)(ii)(A) shall not be available to any party
whose material breach of any provision of this Agreement results in the
imposition of such Order or the failure of such Order to be resisted, resolved
or lifted;

(B) any Governmental Body, the consent of which is a condition to the obligation
of such party to consummate the transactions contemplated hereby, shall have
definitively determined not to grant its consent and all appeals of such
determination shall have been taken and shall have been unsuccessful; or

(C) the Closing shall not have occurred on or prior to August 23, 2016 (the
“Termination Date”), other than where the failure of the Closing to have
occurred on or prior to the Termination Date was primarily caused by the breach
of this Agreement by the party seeking to terminate this Agreement;

(iii) by the Parent if the Purchaser shall have breached or failed to perform
any of its representations, warranties, covenants or agreements contained in
this Agreement, which breach or failure to perform (A) is not capable of being,
or is not, cured by the Purchaser within thirty (30) days following receipt by
the Purchaser of written notice of such breach or failure to perform from the
Parent (or, if earlier, the Termination Date), and (B) would

 

49



--------------------------------------------------------------------------------

result in the failure of the condition set forth in Section 9.1 to be satisfied;
provided that the right to terminate this Agreement pursuant to this
Section 11.1(a)(iii) shall not be available to the Parent if the Parent shall
have breached or failed to perform any of its representations, warranties,
covenants or agreements contained in this Agreement, which breach or failure to
perform would result in the failure of the condition set forth in Section 10.1
to be satisfied;

(iv) by the Purchaser if the Parent or any of the Verisk Health Parent Companies
shall have breached or failed to perform any of its representations, warranties,
covenants or agreements contained in this Agreement, which breach (A) is not
capable of being, or is not, cured by the Parent or the Verisk Health Parent
Companies, as applicable, within thirty (30) days following receipt by the
Parent of written notice of such breach or failure to perform from the Purchaser
(or, if earlier, the Termination Date), and (B) would result in the failure of
the condition set forth in Section 10.1; provided that the right to terminate
this Agreement pursuant to this Section 11.1(a)(iv) shall not be available to
the Purchaser if the Purchaser shall have breached or failed to perform any of
its representations, warranties, covenants or agreements contained in this
Agreement, which breach or failure to perform would result in the failure of the
condition set forth in Section 9.1 to be satisfied; or

(v) by the Parent, if (x) all of the conditions in Article VIII and Article X
have been satisfied or otherwise waived by the Purchaser (other than those
conditions that by their terms are to be satisfied at the Closing, provided that
such conditions are then capable of being satisfied), (y) the Purchaser fails to
consummate the Closing on the date on which the Closing should have occurred
pursuant to Section 7.1, and (z) thereafter, Parent has given written notice to
the Purchaser irrevocably confirming that it is and will be ready, willing and
able to take the actions within its control to consummate the Closing and the
Purchaser fails to consummate the Closing within three (3) Business Days after
receipt of such notice (or, if earlier, by the Termination Date).

(b) The party desiring to terminate this Agreement pursuant to Section 11.1(a)
shall give written notice of such termination to the other parties hereto.

Section 11.2 Effect of Termination.

In the event of termination of this Agreement pursuant to Section 11.1 hereof,
all rights and obligations of all parties hereto shall cease and terminate, no
party hereto (nor the Parent Guarantor, any of the Parent’s Affiliates or such
Affiliates’ Representatives or any Purchaser Related Party) shall have any
liability hereunder to any other party and this Agreement shall become null and
void and have no further force or effect; it being acknowledged and agreed that
(a) the provisions of this Section 11.2 and Section 5.8(c), Section 11.3,
Section 14.2, Section 14.7, Section 14.8, Section 14.9, Section 14.10,
Section 14.14, Section 14.16, Section 14.20 and Section 14.21 and the
Purchaser’s indemnification and reimbursement obligations under Section 5.14(d)
shall survive any such termination and (b) if such termination shall result from
a knowing and willful breach of any representation, warranty, covenant or
agreement contained in this Agreement by the Parent, the Verisk Health Parent
Companies or the Parent Guarantor, such party shall be fully liable for any and
all damages, losses and expenses incurred or suffered by the Purchaser as a
result of such breach.

 

50



--------------------------------------------------------------------------------

Section 11.3 Reverse Termination Fee.

(a) If this Agreement is validly terminated by the Parent pursuant to
Section 11.1(a)(iii) or Section 11.1(a)(v) (or by the Purchaser or the Parent
pursuant to Section 11.1(a)(ii)(C) at a time when the Parent had the right to
terminate this Agreement pursuant to Section 11.1(a)(iii) or
Section 11.1(a)(v)), then the Purchaser shall pay or cause to be paid an amount
in cash equal to Fifty-Seven Million Four Hundred Thousand Dollars ($57,400,000)
(the “Termination Fee”) to the Parent promptly (and in any event within the
later of (x) three (3) Business Days, following such termination and (y) the
Parent’s provision of the wire information referred to below), by wire transfer
of immediately available funds to an account designated in writing by the
Parent; provided, that the Purchaser shall have one (1) Business Day from
receipt of the wire information from the Parent before any penalty interest
pursuant to this Agreement is applied to the amount of the Termination Fee. The
parties hereto acknowledge and hereby agree that in no event shall the Purchaser
Related Parties or any of them be required to pay, or to cause to be paid,
(A) the Termination Fee on more than one occasion or (B) both the Termination
Fee and any other damages, other than any interest on the Termination Fee or any
other amounts payable pursuant to the last sentence of Section 11.3(c).

(b) The Parent’s receipt of the Termination Fee (including any interest thereon
or other amounts payable pursuant to the last sentence of Section 11.3(c)) in
full from the Purchaser pursuant to Section 11.3(a) shall be the sole and
exclusive remedy of the Parent and its Affiliates against the Purchaser and its
Affiliates (including the Purchaser Guarantor) and each of their respective
representatives, officers, directors, employees, Affiliates, partners, managers,
members, stockholders or other equityholders and the Debt Financing Sources
(collectively, the “Purchaser Related Parties”) for any Damages suffered by the
Parent or its Affiliates as a result of the failure of the Closing to occur or
for any breach or failure to perform hereunder, or any inaccuracy of any
representation or warranty, and no Purchaser Related Party shall have any
further liability or obligation relating to or arising out of this Agreement or
the transactions contemplated hereby; provided that nothing in this Section 11.3
shall limit the ability of the Parent and the Subject Companies to recover
reimbursement for costs and expenses and indemnification under Section 5.14(d)
and any such reimbursement or indemnification shall not reduce the amount of the
Termination Fee; provided, further, that nothing in this Section 11.3(b) shall
restrict the Parent’s entitlement to seek and obtain specific performance as and
to the extent permitted by Section 14.15 prior to the termination of this
Agreement. Notwithstanding anything herein to the contrary, in no event shall
the Parent or any of its Affiliates be entitled to seek or obtain any recovery
or judgment in excess of the Termination Fee (including any interest thereon or
other amounts payable pursuant to the last sentence of Section 11.3(c) and any
amounts payable under Section 5.14(d)) against any of the Purchaser Related
Parties or any of their respective assets, and in no event shall the Parent or
any of its Affiliates be entitled to seek or obtain any other damages of any
kind against any Purchaser Related Party for, or with respect to, this Agreement
or the transactions contemplated hereby, including any breach by the Purchaser,
the termination of this Agreement, the failure to consummate the transactions
contemplated by this Agreement or any claims or actions under applicable Law
arising out of any such breach, termination or failure; provided, however, that
the foregoing shall not limit the right of the Parent to seek specific
performance of this Agreement pursuant to, and subject to the limitations in,
Section 14.15 prior to the termination of this Agreement; and provided, further,
that in no event will the Parent or its Affiliates be entitled to both (I) the
payment of the Termination Fee and (II) the grant of specific performance
requiring the Purchaser to cause the

 

51



--------------------------------------------------------------------------------

Equity Financing to be funded to pay the Closing Payment or of the Purchaser’s
obligation to consummate the Closing. Notwithstanding anything herein to the
contrary, the Parent (on behalf of itself and its members, managers, Affiliates,
officers, employees and representatives) hereby irrevocably waives any and all
rights and claims against any Purchaser Related Party (other than (x) the
Purchaser, VCVH Intermediate, VCVH Holding II and Purchaser LLC and (y) the
Purchaser Guarantor solely with respect to its obligations under the Limited
Guarantee and the Equity Commitment Letter) in connection with this Agreement or
the Commitment Letters, whether at Law or in equity, in contract, in tort or
otherwise; provided, however, that the foregoing shall not limit the right of
the Parent to seek specific performance of this Agreement pursuant to, and
subject to the limitations in, Section 14.15 prior to the termination of this
Agreement.

(c) The parties hereby acknowledge and agree that (i) the agreements contained
in this Section 11.3 are an integral part of the transactions contemplated by
this Agreement, and that, without these agreements, the parties would not enter
into this Agreement and (ii) the Termination Fee payable by the Purchaser
pursuant to Section 11.3(a) is not a penalty, but is liquidated damages in a
reasonable amount that will compensate the Parent and its Affiliates for the
efforts and resources expended and the opportunities foregone while negotiating
this Agreement and in reliance upon this Agreement and on the expectation of the
consummation of the transactions contemplated herein, and for the loss suffered
by reason of the failure of such consummation, which amount would otherwise be
uncertain and incapable of accurate determination. If the Purchaser fails
promptly to pay any amount due pursuant to this Section 11.3, it shall also pay
any reasonable costs and expenses incurred by the Parent in connection with
enforcing this Agreement (including by legal action), together with interest on
such unpaid amount, at a rate per annum, compounded monthly, equal to twelve
(12%) from the date such amount was required to be paid to (but excluding) the
payment date.

ARTICLE XII

POST-CLOSING COVENANTS

Section 12.1 Non-Competition and Non-Solicitation Agreement.

(a) Each of the Parent Guarantor and the Parent shall not (and shall cause its
Affiliates to not), for the period of three (3) years after the Closing, own,
manage, participate or engage, directly or indirectly (whether as principal,
agent, distributor, representative, stockholder or otherwise), in any activity
or business that directly competes with the Business, as conducted by the
Subject Companies at or prior to the Closing Date; provided, however, that
(i) each of the Parent Guarantor, the Parent and its Affiliates (other than the
Subject Companies) shall be permitted to operate any Retained Business that such
Person operates as of the Closing Date, including the business operated by ISO
Claims Partners, Inc., and such operations and business shall not be deemed to
constitute a violation of the foregoing provisions, unless changes are
implemented to the Retained Business following the date of this Agreement or the
Closing Date, such that the changes would result in direct competition with the
Business; (ii) the ownership by the Parent or any Affiliate thereof of less than
five (5) percent of the outstanding securities of any entity with a class of
securities registered under Section 12 of the Securities Exchange Act of 1934,
as amended, or subject to the reporting obligations of Section 15(d) thereof
shall not be deemed to constitute a violation of the foregoing provisions;
(iii) neither the Parent Guarantor,

 

52



--------------------------------------------------------------------------------

the Parent nor any Affiliate thereof shall be prohibited from acquiring and
operating any business that is not engaged primarily in, but includes,
operations the conduct of which violates this Section 12.1 if (A) immediately
prior to the time of such acquisition, the operations the conduct of which
violates this Section 12.1 do not account for more than fifteen (15) percent of
the aggregate annual gross revenues of such business for its most recent fiscal
year preceding such acquisition, and (B) the Parent Guarantor, the Parent or its
Affiliate uses its commercially reasonable efforts to dispose of such operations
which violate this Section 12.1 to an unaffiliated third party within eighteen
(18) months from the consummation of such acquisition (such commercially
reasonable efforts may include, but is not required to include, offering such
operations to the Purchaser, who may assign its rights to an Affiliate, for
purchase at a purchase price equal to the amount such acquiring party allocated
to the portion of the acquired business or operation that contravenes the
non-competition provisions contained in this Section 12.1); and (iv) the
provisions of this Section 12.1 shall not be applicable to the acquiring or the
surviving entity of a merger or consolidation, in the event that the Parent
Guarantor or any Affiliate thereof is acquired, directly or indirectly, by any
Person engaged, directly or indirectly, prior to the date of such acquisition in
the operations the conduct of which violates this Section 12.1 (it being
understood and agreed that, in the case of an acquisition, merger or other
business combination with any such Person, the Parent Guarantor or any Affiliate
thereof shall be deemed “acquired” only in the event that, following such
acquisition, merger or other business combination, 50% or more of the
outstanding capital stock of the acquired, surviving or combined entity is
owned, directly or indirectly, by Persons other than the shareholders of the
Parent Guarantor immediately prior to such acquisition, merger or other business
combination).

(b) The Parent shall not (and shall cause its Affiliates not to), whether
directly or indirectly, whether for itself or for or on behalf of any of its
Affiliates, solicit (or permit to be directly or indirectly solicited) or retain
or employ or otherwise seek to retain or employ: (i) any Key Employee until the
second (2nd) anniversary of the Closing Date, or (ii) any Continued Employee set
forth in Section 12.1(b) of the Company Disclosure Schedule (other than a Key
Employee) until the first (1st) anniversary of the Closing Date, in each case,
whether as an employee or consultant; provided, that the foregoing restrictions
on solicitation shall not apply to generalized searches by use of advertising or
recruiting efforts (including the use of search firms) which are not
specifically targeted at the Purchaser or any of its Affiliates (including any
Subject Company after the Closing) or the Continued Employees.

(c) The parties hereto acknowledge that the restrictions contained in this
Section 12.1 are reasonable in scope and duration in the light of the nature,
size and location of the Business. The parties hereto further acknowledge that
the restrictions contained in this Section 12.1 are necessary to protect the
Purchaser’s significant investment in the Business, including its goodwill. It
is the desire and intent of the parties hereto that the provisions of this
Section 12.1 be enforced to the fullest extent permissible under applicable Law.
If any provision of this Section 12.1 is held to be excessively broad as to
duration, scope, activity or subject, such provision will be construed by
limiting and reducing it so as to be enforceable to the maximum extent
permissible under applicable Law.

Section 12.2 Tax Matters.

(a) Straddle Periods. In the case of any Taxable period of any of the Subject
Companies that includes (but does not end on) the Closing Date (a “Straddle
Period”), for

 

53



--------------------------------------------------------------------------------

purposes of this Agreement, the amount of any real property, personal property
or other similar ad valorem Taxes of the Subject Companies for a Straddle Period
which relate to any Pre-Closing Period shall be deemed to be the amount of such
Tax for the entire Straddle Period multiplied by a fraction the numerator of
which is the number of days in such Straddle Period through the end of the
Closing Date and the denominator of which is the aggregate number of days in
such entire Straddle Period, and the amount of any other Taxes of the Subject
Companies for a Straddle Period which relate to any Pre-Closing Period shall be
determined based on an interim closing of the books as of the end of the Closing
Date (and for such purpose, the Taxable period of any partnership or other
pass-through entity in which any of the Subject Companies holds a beneficial
interest shall be deemed to terminate at such time).

(b) Tax Returns.

(i) The Parent shall prepare, or cause to be prepared, and timely file, or cause
(or, in the case of a Tax Return of a Subject Company, provide such Tax Return
to the Subject Company) to be timely filed, (x) all Tax Returns of the Subject
Companies that are required to be filed on or before the Closing Date (taking
into account applicable extensions), (y) all Tax Returns for the Subject
Companies for any Pre-Closing Period that are required to be filed after the
Closing, other than any Tax Return including a Straddle Period and (z) all Tax
Returns of any federal, state or local consolidated, combined or unitary Tax
group that includes one or more of the Subject Companies and also includes the
Parent and/or any of the Parent’s Affiliates (other than the Subject Companies).
In particular, the Parent shall cause each of the Subject Companies (other than
Verisk Health Nepal) to be included in the federal consolidated Tax Return that
includes the Parent and the Parent Guarantor for all applicable Pre-Closing
Periods, and the Taxable year of each of the Subject Companies (other than
Verisk Health Nepal) will be treated as ending on the Closing Date for federal
income tax purposes. The Parent shall cause all Tax Returns under this
Section 12.2(b)(i) to be prepared in a manner consistent with past practice of
the Parent and the Subject Companies, except as otherwise required by applicable
Law. The Parent shall deliver such Tax Returns (or, in the case of Tax Returns
described in the foregoing clause (z), pro forma versions of such Tax Returns
containing the information relating to the Subject Companies) to the Purchaser
for (A) its review and comment (and the Parent shall consider in good faith any
comments provided by the Purchaser, provided such comments are provided within
seven (7) days of Purchaser’s receipt of such Tax Return) and (B) solely with
respect to the Tax Returns described in Section 12.2(b)(i)(y), its approval
(which shall not be unreasonably withheld, delayed or conditioned) at least
fifteen (15) days prior to the date such Tax Returns are to be filed (taking
into account extensions). If the Purchaser disputes any item on a Tax Return
described in Section 12.2(b)(i)(y) (a “Disputed Return”), then within seven
(7) days of Purchaser’s receipt of such Disputed Return it shall notify the
Parent of such disputed item (or items) and the basis for its objection. The
parties shall act in good faith to resolve any such dispute prior to the date on
which the relevant Disputed Return is required to be filed. If the parties
cannot resolve any disputed item, the item in question shall be resolved by the
Auditor (as hereinafter defined). If the parties or the Auditor is unable to
resolve any disputed items before the due date for such Disputed Return, the
Disputed Return shall be filed as prepared by the Parent and subsequently
amended, if necessary, to reflect the parties’ agreed upon resolution or the
Auditor’s resolution, as the case may be. The fees and expense of the Auditor
shall be borne equally by the Parent and the Purchaser. Except to the extent
accrued as Current Liabilities taken into account in the calculation of Adjusted
Closing Working Capital, the Parent shall be obligated to timely pay, or cause
to be paid, to the appropriate Taxing Authority the amount of Taxes with respect
to such Tax Returns.

 

54



--------------------------------------------------------------------------------

(ii) The Purchaser shall prepare, or cause to be prepared, and timely file, or
cause to be timely filed all Tax Returns of any of the Subject Companies for any
Straddle Period that are required to be filed after the Closing (taking into
account applicable extensions). Within five (5) days following any demand by the
Purchaser, the Parent shall be obligated to pay to the Purchaser, with respect
to such Tax Returns of the Subject Companies, an amount equal to the portion of
such Taxes of the Subject Companies which relates to the Pre-Closing Period (as
determined pursuant to Section 12.2(a)). In the case of such Tax Returns that
are filed with respect to any Straddle Periods, the Purchaser shall prepare such
Tax Return in a manner consistent with past practice of the Parent and the
Subject Companies, except as otherwise required by applicable Law, and shall
deliver any such Tax Return to the Parent for its review and approval (which
shall not be unreasonably withheld, delayed or conditioned) at least fifteen
(15) days prior to the date such Tax Return is to be filed (taking into account
extensions). If the Parent disputes any item on such Tax Return, then within
seven (7) days of the Parent’s receipt of such Tax Returns it shall notify the
Purchaser of such disputed item (or items) and the basis for its objection. The
parties shall act in good faith to resolve any such dispute prior to the date on
which the relevant Tax Return is required to be filed. If the parties cannot
resolve any disputed item, the item in question shall be resolved by the
Auditor. If the parties or the Auditor is unable to resolve any disputed items
before the due date for such Tax Return, the Tax Return shall be filed as
prepared by Purchaser and subsequently amended, if necessary, to reflect the
parties’ agreed upon resolution or the Auditor’s resolution, as the case may be.
The fees and expense of the Auditor shall be borne equally by the Parent and the
Purchaser.

(iii) The Purchaser shall prepare, or cause to be prepared, and file, or cause
to be filed, all Tax Returns of the Subject Companies for all Tax periods ending
after the Closing Date subject to the provisions of Section 12.2(b)(ii). Without
limiting any rights under Article XIII, the Purchaser shall timely pay all Taxes
reflected on such Tax Returns to the appropriate Taxing Authority.

(iv) Unless required by applicable Law, neither the Purchaser nor any of its
Affiliates shall (or after the Closing, shall cause or permit any of the Subject
Companies to) amend, re-file or otherwise modify any Tax Return, or file any Tax
Return in any jurisdiction in which any of the Subject Companies did not file
such Tax Return prior to the Closing, in each case relating in whole or in part
to any of the Subject Companies with respect to any Pre-Closing Period,
including any pre-Closing portion of any Straddle Period, without the prior
written consent of the Parent (not to be unreasonably withheld, conditioned or
delayed). If any retroactive Tax election on any Tax Return filed after the
Closing Date with respect to any of the Subject Companies for Tax periods
beginning on or after the Closing Date would reasonably be expected to affect
the Tax liability of the Parent, Parent Guarantor or any of their respective
Affiliates, including with respect to any Pre-Closing Period, the Subject
Companies (and including any indemnification obligation of the Parent or the
Parent Guarantor under this Agreement with respect to Taxes), the Purchaser
shall notify the Parent and shall take such position on such Tax Return only
with the written approval of the Parent (not to be unreasonably withheld,
conditioned or delayed), except to the extent required by applicable Law.
Neither the Purchaser nor any of its Affiliates (including any Subject Company
after the Closing) shall enter into any Voluntary Compliance Procedure (as
hereinafter defined) with respect to any Pre-Closing

 

55



--------------------------------------------------------------------------------

Period without the prior written consent of the Parent (not to be unreasonably
withheld, conditioned or delayed). Without limiting the foregoing, the Parent or
its Affiliates (other than the Subject Companies) may file, amend or file a
refund claim with respect to any Tax Return of any consolidated, combined or
unitary Tax group that includes the Parent and/or any of the Parent’s Affiliates
(other than the Subject Companies), on the one hand, and also includes one or
more of the Subject Companies, on the other hand, and that is attributable to a
Pre-Closing Period (other than a Straddle Period) for the purpose of utilizing
any and all net operating losses, credits or other Tax assets of any of the
Subject Companies accruing on or before the Closing Date.

(c) Cooperation. The Purchaser and the Parent shall, and shall each cause their
respective Affiliates to, provide to the other party such cooperation and
information, as and to the extent reasonably requested, in connection with
preparing, reviewing and filing of any Tax Return, amended Tax Return or claim
for refund, determining liabilities for Taxes or a right to refund of Taxes, or
in conducting any audit or other action with respect to Taxes in each case as
they relate to any of the Subject Companies for a Pre-Closing Period. Such
cooperation and information shall include providing copies of all relevant
portions of relevant Tax Returns, together with relevant accompanying schedules
and relevant work papers, relevant documents relating to rulings and other
determinations by Governmental Bodies relating to Taxes, and relevant records
concerning the ownership and Tax basis of property, which any such party may
possess. Each party will retain all Tax Returns, schedules, work papers, and all
material records and other documents relating to Tax matters of the Subject
Companies for the Tax period first ending after the Closing Date and for all
prior Tax periods until seven (7) years following the due date (without
extension) for such Tax Returns. Thereafter, the party holding such Tax Returns
or other documents may dispose of them provided that such party shall give to
the other party thirty (30) days written notice of such disposal and providing
the other party with the opportunity to copy (at such other party’s cost) such
Tax Returns or other documents. Each party shall make its employees reasonably
available on a mutually convenient basis at its cost to provide explanation of
any documents or information so provided.

(d) Closing of Tax Periods; Allocation of Certain Tax Attributes.

(i) If the Subject Companies are permitted but not required under applicable
income Tax Laws to treat the Closing Date as the last day of a Taxable period,
then the parties shall, unless otherwise agreed to by the Parent Guarantor and
the Purchaser, treat that day as the last day of a Taxable period.

(ii) Notwithstanding any provision of this Article XII to the contrary, all Tax
deductions for the Parent’s and the Subject Companies’ expenses related to or
arising from this transaction and accruing on or before the Closing Date for all
applicable Tax purposes shall be reflected on the Tax Returns for the
Pre-Closing Period, including all Tax deductions accruing on or before the
Closing Date that are attributable to: the exercise, termination, vesting or
cancellation of restricted stock, stock options or warrants or any other equity
or equity-based awards, bonuses, change-in-control compensation or other
compensation payments, Transaction Expenses and all interest expense paid on any
Indebtedness, except in each case as otherwise required by applicable Law.

 

56



--------------------------------------------------------------------------------

(e) Transfer Taxes. The Purchaser shall pay all Transfer Taxes, if any, arising
out of or in connection with the transactions effected pursuant to this
Agreement, and shall indemnify, defend, and hold harmless the Parent and its
Affiliates with respect to such Transfer Taxes, subject, in each case, to the
last sentence of this Section 12.2(e). The Purchaser shall file all necessary
documentation and Tax Returns with respect to such Transfer Taxes and the Parent
shall provide such cooperation in connection with the preparation and filing of
such documentation and Tax Returns as may be reasonably requested by the
Purchaser. Notwithstanding the foregoing, the Parent shall bear and pay all
Transfer Taxes, if any, arising out of or in connection with the transactions
contemplated by Section 5.10, the Parent shall indemnify, defend and hold
harmless the Purchaser and its Affiliates (including the Subject Companies) with
respect to such Transfer Taxes, and the Parent shall prepare and file all
necessary documentation and Tax Returns with respect to such Transfer Taxes.

(f) Tax Sharing Agreements. The Parent shall ensure that any and all Tax
allocation agreements, Tax indemnity agreements and Tax sharing agreements or
similar agreements or arrangements binding the Subject Companies (other than
(i) any such agreement between or among only the Subject Companies, or (ii) any
commercial contract the principal purpose of which is unrelated to Tax) shall be
terminated with respect to the Subject Companies as of the day before the
Closing Date and, from and after the Closing Date, the Subject Companies shall
have no obligations or liabilities thereunder, including to make any payments in
respect thereof to any Person for any period.

(g) Tax Refunds.

(i) Any refund (or credit against or offset of Taxes received in lieu of an
actual refund) of Taxes (including any interest thereon received from a
Governmental Body) of the Subject Companies for a Post-Closing Period shall be
the property of the Subject Companies, as applicable, and shall be retained by
the Subject Companies, as applicable (or promptly paid (net of Taxes and any
other costs and expenses) by the Parent to the applicable Subject Company, if
any such refund (or interest thereon) is received by the Parent or any
Subsidiary or Affiliate of the Parent).

(ii) Any refund (or overpayment of or credit against or offset of Taxes received
or utilized by the Subject Companies or the Purchaser (or any of its Affiliates)
or made available to any of them by any Taxing Authority, in lieu of an actual
refund) of Taxes (including any interest thereon received from a Governmental
Body) of the Subject Companies for a Pre-Closing Period shall be the property of
the Parent, but only if and to the extent that (x) the relevant Tax was paid by
the Subject Companies (or the Parent or any of its Affiliates) before the
Closing Date or was paid by the Parent (including as a result of any
indemnification payment made to the Purchaser Indemnified Parties under this
Agreement), and (y) the refund is not attributable to any losses, credits or
other attributes that arise after the Closing Date; and, if received or utilized
by or made available (as described above) to the Purchaser (or any of its
Affiliates) or any of the Subject Companies after the Closing shall be promptly
paid (net of Taxes and any other costs and expenses) by such party to the
Parent. Except as set forth in the last sentence of Section 12.2(b)(iv), the
Purchaser shall determine, in its reasonable discretion, whether to file any
claim for refund by any Subject Company; provided that the Purchaser shall, in
any event, continue to be obligated to promptly pay to the Parent the amount of
any overpayment of, credit against or offset to Taxes received, utilized or made
available (as described above) to the Subject Companies or the Purchaser (or any
of its Affiliates) in lieu of an actual refund, in each case to the extent
attributable to a Pre-Closing Period.

 

57



--------------------------------------------------------------------------------

(iii) In applying Section 12.2(g)(i) and (ii), any refund of Taxes (including
any interest thereon) for a Taxable period that includes but does not end on the
Closing Date shall be allocated between the Pre-Closing Period and the
Post-Closing Period in accordance with the principles of Section 12.2(a).

(h) Tax Contest.

(i) The Parent shall control the preparation, prosecution, defense and conduct,
through counsel of its own choosing and at its own expense, of any Tax Contest
(as defined below) relating solely to any Pre-Closing Period of the Subject
Companies; provided, that in the event a Tax Contest relates to a Pre-Closing
Period of the Subject Companies and also relates to any Straddle Period or any
Post-Closing Period, then if such portions of the Tax Contest can reasonably be
bifurcated, the Parent shall control the preparation, prosecution, defense or
conduct of the portion of such Tax Contest relating to the Pre-Closing Period
and, in accordance with Section 12.2(h)(ii), the Purchaser shall control the
portion of such Tax Contest relating to any Straddle Period or Post-Closing
Period; provided, further, that the Parent shall keep the Purchaser informed
regarding any Tax Contest or portion thereof controlled by the Parent (including
by promptly forwarding copies of all written correspondence in connection
therewith), the Purchaser shall be entitled to participate with its own counsel,
at its own expense, in all aspects of such Tax Contest, and the Parent shall not
settle, compromise and/or concede such Tax Contest without the prior written
consent of the Purchaser (not to be unreasonably withheld, conditioned or
delayed); provided, further, that neither the Parent nor any of its Affiliates
shall communicate with any customer of the Subject Companies with respect to any
Tax Contest described in this Section 12.2(h)(i) (or any matter relating thereto
or any indemnity in respect thereof) without the written consent of the
Purchaser (not to be unreasonably withheld, conditioned or delayed). In
addition, neither the Purchaser nor any of the Subject Companies shall settle,
compromise and/or concede any such Tax Contest controlled by the Parent, nor
file any related Tax Returns, without the prior written consent of the Parent
(not to be unreasonably withheld, conditioned or delayed).

(ii) Subject to Section 12.2(h)(i), the Purchaser shall control the preparation,
prosecution, defense and conduct of any Tax Contest or portion thereof relating
to any Straddle Period or Post-Closing Period of the Subject Companies;
provided, that if and to the extent any such Tax Contest also relates to a
Pre-Closing Period, the Purchaser shall keep the Parent informed regarding such
Tax Contest (including by promptly forwarding copies of all written
correspondence in connection therewith), the Parent shall be entitled to
participate with its own counsel, at its own expense, in all aspects of such Tax
Contest, and the Purchaser shall not settle, compromise and/or concede such Tax
Contest without the prior written consent of the Parent (not to be unreasonably
withheld, conditioned or delayed).

(iii) For the avoidance of doubt, this Section 12.2(h), and not Section 13.3(c)
or Section 13.4(b), (c) or (d), shall govern the conduct of any Tax Contests.
Without limiting the foregoing, the parties hereto shall cooperate fully, as and
to the extent reasonably requested by any other party, in connection with the
filing of Tax Returns arising from any Tax Contest (including signing any such
Tax Returns) and the preparation, prosecution, defense or

 

58



--------------------------------------------------------------------------------

conduct of any audit, claim for refund, or administrative or judicial proceeding
involving any asserted Tax liability or refund with respect to any of the
Subject Companies (any such audit, claim for refund, or proceeding relating to
an asserted Tax liability referred to herein as a “Tax Contest”).

(i) No Section 338 Election. With respect to the transactions contemplated by
this Agreement, no party to this Agreement nor any of their respective
Affiliates shall make any election pursuant to Section 338 of the Code.

Section 12.3 Adjusted Closing Statement.

(a) As promptly as practicable but no later than sixty (60) days after the
Closing, the Parent shall prepare and deliver to the Purchaser (i) a combined
balance sheet of the Subject Companies as of 12:01 a.m. EDT on the Closing Date,
prepared in accordance with the Accounting Policies (the “Closing Balance
Sheet”), and (ii) a statement setting forth the Parent’s written calculation of
(A) the amount (which may be a positive or negative number, the “Closing Working
Capital”) as of 12:01 a.m. EDT on the Closing Date for the Subject Companies, on
a combined basis, obtained by subtracting: (x) the Current Liabilities (as
reflected on the Closing Balance Sheet) from (y) the Current Assets (as
reflected on the Closing Balance Sheet), and (B) the amount (which may be a
positive or negative number, the “Net Debt”) as of 12:01 a.m. EDT on the Closing
Date for the Subject Companies, on a combined basis, obtained by subtracting:
(A) the Cash (as reflected on the Closing Balance Sheet) from (B) the
Indebtedness (as reflected on the Closing Balance Sheet). The Closing Balance
Sheet and the foregoing statement described in clause (ii) of the immediately
preceding sentence are collectively referred to herein as the “Adjusted Closing
Statement”. The Parent shall deliver the Adjusted Closing Statement to the
Purchaser, together with evidence of any determinations, computations and
decisions made in the preparation thereof, within such sixty (60)-day period.

(b) The Parent shall promptly respond to any and all reasonable requests for
additional information made by the Purchaser or its representatives in
connection with the Adjusted Closing Statement, or any determinations,
computations or decisions made in the preparation thereof, and afford reasonable
access by the Purchaser and its representatives to the underlying books and
records from which such statement is prepared and to the Parent’s and its
Affiliates’ employees and accountants who were involved in preparing such
statement. In the event that the Purchaser shall disagree with the computation
of any item set forth in the Adjusted Closing Statement, it shall, within
forty-five (45) days of receipt of the Adjusted Closing Statement, serve notice
of such disputed item or items on the Parent. In the event that the Purchaser
does not deliver any such notice of dispute within such time period, the
Adjusted Closing Statement and the calculations relating thereto shall be deemed
final. If the Purchaser delivers a timely notice of dispute, the Purchaser and
the Parent shall thereupon use commercially reasonable efforts to reach
agreement with respect thereto. If such agreement is not reached within
forty-five (45) days of delivery of such notice of disagreement, such disputed
item or items shall be submitted for determination to Duff & Phelps or a similar
firm of national reputation selected by the Parent and the Purchaser (who shall
not be any firm of independent public accountants theretofore engaged as auditor
or otherwise by the Purchaser or any of its Affiliates or the Parent or any of
its Affiliates) (such firm, the “Auditor”). The scope of the disputes to be
resolved by the Auditor shall be limited to correcting mathematical errors and
determining whether the items in dispute and submitted to it were determined in
accordance with

 

59



--------------------------------------------------------------------------------

this Agreement (including the Accounting Policies) and the Auditor shall not be
entitled to make any other determination. The Auditor’s decision shall be based
solely on written submissions by the Parent and the Purchaser and their
respective representatives and not by independent review and shall be final and
binding on all of the parties hereto. The Auditor shall not be entitled to
assign a value greater than the greatest value for any item claimed by either
the Parent or the Purchaser or smaller than the smallest value for any item
claimed by either the Parent or the Purchaser. Judgment may be entered upon the
determination of the Auditor in any court having jurisdiction over the party
against which such determination is to be enforced. The Parent and the Purchaser
shall furnish to the Auditor such work papers and other documents and
information relating to the disputed issues as the Auditor may reasonably
request. The fees, costs and expenses of the Auditor incurred pursuant to this
Section 12.3 shall be apportioned between the Parent and the Purchaser based
upon the relative success of each such party’s claims as reflected in the
determinations made by the Auditor.

(c) Based on (i) the Closing Working Capital, as shown on the Adjusted Closing
Statement as may be modified in accordance with paragraph (b) of this
Section 12.3 (the “Adjusted Closing Working Capital”), and (ii) the Net Debt, as
shown on the Adjusted Closing Statement as may be modified in accordance with
paragraph (b) of this Section 12.3 (the “Adjusted Net Debt”), the Parent shall
(in conformity with the provisions of Section 1.2(a) hereof), calculate the
amount of the Purchase Price. In the event that the Purchase Price is less than
the amount of the Closing Payment described in Section 1.2(b)(i), the Parent
shall promptly, but in no event later than ten (10) Business Days after the
final calculations of the Adjusted Closing Working Capital and Adjusted Net
Debt, pay to the Purchaser the amount of such difference. In the event that the
Purchase Price is more than the amount of the Closing Payment described in
Section 1.2(b)(i), the Purchaser shall (or shall cause one of its Affiliates to)
promptly, but in no event later than ten (10) Business Days after the final
calculations of the Adjusted Closing Working Capital and Adjusted Net Debt, pay
to the Parent the amount of such difference.

(d) Notwithstanding any other provision of this Agreement to the contrary, this
Section 12.3 shall constitute the sole remedy of the parties for any dispute
regarding computation of (i) the Adjusted Closing Working Capital, or the amount
thereof, and (ii) the Adjusted Net Debt, or the amount thereof.

Section 12.4 Employee and Related Matters.

(a) Effective as of the Closing, the Purchaser shall continue to employ, or
cause a Subject Company to continue to employ, each employee of the Subject
Companies who is actively at work on the Closing Date (each an “Active Employee”
and, collectively, the “Active Employees”) and, following Closing, the Purchaser
shall also honor any commitments described in Section 12.4(a) of the Company
Disclosure Schedule to any employee of the Subject Companies who is not actively
at work on the Closing Date due to leave of absence, short-term disability,
military leave or layoff with recall rights (collectively, the “Inactive
Employees”). For purposes hereof, any employee of a Subject Company who is not
actively at work on the Closing Date due to a short-term absence (including due
to vacation, holiday, illness or injury of shorter duration than seven days,
jury duty or death leave) in accordance with applicable policies of the Subject
Companies shall be deemed to be an Active Employee. For purposes of this
Agreement: (x) Active Employees who, immediately following the Closing,

 

60



--------------------------------------------------------------------------------

continue their employment with any of the Subject Companies and Inactive
Employees shall be referred to herein, collectively, as the “Continued
Employees”; and (y) an employee of any Subject Company whose employment with the
Subject Companies has terminated for any reason (including retirement) prior to
the Closing Date and who, as of the Closing Date, is not employed by any of the
Subject Companies, including persons who are on long-term disability shall be
referred to herein as a “Former Employee”.

(b) The Purchaser shall have employee welfare benefit plans in effect on the
Closing Date providing continuous uninterrupted medical and dental benefits and
life insurance and disability benefit coverage for the Continued Employees and
their respective dependents who, immediately prior to the Closing, were covered
(excluding individuals receiving long-term disability benefits under a Parent
Plan immediately prior to the Closing Date) under Parent Plans that provide such
benefits. For at least one (1) year following the Closing, except as would
result in duplication of benefits, the Purchaser shall recognize each Continued
Employee’s eligibility service with the Subject Companies, the Parent or any of
their respective Affiliates as of the Closing Date as eligibility service with
the Purchaser for purposes of determining eligibility and benefit levels as
applicable in the Purchaser’s employee welfare benefit plans, vacation,
disability, severance and similar benefits (but excluding any defined benefit
pension, retiree medical, non-qualified deferred compensation or other similar
plans or programs), to the extent such service was recognized under an analogous
Benefit Plan as of the Closing Date. The Purchaser shall use commercially
reasonable efforts to cause to be waived any pre-existing condition limitation
under the employee welfare benefit plans applicable to Continued Employees or
their respective dependents and shall use commercially reasonable efforts to
recognize (or cause to be recognized) the dollar amount of all expenses incurred
by Continued Employees and their respective dependents during the calendar year
in which the Closing Date occurs for purposes of satisfying the deductible and
co-payments limitations for such calendar year under the relevant employee
welfare benefit plans of the Purchaser. Notwithstanding the foregoing, after the
Closing, the Parent or one of its Affiliates shall be responsible for the actual
costs incurred by the Subject Companies for medical and dental benefits, life
insurance benefits and all other compensation and benefits (not to exceed such
level of compensation and benefits (but not the cost of the benefits) that were
provided immediately prior to the Closing) for each Inactive Employee until such
time as such Inactive Employee returns to active status or until such Inactive
Employee’s employment with any of the Subject Companies is terminated in
accordance with the Subject Companies’ policies and procedures as of the date of
this Agreement.

(c) Effective as of the Closing or a reasonable period of time thereafter, the
Purchaser shall have in effect one or more defined contribution plans that
include a qualified cash or deferred arrangement within the meaning of
Section 401(k) of the Code (the “Purchaser 401(k) Plan”) that will accept direct
rollover contributions from Continued Employees who have accounts in ISO’s
401(k) Plan (the “Parent 401(k) Plan”) as of the date of this Agreement. Each
Continued Employee shall receive credit for all service with the Parent, the
Subject Companies, and any of their respective Affiliates for purposes of
eligibility and vesting under the Purchaser 401(k) Plan to the extent such
service was recognized under the Parent 401(k) Plan as of the Closing Date. As
of the Closing Date, the Parent will make or cause to be made all accrued
employer contributions and fully vest or cause to be fully vested the account
balance (including in respect of the employee stock ownership portion of the
Parent 401(k) Plan) of each Continued Employee (to the extent not then fully
vested), if any, under the Parent 401(k) Plan. The

 

61



--------------------------------------------------------------------------------

Purchaser 401(k) Plan shall permit a direct rollover of accounts of Continued
Employees under the Parent 401(k) Plan, which rollover shall be in the form of
cash but may also include any notes evidencing loans to Continued Employees from
their account balance in the Parent 401(k) Plan and all qualified domestic
relations orders, within the meaning of Section 414(p) of the Code.

(d) The Parent and its Affiliates (other than the Subject Companies) shall
retain responsibility for all costs and expenses in respect of the Parent Plans,
including for all medical and dental claims incurred prior to the Closing by
Continued Employees and their respective dependents and for all costs and
expenses in respect of the Parent Plans or Benefits Plans for all medical and
dental claims and for all other benefits incurred or provided to Former
Employees and their respective dependents. The Parent shall terminate coverage
of Continued Employees and their respective dependents under the Parent Plans
that provide medical and dental benefits for claims incurred after the Closing.
The Purchaser shall be responsible for all medical and dental claims for
expenses incurred after the Closing by Continued Employees and their respective
dependents; provided, however, that the Purchaser’s medical and dental programs
shall provide sufficient medical and dental coverage such that the Parent and
its Affiliates shall have no obligation to provide “COBRA” continuation coverage
under Section 4980B(f) of the Code to Continued Employees as a result of the
consummation of the transactions contemplated by this Agreement but, for the
avoidance of doubt, will be obligated to provide such benefits with respect to
Former Employees. For purposes of this paragraph (d), a claim shall be deemed
incurred when the medical or dental service relating to the claim is provided
(regardless of when the incident giving rise to the medical or dental expense
occurs). In addition:

(i) the Parent and its Affiliates (other than the Subject Companies) shall
remain responsible for all short-term and long-term disability income benefits
to or in respect of Continued Employees, Former Employees and their respective
dependents where the onset of the disability occurred prior to the Closing; and

(ii) the Parent and its Affiliates (other than the Subject Companies) shall
remain responsible for all life insurance claims of Continued Employees, Former
Employees and their respective dependents on and after the Closing Date under
the Parent Plans providing group life, travel and accident, and accidental death
and dismemberment insurance benefits for losses incurred prior to the Closing.

(e) The Parent and the Purchaser agree that the transactions contemplated hereby
shall not constitute a severance of employment of any Continued Employee at or
prior to the consummation of the transactions contemplated hereby, each
Continued Employee will have continuous and uninterrupted employment before and
immediately after the Closing. Except as required by Law or as otherwise agreed
in writing by the Parent and the Purchaser, the Purchaser shall provide
severance and other separation benefits to each Continued Employee terminated by
the Purchaser within one (1) year following the Closing Date that are
substantially comparable to the severance and other separation benefits provided
by the Parent, the Subject Companies and their respective Affiliates in effect
on the date of this Agreement under the Benefit Plans identified in
Section 12.4(e) of the Company Disclosure Schedule. The Purchaser shall
recognize service of Continued Employees with the Parent, the Subject Companies
and any of their respective Affiliates prior to the Closing Date for purposes of
determining the amount of such

 

62



--------------------------------------------------------------------------------

severance and other separation benefits to the extent such service was
recognized under an analogous Benefit Plan as of the Closing Date and except as
would result in the duplication of benefits. The Parent shall and shall cause
its Affiliates (other than the Subject Companies) to be responsible for and
retain and shall indemnify Purchaser and its Affiliates for all Damages, in
accordance with Article XIII, arising in relation to or connection with
severance-related loss in connection with the termination of employment or other
employment-related liabilities of any Former Employee, provided, that the
limitations set forth in Section 13.3 shall not apply to any such Damages.

(f) The parties agree to furnish each other with such information concerning
employees and employee benefit plans, and to take all such other action, as is
reasonably necessary and appropriate to effect the transactions contemplated by
this Section 12.4.

(g) The Purchaser agrees to provide any required notice under the Worker
Adjustment and Retraining Notification Act, as amended (the “WARN Act”), and any
similar statute, and otherwise to comply with any such statute with respect to
any “plant closing” or “mass layoff” (as defined in the WARN Act) or similar
event affecting Continued Employees or Former Employees and occurring as a
result of the Purchaser’s terminating the employment of Continued Employees on
or after the Closing.

(h) The Parent’s currently sponsored program that provides workers compensation
benefits for eligible Continued Employees and Former Employees shall remain
responsible for all claims for workers compensation benefits which are incurred
prior to the Closing by Continued Employees and which are incurred at any time
by Former Employees.

(i) Except as set forth in Section 12.4(i) of the Company Disclosure Schedule,
with respect to each Continued Employee, the Parent shall cause all unvested
equity or equity-based awards of the Parent or any of its Affiliates held by
such Continued Employee immediately prior to the Closing to become fully vested
and, if applicable, exercisable as of the Closing. The Parent or any of its
Affiliates (other than the Subject Companies) shall withhold and timely remit to
the applicable Governmental Body all Taxes required to be withheld and/or
remitted (including employer payroll taxes) in respect of any compensation paid
to Continued Employees on or after the Closing with respect to such equity or
equity-based awards granted prior to the Closing and shall within five
(5) Business Days of the Purchaser’s request reimburse the Purchaser for any
Taxes the Purchaser is required by the Internal Revenue Service to pay or
withhold with respect thereto, except to the extent such Taxes have been
otherwise paid or indemnified by the Parent or its Affiliates (excluding, after
12:01 a.m. EDT on the Closing Date, the Subject Companies) or accrued as a
Current Liability in determining the Adjusted Closing Working Capital.

(j) Without limiting any of the other provisions of this Section 12.4, the
Purchaser agrees that it shall cause Verisk Health Nepal not to terminate the
employment of any Covered Foreign Employee during the period beginning on the
Closing Date and ending on the date that is the expiration or earlier
termination of the Services (as defined in the Transitional Services Agreement)
performed by such Covered Foreign Employees under Schedule 5 to the Transitional
Services Agreement or such earlier date as the Parent may otherwise advise the
Purchaser in writing, except that Verisk Health Nepal may earlier terminate such
employment without cause on such lawful terms as the Parent reasonably approves
in writing or for cause (as

 

63



--------------------------------------------------------------------------------

defined in the Parent’s current severance policy made available to the Purchaser
or under applicable Law). Without limiting the Purchaser’s rights under the
Transitional Services Agreement, the Purchaser agrees that it shall cause Verisk
Health Nepal to (i) assume all liabilities, including all benefit obligations
with respect to any gratuity, severance or termination or transfer payment,
retirement fund, including the Employees Provident Fund Nepal, or other similar
plan or program, relating to the employment or termination of employment of the
Covered Foreign Employees by Verisk Health Nepal (such amounts, collectively,
the “Severance Liabilities”), (ii) refrain from altering the compensation or
benefits payable to Covered Foreign Employees following the Closing Date in a
manner that increases the Severance Liabilities except (x) as requested,
approved or authorized by the Parent in writing, (y) as required by the terms of
Contracts or Benefit Plans in effect as of the Closing or (z) as required by
applicable Law (including, in the event changes are made to the employee benefit
plans of the Purchaser and its Affiliates for employees other than the Covered
Foreign Employees, to the extent applicable Law requires such changes to be
extended to any Covered Foreign Employee), and (iii) pay any third party costs
for the renovations of a mutually agreed upon floor on or between the first
through fourth floors (specifically excluding the fifth floor and any other
floor not actively occupied by Verisk Health Nepal as of the date of this
Agreement) of Verisk Health Nepal’s facility in Nepal undertaken by or on behalf
of the Parent to allow the Parent or its Affiliate (other than a Subject
Company) to utilize such portion of the facility under a sublease agreement to
be entered into between Verisk Health Nepal and the Parent (or an Affiliate of
the Parent) on the terms described in Exhibit F annexed hereto (subject to
receipt of consent from the landlord of such facility to such sublease
agreement), such renovations to include build-out of the space, card key access,
security system and monitors, network and telecommunications connectivity, PCs,
servers, printers, copiers and other peripheral equipment, furniture and office
equipment and such other services and equipment necessary to provide for a work
environment that is substantially similar to that which exists on the other
floors actively occupied by Verisk Health Nepal (collectively, the “Facility
Build-Out”). From and after Closing, the Purchaser shall, and shall cause Verisk
Health Nepal to reasonably cooperate with the Parent to transfer the Covered
Foreign Employees to an entity affiliated with the Parent. After the Closing,
the Parent shall use its commercially reasonable efforts to offer employment to,
and hire, any Covered Foreign Employees employed by Verisk Health Nepal on terms
and conditions (including compensation, benefits and other conditions of
employment) at least as favorable to the Covered Foreign Employees as they
received from the Subject Companies as of the Closing Date.

(k) Nothing in this Section 12.4, express or implied, shall (i) confer upon any
current or former employee of the Subject Companies, or any legal representative
or beneficiary thereof, any rights or remedies, including any right to
employment or continued employment for any specified period, or compensation or
benefits of any nature or kind whatsoever, (ii) be construed to prevent the
Purchaser from terminating or modifying to any extent or in any respect any
benefit plan or (iii) establish or amend, or be deemed to establish or amend,
any benefit plan.

Section 12.5 Post-Closing Access.

(a) Following the Closing and until the sixth anniversary of the Closing Date,
the Purchaser shall, and shall cause each Subject Company, to provide to the
Parent and its Affiliates, employees, counsel, agents, accountants and other
representatives, access, during normal business hours and following reasonable
prior notice, to the contracts, agreements,

 

64



--------------------------------------------------------------------------------

documents and books and records of the Subject Companies (including the
accounting records of the Subject Companies and, subject to entering into
customary access letters, the work papers of the accountants of the Subject
Companies) in the possession of any of the Subject Companies as of the Closing
Date, solely to the extent necessary for (A) the preparation or examination of
Tax Returns, regulatory filings and financial statements, (B) the management of
employee benefit plans and other arrangements with employees, (C) insurance
claims, (D) the exercise, performance and enforcement of rights and obligations
under this Agreement and the other Transaction Documents, (E) the conduct of any
litigation or other proceeding or dispute or regulatory investigation or audit,
whether pending or threatened, and (F) the compliance by the Parent or its
Affiliates with all applicable Laws, and the Purchaser shall permit the Parent
and its agents and representatives to examine and copy, at the Parent’s expense,
such contracts, agreements, documents and books and records, all of which shall
be subject to Section 12.10(a). Following the Closing the Purchaser shall, and
shall cause the Subject Companies to, maintain the contracts, agreements,
documents and books and records of the Business that were in the possession of
any of the Subject Companies as of the Closing Date for a period of not less
than six (6) years following the Closing Date in accordance with the Subject
Companies’ current document retention policies.

(b) Following the Closing and until the sixth anniversary of the Closing Date,
the Parent shall, and shall cause its Affiliates, to provide to the Purchaser
and its Affiliates, employees, counsel, agents, accountants and other
representatives, access, during normal business hours and following reasonable
prior notice, to the contracts, agreements, documents and books and records of
the Parent and its Affiliates (including the accounting records of the Subject
Companies and, subject to entering into customary access letters, the work
papers of the accountants of the Parent and its Affiliates) to the extent
relating to the Business and in the possession of any of the Parent or its
Affiliates as of the Closing Date, for any reasonable business purpose relating
to the Business, including (A) the preparation or examination of Tax Returns,
regulatory filings and financial statements, (B) the management of employee
benefit plans and other arrangements with employees, (C) insurance claims,
(D) the exercise, performance and enforcement of rights and obligations under
this Agreement and the other Transaction Documents, (E) the conduct of any
litigation or other proceeding or dispute or regulatory investigation or audit,
whether pending or threatened, and (F) the compliance by the Purchaser or its
Affiliates with all applicable Laws, and the Parent shall permit the Purchaser
and its agents and representatives to examine and copy, at the Purchaser’s
expense, such contracts, agreements, documents and books and records. To the
extent any such information or documentation relates to or includes any
information relating to the Retained Business, such information and
documentation shall be subject to Section 12.10(b). Following the Closing the
Parent shall, and shall cause its Affiliates to, maintain the contracts,
agreements, documents and books and records to the extent relating to the
Business that were in the possession of any of the Parent or its Affiliates as
of the Closing Date for a period of not less than six (6) years following the
Closing Date in accordance with the Parent’s current document retention
policies.

Section 12.6 Legal Name Change; Use of Name; ClaimSearch.

(a) The Purchaser hereby acknowledges that (i) all right, title and interest in
and to the names “Verisk”, together with all variations thereof and all
trademarks, service marks, domain names, trade names, trade dress, corporate
names and other identifiers of source containing, incorporating or confusingly
similar to any of the foregoing names (the “Retained

 

65



--------------------------------------------------------------------------------

Names and Marks”), are owned exclusively by ISO or its Affiliates (other than
the Subject Companies), (ii) the trademarks “VERISK HEALTH”, “VERISK HEALTH &
Design”, “VERISK HEALTH INTELLIGENCE PLATFORM” and “VHIP” registered in the
United States of America and “VERISK HEALTH” registered in Germany are
registered in the name of Verisk Health and that such trademarks are Excluded
Assets that will be transferred and assigned to the Parent or one of its
Affiliates (other than a Subject Company) prior to or at Closing and will deemed
included in the Retained Names and Marks, and (iii) except as expressly provided
in this Section 12.6 or in the Transitional Services Agreement, any and all
rights of the Purchaser and any of the Subject Companies to use the Retained
Names and Marks (including the trademarks referred to clause (ii)) shall
terminate as of the Closing and shall immediately revert to ISO or its
Affiliates (other than the Subject Companies). The Purchaser further
acknowledges that it has no rights, and is not acquiring any rights, to use the
Retained Names and Marks, except as expressly provided in this Section 12.6 or
in the Transitional Services Agreement.

(b) Within ninety (90) days after the Closing, the Purchaser, at its sole
expense, shall take all steps necessary or appropriate to change the legal name
of Verisk Health and Verisk Health Nepal to another name which excludes the
Retained Names and Marks. Except as expressly provided in the Transitional
Services Agreement, the Purchaser shall, and shall cause its Affiliates
(including the Subject Companies) to, cease (i) as soon as reasonably
practicable thereafter, but in no event later than ninety (90) days after the
Closing Date, utilizing the Retained Names and Marks, singly or in combination
with any other term, including in any stationery, brochures, catalogs, posters,
building signage, shipping cartons, product labels, business cards, bag labels,
price lists, purchase order forms, letterheads, envelopes, bills of lading,
domain names, or any other promotional, advertising or collateral materials of
any kind, whether in traditional print form or in electronic form, or any other
form or media now known or hereafter invented, and (ii) holding the Subject
Companies out as having any current affiliation with the Parent, ISO or the
Parent Guarantor. Notwithstanding the foregoing, nothing in this Section 12.6
shall restrict the Purchaser or any of its Affiliates from using the Retained
Names and Marks to refer to the Business as it was historically affiliated with
the Parent, ISO or the Parent Guarantor or to indicate that the Business has
been acquired from the Parent or the Parent Guarantor, and there shall not be
any obligation hereunder to modify any tools, equipment, systems, documentation
or software code that may reference the Retained Names and Marks if the usage is
not intended to be seen by the public. In addition, no restriction hereunder
shall pertain to the distribution of authorized marketing literature bearing the
Retained Names and Marks by any third party over which the Purchaser has no
control.

(c) For a period of two (2) years following the Closing, at any time at the
request of the Purchaser, the Parent will, or will cause its Affiliates to,
enter into agreements in the form(s) posted in folder 16.4 of the VDR granting
the Subject Companies access to the Parent’s (or its Affiliates’) ClaimSearch
database. Thereafter, at the request of the Purchaser, the Parent and the
Purchaser will negotiate in good faith to execute agreements granting the
Subject Companies access to Parent’s (or its Affiliates’) ClaimSearch database
on then commercially reasonable terms.

Section 12.7 Directors’ and Officers’ Indemnification and Insurance.

(a) For purposes of this Section 12.7, “Indemnified Director and Officer” shall
mean any person who was, is now, or has been at any time prior to the Closing,
an officer,

 

66



--------------------------------------------------------------------------------

director or manager of any of the Subject Companies, or has been at any time
prior to the Closing, an officer, director or manager of any of the Subject
Companies or who was serving at the request of any of the Subject Companies as
an officer, director or manager of another corporation, limited liability
company, joint venture or other enterprise, in each case, solely in connection
with the Business.

(b) Effective on the Closing Date, the Purchaser, on its own behalf and on
behalf of each of its Affiliates (including the Subject Companies after the
Closing), irrevocably knowingly and voluntarily releases, discharges and forever
waives and relinquishes each Indemnified Director and Officer who resigned
effective immediately as of the Closing or at any time prior to the Closing from
any and all liabilities and obligations to, and agreements or understandings
with, the Subject Companies in his or her capacity as an officer, director or
manager of the Subject Companies of any kind or nature whatsoever, including in
respect of rights of the Purchaser and its Affiliates (including the Subject
Companies after the Closing) to receive contribution or indemnification from
such Indemnified Director and Officer in his or her capacity as such, in each
case whether absolute or contingent, liquidated or unliquidated, and whether
arising hereunder or under any other agreement or understanding or otherwise at
Law or in equity, and the Purchaser hereby covenants and agrees on its own
behalf and on behalf of each of its Affiliates (including the Subject Companies
after the Closing) that it will not seek to receive any amounts in connection
therewith or thereunder from such Indemnified Director and Officer; provided,
however, that (i) the Purchaser shall not, for itself or any of its Affiliates
(including the Subject Companies after the Closing), waive, release or discharge
any such Indemnified Director and Officer from, or covenant not to seek to
recover any amounts for, any liabilities or obligations, or agreements or
understandings, in each case, to the extent related to or arising from any
willful misconduct of such Indemnified Director and Officer and (ii) the
foregoing shall not limit the obligations of the Parent and the Parent Guarantor
with respect to the rights of the Purchaser Indemnified Parties pursuant to
Article XIII.

(c) Subject to applicable Law, the rights of any Indemnified Director and
Officer under this Section 12.7 shall be in addition to any other rights such
Indemnified Director and Officer may have under the Organizational Documents of
the Subject Companies as in effect on the date of this Agreement. The provisions
of this Section 12.7 shall survive the consummation of the transactions
contemplated by this Agreement, and are expressly intended to benefit, and to be
enforceable by, each of the Indemnified Directors and Officers and their
respective heirs and personal representatives.

(d) If the Purchaser and/or any Subject Company, or any of their respective
successors or assigns, transfers or conveys all or substantially all of their
properties and assets to any other Person, then, in each such case, to the
extent necessary, proper provision shall be made so that the successors and
assigns of the Purchaser and/or the Subject Companies, as the case may be, shall
assume the obligations of the Purchaser and/or the Subject Companies set forth
in this Section 12.7.

Section 12.8 Release.

(a) Effective as of the Closing, the Purchaser, for itself and each of the
Subject Companies, and their successors and assigns (each a “Purchaser
Releasor”), hereby irrevocably, knowingly and voluntarily releases, discharges
and forever waives and relinquishes

 

67



--------------------------------------------------------------------------------

all claims, demands, obligations, liabilities, defenses, affirmative defenses,
setoffs, counterclaims, actions and causes of action of whatever kind or nature,
whether known or unknown, which any of the Subject Companies has, may have, or
might have or may assert now or in the future, against the Parent and its
Affiliates and its and their respective successors, assigns, officers,
directors, managers, partners, and employees or any of their respective heirs or
executors (in each case in their capacity as such) (each a “Parent Releasee”),
arising out of, based upon or resulting from any Contract, transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, and which occurred, existed or was taken or permitted prior to
the Closing; provided, however, that nothing contained in this Section 12.8(a)
shall release, waive, discharge, relinquish or otherwise affect the rights or
obligations of any party to the extent arising out of (i) any Transaction
Document or (ii) any Contracts or other claims, demands, obligations,
liabilities, defenses, affirmative defenses, setoffs, counterclaims, actions and
causes of action as set forth in Section 12.8 of the Company Disclosure
Schedule. The foregoing release shall not apply to any claim arising under this
Agreement or any other Transaction Document or any claim alleging fraud or
intentional misconduct. The Purchaser shall, and shall cause each of the Subject
Companies to, refrain from, directly or indirectly, asserting any claim or
demand, or commencing, instituting or causing to be commenced any legal
proceeding, of any kind against a Parent Releasee based upon any matter released
pursuant to this Section 12.8(a). The parties hereby acknowledge and agree that
nothing in this Section 12.8(a) shall in any way limit any Indemnified Party’s
rights to indemnification under Article XIII and the execution of this Agreement
shall not constitute an acknowledgement of or an admission by any Purchaser
Releasor or Parent Releasee of the lack or existence of any such claims or of
liability for any matter or precedent upon which any liability may be asserted.

(b) Effective as of the Closing, each of the Parent Guarantor and the Parent,
for itself and each of its Affiliates, and their successors and assigns (each a
“Parent Releasor”), hereby irrevocably, knowingly and voluntarily releases,
discharges and forever waives and relinquishes all claims, demands, obligations,
liabilities, defenses, affirmative defenses, setoffs, counterclaims, actions and
causes of action of whatever kind or nature, whether known or unknown, which any
Parent Releasor has, may have, or might have or may assert now or in the future,
against the Subject Companies and their respective successors, assigns,
officers, directors, managers, partners, and employees or any of their
respective heirs or executors (in each case in their capacity as such) (each a
“Purchaser Releasee”), arising out of, based upon or resulting from any
Contract, transaction, event, circumstance, action, failure to act, or
occurrence of any sort or type, whether known or unknown, and which occurred,
existed or was taken or permitted prior to the Closing; provided, however, that
nothing contained in this Section 12.8(b) shall release, waive, discharge,
relinquish or otherwise affect the rights or obligations of any party to the
extent arising out of (i) any Transaction Document or (ii) any Contracts or
other claims, demands, obligations, liabilities, defenses, affirmative defenses,
setoffs, counterclaims, actions and causes of action as set forth in
Section 12.8 of the Company Disclosure Schedule. The foregoing release shall not
apply to any claim arising under this Agreement or any other Transaction
Document or any claim alleging fraud or intentional misconduct. The Parent
shall, and shall cause each of its Affiliates to, refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced any legal proceeding, of any kind against a Purchaser Releasee
based upon any matter released pursuant to this Section 12.8(b). The parties
hereby acknowledge and agree that nothing in this Section 12.8(b) shall in

 

68



--------------------------------------------------------------------------------

any way limit any Indemnified Party’s rights to indemnification under Article
XIII and the execution of this Agreement shall not constitute an acknowledgement
of or an admission by any Parent Releasor or Purchaser Releasee of the lack or
existence of any such claims or of liability for any matter or precedent upon
which any liability may be asserted.

(c) Effective as of the Closing, each of the Parent Guarantor and the Parent,
for itself and each of the Parent Releasors, hereby agrees that neither it nor
any other Parent Releasor will seek, nor will it or any other Parent Releasor be
entitled to, reimbursement or contribution from, subrogation to, or
indemnification by any Subject Company under its Organizational Documents, this
Agreement, applicable Laws or otherwise, in respect of any amount paid to any
Purchaser Indemnified Party by the Parent, the Parent Guarantor or any of its
Affiliates under Article XIII.

Section 12.9 Access to Parent Insurance.

(a) The Purchaser acknowledges that certain policies and insurance coverage
maintained on behalf of the Business and the Subject Companies as of the date of
this Agreement are part of the corporate insurance program maintained by the
Parent or one of its Affiliates other than a Subject Company and related to the
Retained Business and that, except as set forth in this Section 12.9, from and
after the Closing, none of the Purchaser or the Subject Companies shall have
access to any of such insurance policies in effect immediately prior to the
Closing or any other insurance policies provided by the Parent or any of its
Affiliates other than a Subject Company (whether by self-insured programs or
third party insurance). From and after the Closing, the Subject Companies will
cease to be insured by the Parent’s or their Affiliates’ insurance policies
(other than any insurance policy held solely by a Subject Company or providing
coverage solely to the Subject Companies) or by any self-insured programs and
the Parent and its Affiliates other than a Subject Company may, to be effective
at Closing, amend any of its insurance policies or self-insured programs in the
manner it deems appropriate to give effect to this Section 12.9. From and after
the Closing, the Purchaser shall be responsible for securing all insurance it
considers appropriate for its operation of the Business and the Subject
Companies. Except as otherwise provided in this Section 12.9, the Purchaser, on
behalf of itself, and after the Closing, on behalf of the Subject Companies,
covenants and agrees not to seek or exercise any rights or claims of the
Business or any Subject Company under or in respect of any past or current
insurance policy under which the Business or any of the Subject Companies is a
named insured (other than any insurance policy held solely by a Subject Company
or providing coverage solely to the Subject Companies).

(b) Notwithstanding anything contained in Section 12.9(a) to the contrary, with
respect to acts, omissions, events or circumstances relating to the Subject
Companies or the Business that occurred or existed prior to the Closing and that
are covered by occurrence based insurance policies under which the Subject
Companies or the Business is a named insured or beneficiary on or prior to the
Closing (each a “Covered Insurance Claim” and collectively, “Covered Insurance
Claims”), such Subject Company may make (and the Parent or its designated
Affiliate shall procure that such steps are taken as to enable such claims to be
made) Covered Insurance Claims under such policies subject to the terms and
conditions of such policies and this Agreement, to the extent such coverage and
limits are available; provided, that: (A) such Subject Company or Subject
Companies shall first notify the Parent Guarantor’s internal insurance risk
manager, in writing, of all such Covered Insurance Claims; (B) subject to

 

69



--------------------------------------------------------------------------------

Section 13.4, the Purchaser and its Affiliates, together with the applicable
insurance carriers, shall, solely to the extent permitted by such applicable
insurers, have the right to control the defense, settlement and administration
of such Covered Insurance Claims, provided, however, that the Purchaser shall
keep the Parent reasonably informed as to the status of such claim and the
Parent shall have the right to review and comment on the defense, settlement and
administration of such claims and the Purchaser shall, acting in good faith and
reasonably, take into consideration such comments to the extent possible; and
(C) if there is a recovery under such Covered Insurance Claims, then the
relevant Subject Company shall be entitled to any amounts paid out by the
relevant insurers or other Persons in respect of such claims net of any
reasonable out-of-pocket expenses incurred by the Parent or its Affiliates in
relation to that insurance claim (or, if applicable, all of such payments shall
be applied to any obligations by the Parent or the Parent Guarantor to indemnify
the Purchaser Indemnified Parties pursuant to Article XIII). For the avoidance
of doubt, the Purchaser and its Affiliates shall not be permitted to make
post-Closing claims against any applicable insurance policy unless such claims
are under occurrence-based coverage and relate only to pre-Closing periods.
Except as otherwise provided by this Agreement (including Article XIII), the
Purchaser shall exclusively bear, and neither the Parent Guarantor nor the
Parent, or any of their respective Affiliates, shall have any obligation to
repay or reimburse the Purchaser or any Subject Company for the amount of any
deductibles, self-insured retentions or other out-of-pocket expenses incurred in
connection with or associated with Covered Insurance Claims, and the Purchaser
shall, or shall cause the applicable Subject Company to, be liable for all
deductibles, self-insured retentions, other out-of-pocket expenses and uninsured
or uncollectible amounts of such claims. To the extent the Purchaser or any of
the Subject Companies make a Covered Insurance Claim after Closing, the
Purchaser agrees to promptly reimburse the Parent and its Affiliates for the
full amount of all reasonable out-of-pocket fees, costs and expenses incurred by
the Parent or any of its Affiliates as a result of such claim; provided that the
foregoing shall not limit the obligations of the Parent and the Parent Guarantor
with respect to the rights of the Purchaser Indemnified Parties pursuant to
Article XIII.

(c) Notwithstanding Section 12.9(a) to the contrary, with respect to any claims
relating to the Subject Companies or the Business pending against any claims
made policy immediately prior to Closing (i) any such claims shall continue to
be handled and processed in the same manner after Closing as if the Closing had
not occurred (except as otherwise provided in this Section 12.9(c)),
(ii) subject to Section 13.4, the Purchaser, together with the applicable
insurance carriers, shall, solely to the extent permitted by such applicable
insurers, have the right to control the defense, settlement and administration
of such claims, provided, however, that the Purchaser shall keep the Parent
reasonably informed as to the status of such claim and the Parent shall have the
right to review and comment on the defense, settlement and administration of
such claims and the Purchaser shall, acting in good faith and reasonably, take
into consideration such comments to the extent possible, (iii) if there is a
recovery under such claim, then the relevant Subject Company shall be entitled
to any amounts paid out by the relevant insurers or other Persons in respect of
such claims net of any reasonable out-of-pocket expenses incurred by the Parent
or its Affiliates in relation to such insurance claim (or, if applicable, all of
such payments shall be applied to any obligations by the Parent or the Parent
Guarantor to indemnify the Purchaser Indemnified Parties pursuant to Article
XIII) and (iv) the Purchaser agrees to promptly reimburse the Parent and its
Affiliates for the full amount of all reasonable out-of-pocket fees, costs and
expenses incurred by the Parent or any of its

 

70



--------------------------------------------------------------------------------

Affiliates as a result of such claims; and provided, further that the foregoing
shall not limit the obligations of the Parent and the Parent Guarantor with
respect to the rights of the Purchaser Indemnified Parties pursuant to Article
XIII.

(d) This Section 12.9 shall not require the Parent or its Affiliates to convert
any “claims made” policy to an “occurrence based” policy and shall not obligate
the Parent or its Affiliates to maintain any insurance policy in effect such
that it newly covers claims made or events occurring after the Closing.

Section 12.10 Confidentiality.

(a) For a period of five (5) years from the Closing Date (except, with respect
to all contracts, agreements, documents, financial statements and other books
and records provided or otherwise made available under Section 12.5(a) or the
Amended and Restated Limited Liability Company Agreement or the Note, for a
period of five (5) years following the date such books and records are provided
or otherwise made available thereunder) each of the Parent Guarantor and the
Parent shall, and shall cause its respective Affiliates to, (A) treat all
non-public information and trade secrets (including, for the avoidance of doubt,
all copies of contracts, agreements, documents, financial statements and other
books and records retained by the Parent and its Affiliates) relating to the
Purchaser, the Subject Companies and the Business as confidential, preserve the
confidentiality thereof, and not use for any reason or purpose whatsoever or
disclose to any Person such information or trade secrets (except as permitted by
this Agreement or the other Transaction Documents) and (B) cause its respective
directors, officers, managers, employees, representatives or agents who have had
access to such information or trade secrets to keep confidential and not to use
for any reason or purpose whatsoever or disclose to any Person such information
or trade secrets (except as permitted by this Agreement or the other Transaction
Documents), provided, however, that each of the Parent Guarantor, the Parent and
its respective Affiliates may disclose, or may permit disclosure of, such
information (i) to its directors, officers, managers, employees, representatives
or agents who have a need to know such information or trade secrets and are
informed of their obligation to hold such information or trade secrets
confidential to the same extent as is applicable to the Parent Guarantor or the
Parent under this Section 12.10(a) (it being understood and agreed that the
Parent shall be liable for any such individual’s breach of such obligations) or
(ii) if the Parent Guarantor or the Parent or any of its respective Affiliates
are compelled to disclose any such information by judicial or administrative
process or any stock exchange rule or regulation or, in the opinion of counsel
including in house legal counsel, by any other requirements of Law. If the
disclosure of such information or trade secrets is required by Law, the Parent
Guarantor and the Parent shall (I) cooperate with and provide the Purchaser an
opportunity to object to the disclosure and shall, to the extent legally
permissible, give the Purchaser as much prior written notice as is possible
under the circumstances, but in no event less than five (5) Business Days, and
(II) only disclose such information or trade secrets as is required by Law to be
disclosed.

(b) For a period of five (5) years from the Closing Date (except, with respect
to all contracts, agreements, documents and other books and records to the
extent relating to the Retained Business provided or otherwise made available
under Section 12.5(b), for a period of five (5) years following the date such
books and records are provided or otherwise made available thereunder) each of
the Purchaser, VCVH Intermediate and Parent Intermediate Holding Corp. shall,
and shall cause their Affiliates to, (A) treat all non-public information and

 

71



--------------------------------------------------------------------------------

trade secrets (including, for the avoidance of doubt, all copies of any
contracts, agreements, documents and other books and records delivered or made
available to the Purchaser and its Affiliates) relating to the Parent Guarantor,
the Parent, their respective Affiliates (other than the Subject Companies) or
the Retained Business as confidential, preserve the confidentiality thereof, and
not use for any reason or purpose whatsoever or disclose to any Person such
information or trade secrets (except as permitted by the Transaction Documents)
and (B) cause its directors, officers, managers, employees, representatives or
agents who have had access to such information or trade secrets to keep
confidential and not to use for any reason or purpose whatsoever or disclose to
any Person such information or trade secrets (except as expressly permitted by
this Agreement or the other Transaction Documents), provided, however, that each
of the Purchaser, VCVH Intermediate and VCVH Holding II and their respective
Affiliates may disclose, or may permit disclosure of, such information (i) to
its directors, officers, managers, employees, representatives or agents who have
a need to know such information or trade secrets and are informed of their
obligation to hold such information or trade secrets confidential to the same
extent as is applicable to the Purchaser under this Section 12.10(b) (it being
understood and agreed that the Purchaser, VCVH Intermediate and VCVH Holding II
shall be liable for any such individual’s breach of such obligations) or (ii) if
the Purchaser, VCVH Intermediate or VCVH Holding II or any of their respective
Affiliates are compelled to disclose any such information by judicial or
administrative process or any stock exchange rule or regulation or, in the
opinion of counsel including in house legal counsel, by any other requirements
of Law. If the disclosure of such information or trade secrets is required by
Law, each of the Purchaser, VCVH Intermediate and VCVH Holding II shall
(I) cooperate with and provide the Parent and the Parent Guarantor an
opportunity to object to the disclosure and shall, to the extent legally
permissible, give the Parent and Parent Guarantor as much prior written notice
as is possible under the circumstances, but in no event less than five
(5) Business Days, and (II) only disclose such information or trade secrets as
is required by Law to be disclosed.

(c) Notwithstanding anything to the contrary set forth in this Agreement, each
party shall be deemed to have satisfied its confidentiality obligations
hereunder with respect to confidential information if it exercises the same
degree of care (but no less than a reasonable degree of care) as it takes to
preserve confidentiality for its own similar information.

(d) Effective as of the Closing, the Parent agrees to, and agrees to cause each
of its applicable Affiliates to, use its commercially reasonable efforts to
enforce its rights under any confidentiality agreement, non-disclosure agreement
or similar Contract with another potential purchaser of all or any substantial
part of the Subject Companies or the Business that is in effect prior to the
Closing for the benefit of the Purchaser, as the Purchaser reasonably requests
in writing.

Section 12.11 Termination of Backstop Letters of Credit.

From and after the Closing, with respect to each backstop letter of credit
delivered to the Parent or its applicable Affiliate pursuant to clause (iii) of
Section 5.9, the Parent agrees to, and to cause its applicable Affiliate to,
cooperate with the Purchaser in good faith to arrange for (i) the termination of
such backstop letter of credit promptly upon the release, termination or
expiration of the applicable Existing Guaranty to which such backstop letter of
credit applies, or in the case of one backstop letter of credit securing
obligations under multiple Existing Guaranties, the release, termination or
expiration of all applicable Existing Guaranties to which

 

72



--------------------------------------------------------------------------------

such backstop letter of credit applies; and (ii) the reduction in amount or
term, as applicable, of such backstop letter of credit to reflect (x) the
release, termination or expiration of any Existing Guaranty to which such
backstop letter of credit applies or (y) the reduction of the outstanding
obligations under any Existing Guaranty to which such backstop letter of credit
applies.

ARTICLE XIII

INDEMNIFICATION

Section 13.1 Indemnification by the Parent.

(a) Subject to the limitations and the provisions of this Article XIII, from and
after the Closing, the Parent and the Parent Guarantor shall jointly and
severally indemnify, defend and hold harmless the Purchaser and its Affiliates
(including the Subject Companies after the Closing), and their respective
directors, officers, employees, agents, representatives, successors and assigns
(collectively, the “Purchaser Indemnified Parties”), from and against all
damages, costs, expenses, losses, claims, demands, awards, judgments, fines,
penalties, interest, liabilities and/or obligations, including reasonable fees
and disbursements of counsel (collectively, “Damages”), arising from, relating
to, or in any way sustained or incurred by reason of:

(i) the breach of or inaccuracy in any of the representations or warranties made
by the Parent hereunder (either as of the date of this Agreement or as of the
Closing Date, as though made as of such date, or, in the case of any
representations and warranties which are expressly made as of a specific date
other than the Closing Date, as though made as of such specific date);

(ii) the breach of any covenant or agreement to have been performed hereunder by
the Parent Guarantor, the Parent or, prior to the Closing, the Verisk Health
Parent Companies;

(iii) any of the Retained Liabilities;

(iv) any Taxes of the Parent and its Affiliates (excluding the Subject
Companies) with respect to any period, including any such Taxes for which the
Subject Companies are liable pursuant to Treasury Regulation Section 1.1502-6
(or a similar provision of state, local or other Law);

(v) any Taxes of the Subject Companies (including Transfer Taxes) arising out of
the actions contemplated by Section 5.10 or Section 5.11;

(vi) any Taxes for which the Subject Companies are liable with respect to any
Pre-Closing Period;

(vii) any withholding Taxes, excluding any penalties or interest thereon, to the
extent not withheld or deducted pursuant to Section 1.2(d).

(viii) any Taxes of any Person (other than any Subject Company) imposed on any
Subject Company as a transferee or successor, by contract or otherwise, pursuant
to a transaction or Contract, excluding any Contract the principal purpose of
which is unrelated to Taxes, occurring or entered into prior to the Closing;

 

73



--------------------------------------------------------------------------------

(ix) any Taxes attributable to amounts that would be required to be included
under Section 951 of the Code (or a similar provision of state, local or other
Law) if the Taxable year of Verisk Health Nepal ended on the Closing Date
immediately prior to the Closing; or

(x) any amounts (but without duplication of any amounts included in the Adjusted
Net Debt, Adjusted Closing Working Capital or amounts paid by the Parent under
the Transitional Services Agreement) relating to, or incurred in connection
with, the Facility Build-Out or, without duplication, the Severance Liabilities
or Nepal Plan Liabilities, to the extent, in the aggregate, in excess of the
amount of Trapped Cash.

(b) In the Purchaser and VCVH Intermediate’s discretion, and to the extent that
the Parent or the Parent Guarantor owes any Purchaser Indemnified Party any
amounts under this Article XIII, such amount of Damages may be applied to
discharging unpaid principle and interest otherwise payable under the Note in
satisfaction of such Damages and the principal and interest payable under the
Note shall be reduced by such amount.

Section 13.2 Indemnification by the Purchaser.

Subject to the limitations and the provisions of this Article XIII, from and
after the Closing, the Purchaser shall indemnify, defend and hold harmless the
Parent and its Affiliates, and their respective directors, officers, employees,
agents, representatives, successors and assigns (collectively, the “Parent
Indemnified Parties”), from and against all Damages arising from, relating to or
in any way sustained or incurred by reason of:

(i) the breach of or inaccuracy in any of the representations or warranties made
by the Purchaser, VCVH Intermediate, VCVH Holding II or Purchaser LLC hereunder
(either as of the date of this Agreement or as of the Closing Date, as though
made as of such date, or, in the case of any representations and warranties
which are expressly made as of a specific date other than the Closing Date, as
though made as of such specific date);

(ii) the breach of any covenant or agreement to have been performed hereunder by
the Purchaser, VCVH Intermediate, VCVH Holding II or Purchaser LLC (or, with
respect to any covenant or agreement to be performed by a Subject Company after
the Closing, any Subject Company);

(iii) the conduct of the Business or the operation of the Subject Companies by
the Purchaser, the Subject Companies and their respective Affiliates (including
under the Purchaser Replacement Contracts) subsequent to the Closing (excluding,
for the avoidance of doubt, any Damages for which the Purchaser Indemnified
Parties are entitled to indemnification pursuant to Section 13.1); or

(iv) any Taxes for which the Subject Companies (or the Parent Guarantor or its
Affiliates) are liable with respect to any operations or transactions of the
Subject Companies occurring outside the ordinary course of business on the
Closing Date but after the Closing.

 

74



--------------------------------------------------------------------------------

Section 13.3 Limitation of Liability.

(a) (i) The representations and warranties made by a party in this Agreement or
pursuant hereto (other than the Fundamental Representations and the Tax
Representations) and each covenant or agreement to be fully performed at or
prior to the Closing shall survive until the eighteen (18) month anniversary of
the Closing Date, (ii) the Fundamental Representations shall survive the Closing
indefinitely, (iii) the Tax Representations shall survive until thirty (30) days
following the expiration of the applicable statute of limitations, and (iv) the
other covenants and agreements contained in this Agreement shall survive until
performed in full (each an “Indemnification Period”). Neither the Purchaser
Indemnified Parties nor the Parent Indemnified Parties shall be entitled to
indemnification or to be held harmless and neither the Parent, the Parent
Guarantor nor the Purchaser shall have any liability for indemnification under
Section 13.1 or Section 13.2, as applicable, for breaches of any representation
or warranty or the breach of any covenant or agreement to have been performed
prior to the applicable Indemnification Period unless the Indemnified Party (as
hereinafter defined) notifies the Indemnifying Party (as hereinafter defined) in
writing prior to the expiration of the applicable Indemnification Period of the
factual basis of the claim in reasonable detail to the extent then known by the
Indemnified Party. The foregoing Indemnification Periods shall not affect the
rights of any Indemnified Party or the liabilities of any Indemnifying Party in
respect of any claim made by such Indemnified Party prior to the expiration of
the applicable Indemnification Period.

(b) In no event shall any party (an “Indemnifying Party”) obligated under this
Article XIII to indemnify another party (an “Indemnified Party”) be liable for,
and Damages shall not include, punitive, exemplary, incidental or consequential
damages or loss of profits, except to the extent such damages arise from or in
connection with a Third Party Claim. Notwithstanding anything contained in this
Agreement, other than with respect to any claim for breach of or inaccuracy in
any of the Fundamental Representations of the Parent or the Tax Representations,
the aggregate liability of the Parent and the Parent Guarantor for
indemnification under Section 13.1(a)(i) shall at all times be limited to an
amount equal to Fifty-Seven Million Four Hundred Thousand Dollars ($57,400,000)
(the “Cap”). In addition, other than with respect to any claim for breach of or
inaccuracy in any of the Fundamental Representations of the Parent or the Tax
Representations, no claim for indemnification by a Purchaser Indemnified Party
pursuant to Section 13.1(a)(i) shall be asserted until the aggregate amount of
all Damages incurred by the Purchaser Indemnified Parties exceeds an amount
equal to Six Million Five Hundred Thousand Dollars ($6,500,000) (the
“Deductible”), whereupon the Purchaser Indemnified Parties shall be entitled
only to assert a claim for indemnification for amounts in excess of the
Deductible, and provided further that, other than with respect to any claim for
breach of or inaccuracy in any of the Tax Representations or the Fundamental
Representations of the Parent, no claim for indemnification by any Purchaser
Indemnified Party pursuant to Section 13.1(a)(i) shall be made for any Damages
arising from a single claim (or a series of related claims based on similar
facts, events or circumstances) which does not exceed an amount equal to One
Hundred Fifty Thousand Dollars ($150,000) (the “De Minimis Exclusion”),
whereupon the Purchaser Indemnified Parties shall be entitled only to assert a
claim for indemnification for amounts in excess of the De Minimis Exclusion,
subject further to the

 

75



--------------------------------------------------------------------------------

limitation established by the Deductible. An Indemnifying Party’s liability for
any Damages shall be limited to the amount of such Damages net of any insurance
proceeds received by such Indemnified Party in respect thereof (less any
deductible or co-payment and all out-of-pocket costs incurred to obtain such
proceeds, in each case as paid by the Indemnified Party) and, in the case of
Damages claimed under Section 13.1, net of any amounts therefor included in the
calculation of the Adjusted Closing Working Capital or the Adjusted Net Debt and
that reduced the Purchase Price relative to what it would have been absent the
inclusion of such amounts, and shall be reduced by any Tax benefit with respect
to such Damages actually realized by an Indemnified Party in the form of a
reduction in cash Taxes payable by the Indemnified Party in the taxable year in
which such Damages are incurred (or the first or second succeeding taxable year
or any preceding taxable year), which reduction is directly attributable to the
deductibility of such Damages (as determined on a “with and without” basis), net
of all costs, expenses and Taxes incurred or imposed on such Indemnified Party
in obtaining, receiving or accruing such Tax benefits.

(c) Any Indemnified Party that obtains Knowledge of any Damages for which it
seeks indemnification under this Article XIII shall be required to use
commercially reasonable efforts to mitigate such Damages in accordance with
applicable Law, including seeking all available insurance and other third party
recoveries; provided that no Indemnified Party shall be required to initiate
litigation against any Person.

Section 13.4 Indemnification Procedures.

(i) If the facts that give rise to any indemnification hereunder shall involve
any actual or threatened claim or demand (a “Third-Party Claim”) by any Person
(including any Taxing Authority or other Governmental Body) other than a party
hereto, its Affiliates, or their respective successors or assigns, notice
thereof shall be given by the Indemnified Party to the Indemnifying Party no
later than ten (10) days after the Indemnified Party shall have received written
notice thereof from the third party making such claim; provided, however, that
if the Third-Party Claim is in the form of a pleading requiring an answer, such
notice shall be given as soon as reasonably practicable but no less than five
(5) days prior to the due date of the answer or other response to the pleading
(if such due date precedes the date which is ten (10) days after the Indemnified
Party received written notice of the Third Party Claim); provided, further, that
failure to give such notice shall not affect the indemnification provided
hereunder except to the extent that any of the Indemnifying Parties has been
prejudiced as a result of such failure. Thereafter, the Indemnified Parties
shall deliver to the Indemnifying Party copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the
Third-Party Claim.

(ii) The Indemnifying Party shall have thirty (30) days from receipt of the
notice provided by the Indemnified Party pursuant to paragraph (a) immediately
preceding to provide the Indemnified Party with notice that it is assuming the
defense of the Third-Party Claim (provided that (x) such notice includes an
acknowledgement by the Indemnifying Party that it is obligated to indemnify the
Indemnified Party, subject to the procedures and limitations set forth in this
Article XIII, for Damages related to such Third-Party Claim in accordance with
this Article XIII and (y) if such Third-Party Claim seeks material injunctive or
other nonmonetary relief, then the Indemnifying Party shall not have the right
to settle such Third-Party Claim without the prior written consent of the
Indemnified Party (which shall not be

 

76



--------------------------------------------------------------------------------

unreasonably withheld, delayed or conditioned), in which event the Indemnified
Party shall have the right to participate in the defense at its own expense,
including the right at its expense to employ counsel separate from counsel
employed by the Indemnifying Party, except that such counsel shall be at the
expense of the Indemnifying Party if (i) the Indemnified Party is required to
retain separate counsel due to a conflict of interest with the Indemnifying
Party or (ii) the Indemnifying Party fails to engage counsel reasonably
acceptable to the Indemnified Party (it being understood and agreed that
McCarter & English, LLP and Davis Polk Wardwell LLP are each acceptable) or to
act diligently in defending such action. In no event shall an Indemnifying Party
be responsible for the fees and expenses of more than one firm of counsel and,
to the extent required, one local counsel, representing all Indemnified Parties.
If the Third-Party Claim is in the form of a pleading requiring an answer, the
Indemnifying Party shall give such notice at least five (5) Business Days prior
to the due date of the answer or other response to the pleading of its intent to
assume the defense. If the Indemnifying Parties, or any one or more of them,
fails to give the Indemnified Party timely notice as provided herein, the
Indemnified Party shall have the right to defend against such Third-Party Claim
subject to the provisions of this Section 13.4.

(iii) If the Indemnifying Party is entitled to and chooses to defend a
Third-Party Claim, the Indemnified Party shall reasonably cooperate in the
defense thereof at the expense of the Indemnifying Party. Such cooperation shall
include the retention, and the provision to the Indemnifying Party assuming the
defense, of records and information which are reasonably relevant to such
Third-Party Claim, requested by the Indemnifying Party and in the possession of
the Indemnified Party, and making relevant employees or agents of the
Indemnified Party or its Affiliates available on a mutually convenient basis to
provide additional information, testimony and explanation of any material
provided hereunder, in each case at the expense of the Indemnifying Party.
Whether or not the Indemnifying Party assumes the defense of a Third-Party
Claim, the Indemnified Party shall not admit any liability with respect to, or
settle, compromise or discharge, such Third-Party Claim in a manner that would
result in payment of an amount for which the Indemnifying Party would be liable
under this Article XIII without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld, conditioned or delayed.
If the Indemnifying Party assumes the defense of a Third-Party Claim, the
Indemnifying Party shall not admit any liability with respect to, or settle,
compromise or discharge, such Third-Party Claim without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that the Indemnified
Party’s consent shall not be required for any settlement, compromise or
discharge of a Third-Party Claim that by its terms obligates the Indemnifying
Party to pay the full amount of the liability in connection with such
Third-Party Claim, which releases the Indemnified Party completely in connection
with such Third-Party Claim, which does not involve any finding or admission of
any violation of Law or other wrongdoing by any Indemnified Party and which does
not otherwise adversely affect the Indemnified Party or the conduct of its
business.

(iv) In the event any Indemnified Party should have a claim against any
Indemnifying Party under this Article XIII that does not involve a Third-Party
Claim, the Indemnified Party shall deliver notice of such claim with reasonable
promptness to the Indemnifying Party, together with its request forthwith for
payment subject to the provisions of this Agreement; provided, however, that,
the failure by any Indemnified Party to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party under this Article XIII except to the extent that the
Indemnifying Party has been prejudiced as a result of such failure.

 

77



--------------------------------------------------------------------------------

Section 13.5 Exclusivity.

Except as contemplated by Section 12.2 and Section 12.3 and except for any
claims involving fraud or arising out of the other Transaction Documents, the
parties hereby agree that following the Closing, no party shall have any
liability, and no party shall make any claim for any Damages, under, relating to
or arising out of this Agreement, whether based in contract, tort, strict
liability, other laws or otherwise, except as provided in this Article XIII or
Section 14.15.

Section 13.6 Tax Treatment of Indemnification Payments.

Except as otherwise required by applicable Law, the parties shall treat any
indemnification payment made hereunder as an adjustment to the Purchase Price
for the Mediconnect Shares or the Verisk Health Shares, as the case may be, to
which the indemnification payment relates.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Definitions.

(a) Except as otherwise provided in this Agreement, the capitalized terms set
forth below shall have the following meanings:

“Accounting Policies” means GAAP and, solely to the extent consistent with GAAP,
the same principles, policies, practices, bases, methodologies, management
judgments and estimation techniques as were used to prepare the most recent
audited balance sheet included in the Subject Companies Financial Statements.

“Accounts Payable” means any trade accounts payable, accrued expenses and other
rights to payment owed by any of the Subject Companies, in each case as
determined in accordance with the Accounting Policies.

“Accounts Receivable” means any trade accounts receivable, amounts to be paid
for work in process and all other rights to payment owed to any of the Subject
Companies, in each case as determined in accordance with the Accounting
Policies.

“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with such Person.

“Amended and Restated Limited Liability Company Agreement” means the Limited
Liability Company Agreement of Purchaser LLC substantially in the form of
Exhibit B annexed hereto, to be entered into at Closing by and between The
Veritas Capital Fund V, L.P., Purchaser LLC, the Parent and, if applicable, the
other parties thereto, provided that the Amended and Restated Limited Liability
Company Agreement shall contain no provisions which adversely affect the Class C
Membership Interests as forth in Exhibit B annexed hereto.

 

78



--------------------------------------------------------------------------------

“Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other state,
foreign, national, multinational, and supra-national Laws, if any, that are
designed or intended to control mergers and acquisitions or to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or lessening of competition through merger or acquisition.

“Business Days” means a day other than a Saturday, Sunday or other day on which
banks in New York City are authorized or required by Law to be closed.

“Cash” means the sum of cash and cash equivalents (excluding any cash and cash
equivalents of Verisk Health Nepal as of 12:01 a.m. EDT on the Closing Date
(such excluded amounts being referred to as “Trapped Cash”), and net of any
outstanding checks or drafts) as determined in accordance with the Accounting
Policies, plus the Closing Date Tax Amount.

“Class C Membership Interests” has the meaning set forth in the Amended and
Restated Limited Liability Company Agreement.

“Closing Date Tax Amount” means Forty-Three Thousand Dollars ($43,000).

“Company Disclosure Schedule” means the disclosure letter delivered as of the
date of this Agreement by the Parent to the Purchaser.

“Contract” means any agreement, side letter, contract, license, lease,
commitment, arrangement or understanding, written or oral.

“Copyrights” shall have the meaning set forth in the definition of “Intellectual
Property”.

“Covered Foreign Employees” means the employees of Verisk Health Nepal
identified in Section 5.3(j)(ii) of the Company Disclosure Schedule or such
other employees of Verisk Health Nepal as to whom the Parent agrees in writing,
in each case who provides Services (as defined in the Transitional Services
Agreement) under Schedule 5 of the Transitional Services Agreement.

“Current Assets” means the sum of: (i) Accounts Receivable; (ii) prepaid
expenses; and (iii) total other current assets, in each case as determined in
accordance with the Accounting Policies. Notwithstanding the foregoing, Current
Assets shall not include any intercompany balances to be settled pursuant to
Section 5.11, any Cash, any Trapped Cash or any deferred Tax asset or other Tax
asset.

“Current Liabilities” means the sum of, without duplication: (i) Accounts
Payable and accrued liabilities; (ii) fees received in advance;
(iii) outstanding purchase price-related liabilities and obligations with
respect to the prior acquisitions of MediConnect Global, Inc. and Bloodhound
Technologies, Inc., (iv) accrued bonus and deferred compensation, (v) total
other current liabilities; and (vi) any unpaid Transaction Expenses, in each
case as determined in accordance with the Accounting Policies. Notwithstanding
the foregoing, Current Liabilities shall not include any intercompany balances
to be settled pursuant to Section 5.11, any Indebtedness, any Severance
Liabilities or Nepal Plan Liabilities, any deferred Tax liability or other Tax
liability or any Management Legal Fees.

 

79



--------------------------------------------------------------------------------

“Data” means all Protected Health Information and any other personally
identifying data used or held for use by the Subject Companies in connection
with the Business, including names, addresses, social security numbers, driver’s
license numbers or state identification card numbers, passwords, personal
identification numbers, account numbers, account information, banking
transactions and information, or credit card data.

“Debt Financing Sources” means the entities that have directly or indirectly
committed to provide or arrange or otherwise have entered into agreements in
connection with all or any part of the Debt Financing in connection with the
transactions contemplated hereby, including the parties to the Debt Commitment
Letter, or any joinder agreements or credit agreements (including any definitive
agreements) entered into pursuant thereto or relating thereto and each of their
respective representatives, officers, directors, employees, Affiliates,
partners, managers, members, stockholders or other equityholders and their
respective successors and assigns.

“Domain Names” shall have the meaning set forth in the definition of
“Intellectual Property”.

“Environment” means all air, soil, surface water, groundwater, or land.

“Environmental Law” means any and all federal, state and local Laws relating to
the protection of health and the Environment, worker health and safety, and/or
governing the handling, use, generation, treatment, storage, transportation,
disposal, manufacture, distribution, formulation, packaging, labeling, or
Hazardous Material Release of or exposure to Hazardous Materials or a Hazardous
Material Release.

“ERISA Affiliate” means with respect to any Person, any other Person that,
together with such Person, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

“Fundamental Representations” means, (a) with respect to the Purchaser, VCVH
Intermediate, VCVH Holding II and Purchaser LLC, the representations and
warranties set forth in Section 4.1 (Organization and Good Standing),
Section 4.2 (Authorization; Enforceability) and Section 4.8 (Brokers and
Finders) and (b) with respect to the Parent, the representations and warranties
set forth in Section 2.1 (Organization and Good Standing), Section 2.2
(Authorization; Enforceability), Section 2.4 (Stock Ownership), Section 2.5
(Brokers and Finders), Section 3.1 (Organization and Good Standing), Section 3.2
(Authority; Enforceability), Section 3.4 (Capitalization; Subsidiaries) and
Section 3.24 (Brokers and Finders).

“Governmental Body” shall mean any (i) nation, state, county, city, town,
village, district or other jurisdiction; (ii) federal, state, provincial,
municipal, local, foreign or other government; or (iii) governmental or
quasi-governmental authority (including any governmental agency, branch,
department, official or entity and any court or other tribunal).

“Hazardous Material” means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing

 

80



--------------------------------------------------------------------------------

materials, gasoline, diesel fuel, pesticides, radon, urea formaldehyde, mold,
lead or lead-containing materials, polychlorinated biphenyls; and any other
chemicals, materials, substances or wastes in any amount or concentration which
are included in the definition of “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “extremely hazardous wastes,” “restricted hazardous wastes,”
“toxic substances,” “toxic pollutants,” “pollutants,” “regulated substances,”
“solid wastes,” or “contaminants” or words of similar import, under any
Environmental Law.

“Hazardous Material Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of a Hazardous Material.

“Indebtedness” means, without duplication, (a) indebtedness for borrowed money,
whether secured or unsecured, (b) obligations evidenced by notes, bonds,
debentures or similar Contracts, (c) obligations in respect of the deferred
purchase price of goods or services to the extent such obligations exceed the
unpaid balance of the purchase price therefor (it being agreed that ordinary
course vendor financing in connection with the purchase of goods or services
which does not exceed the unpaid balance of the purchase price of such goods or
services shall not constitute Indebtedness), including all “earn-out” or other
similar performance-based contingent payment obligations under any Contract that
relates to the acquisition of any business or assets, (d) obligations under
interest rate, commodity or currency derivatives, including swaps, hedges or
similar arrangements, (e) obligations evidenced by letters of credit, surety
bonds, bank guarantees and similar instruments (to the extent drawn),
(f) obligations in respect of accrued but unpaid dividends, (g) payment
obligations (plus any Taxes required to be paid by a Subject Company with
respect thereto, provided such Taxes are not otherwise paid by the Parent or its
Affiliates (excluding, after 12:01 a.m. EDT on the Closing Date, the Subject
Companies) or accrued as a Current Liability in the calculation of Adjusted
Closing Working Capital) under any severance plan or termination plan or program
for terminations of employment or service that occur prior to the Closing Date
(or, to the extent not included as Current Liabilities in the calculation of
Adjusted Closing Working Capital, under any deferred compensation plan),
excluding all Nepal Plan Liabilities and Severance Liabilities, (h) capital
lease obligations, or (i) guarantees of any such indebtedness or obligations of
any other Person, in each case, including the aggregate principal amount
thereof, the aggregate amount of any accrued but unpaid interest thereon and any
prepayment penalties or other similar amounts payable in connection with the
repayment thereof in full; it being understood and agreed that Indebtedness
shall be expressed as a positive amount for purposes of this Agreement.

“Intellectual Property” means all (a) patents (including utility and design
patents), patent applications, Patent Cooperation Treaty filings, patent
disclosures and all related provisional, extensions, continuations,
continuations-in-part, divisions, reissues, and reexaminations, utility models,
certificates of invention and design patents, and all extensions thereto
(“Patents”), (b) trademarks, service marks, trade dress, brand names,
certification marks, logos, slogans, rights in designs, industrial designs,
corporate names, trade names, business names, geographic indications and other
designations of source, origin, sponsorship, affiliation, endorsement or
certification, together with the goodwill associated with any of the foregoing,
in each case whether registered or unregistered, and all applications and
registrations therefor (“Trademarks”), (c) domain names, URLs and any other
addresses or location identifiers for use on the Internet, mobile devices or any
other computer network or communication system

 

81



--------------------------------------------------------------------------------

(“Domain Names”), (d) copyrights and registrations and applications therefor,
together with all renewals, extensions, translations, adaptations, derivations
and combinations therefor, works of authorship, publications, documentation,
website and social media content and database rights (“Copyrights”), (e) “look
and feel” of websites, rights of publicity and rights of privacy, (f) know-how,
trade secrets, confidential and proprietary information, algorithms, formulae,
discoveries, methods, specifications, inventions, processes, technology,
techniques, technical data, data bases, research and development information,
designs and customer and supplier lists and information, in each case whether or
not known to the public, whether patentable or not and whether or not reduced to
practice (“Know-How”), (g) computer programs, proprietary software and firmware,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code, operating systems, design
documents, website code and specifications, flow-charts, user manuals and
training materials relating thereto and any translations thereof (“Software”),
(h) other intellectual property or similar corresponding or equivalent right to
any of the foregoing or other proprietary or Contract right relating to any of
the foregoing (including remedies against infringements thereof and rights of
protection of interest therein under the laws of all jurisdictions) and
(i) copies and tangible embodiments thereof, in each case whether or not the
same are in existence as of the date of this Agreement or developed after such
date and in any jurisdiction throughout the world.

“ISO” means Insurance Services Office, Inc., a Delaware corporation.

“Know-How” shall have the meaning set forth in the definition of “Intellectual
Property”.

“Knowledge” as used with respect to a Person means, except as otherwise
specifically provided herein, the actual personal knowledge after reasonable
inquiry of the chief executive officer, president, chief financial officer or
general counsel of such Person and, in the case of the Verisk Health Parent
Companies, any of the other individuals set forth in Section 14.1(i) of the
Company Disclosure Schedule.

“Law” means any statute, law (including common law), constitution, treaty,
charter, ordinance, code, Order, rule, regulation and any other binding
requirement or determination of any Governmental Body.

“Licensed Intellectual Property” means all Intellectual Property that any Person
other than any of the Subject Companies owns and that any of the Subject
Companies licenses for use in the operation of its business.

“Lien” shall be defined to mean any mortgage, deed of trust, security interest,
assignment, pledge, lien (statutory or otherwise), transfer restriction, option,
preemptive right, right of first refusal or first offer or other charge or
encumbrance of any nature whatsoever.

“Management Legal Fees” shall have the meaning set forth in the definition of
“Transaction Expenses”.

“Marketing Period” means the first period of fifteen (15) days after the date of
this Agreement throughout which and on the last day of which the Purchaser shall
have received the Required Information; provided that the last day of such
period may not be later than August 19,

 

82



--------------------------------------------------------------------------------

2016. Notwithstanding the foregoing, the Marketing Period shall not be deemed to
have commenced if, after the date of this Agreement and prior to the completion
of the Marketing Period, (i) Deloitte & Touche LLP shall have withdrawn its
audit opinion with respect to the Subject Companies Financial Statements, or
(ii) the Subject Companies or Deloitte & Touche LLP have indicated its intent or
need to undertake a restatement of the Subject Companies Financial Statements;
and provided, further, that the Marketing Period shall end on the earlier date
that is the date on which the Debt Financing is consummated.

“Material Adverse Effect” means any change, event, occurrence or effect that,
individually or in the aggregate, is materially adverse to the business
(including the Business), assets, results of operations or financial condition
of the Subject Companies, taken as a whole; provided that no change, event,
occurrence or effect to the extent resulting from, attributable to or arising
out of any of the following shall, either alone or in combination, constitute,
or be considered in determining whether there has occurred, a Material Adverse
Effect: (a) changes, events or occurrences generally affecting (i) the
industries in which any of the Subject Companies operate or (ii) the economy or
the credit, debt, financial or capital markets, in each case, in the United
States or elsewhere in the world, including changes in interest or exchange
rates, (b) changes or developments in any Law or the interpretation or
enforcement thereof or in GAAP, or changes or developments in general legal,
regulatory or political conditions, (c) the negotiation, execution, announcement
or performance of this Agreement or the consummation of the transactions
contemplated hereby, including the impact thereof on relationships, contractual
or otherwise, with customers, suppliers, distributors, partners, financing
sources and employees, (d) acts of war (whether or not declared), sabotage or
terrorism, or any outbreak or escalation or worsening of any such acts of war,
sabotage or terrorism, (e) earthquakes, hurricanes, tornados or other natural
disasters or calamities, (f) any action taken or omitted to be taken by the
Parent, any of the Subject Companies or any of their respective Affiliates or
representatives as expressly required or permitted by this Agreement or with the
Purchaser’s written consent or at the Purchaser’s written request, (g) any
failure to meet any internal or public projections, forecasts or estimates of
revenue or earnings (it being understood and agreed that the underlying causes
of such failure shall be taken into account in determining whether a Material
Adverse Effect has occurred or will occur; provided that such reason is not
otherwise described in clauses (a) through and including (f) of this
definition), or (h) any increase in the cost or availability of any financing
available to the Purchaser to consummate the transactions contemplated hereby;
provided, however, that any changes, events, occurrences or effects resulting
from the matters described in the foregoing clauses (a), (b), (d) and (e) shall
be taken into account in determining whether a Material Adverse Effect has
occurred or will occur to the extent such changes, events, occurrences or
effects have a disproportionate adverse effect on the Subject Companies in a
manner relative to other participants in the industries in which the Business
operates.

“Nepal Plan Liabilities” means the accrued benefit obligations of Verisk Health
Nepal, determined as of 12:01 a.m. EDT on the Closing Date in accordance with
the Accounting Policies, with respect to (i) in the case of Covered Foreign
Employees, any gratuity, severance or termination or transfer payment,
retirement fund, including the Employees Provident Fund Nepal or other similar
plan or program of Verisk Health Nepal, and (ii) in the case of any employee of
Verisk Health Nepal other than the Covered Foreign Employees, any gratuity or
retirement fund, including the Employees Provident Fund Nepal, but specifically
excluding any liability with respect to any severance or termination or transfer
payment or similar type of payment, plan or program.

 

83



--------------------------------------------------------------------------------

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision or settlement issued, promulgated or entered by or
with any Governmental Body or arbitrator.

“Organizational Documents” means, with respect to any entity, the certificate or
articles of incorporation, certificate or articles of formation and bylaws or
operating agreement of such entity or any similar charter or other
organizational documents of such entity.

“Owned Intellectual Property” means all Intellectual Property owned or purported
to be owned by the Subject Companies, or any of them.

“Patents” shall have the meaning set forth in the definition of “Intellectual
Property”.

“Permitted Liens” means (i) Liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings and with respect to which the
Subject Companies maintain adequate reserves in accordance with GAAP,
(ii) mechanics’, carriers’, workmen’s, repairmen’s or other similar Liens
arising in the ordinary course of business prior to the Closing with respect to
obligations not yet due and payable or being contested in good faith by
appropriate proceedings and with respect to which the Subject Companies maintain
adequate reserves in accordance with GAAP, (iii) other Liens which arise in the
ordinary course of business consistent with past practice and not in connection
with the incurrence of any Indebtedness and that do not individually or in the
aggregate materially detract from the value of the property or assets subject
thereto or materially impair the current use or occupancy thereof in the
operation of the businesses of the Subject Companies, and (iv) other Liens
described in Section 14.1(ii) of the Company Disclosure Schedule.

“Person” means a natural person, works council or other labor organization or
any legal, commercial or governmental entity, such as, but not limited to, a
corporation, general partnership, joint venture, limited partnership, limited
liability company, limited liability partnership, trust, business association,
group acting in concert, or any person acting in a representative capacity and
any Governmental Body or arbitrator.

“Post-Closing Period” means any Taxable period (or portion thereof) other than a
Pre-Closing Period.

“Pre-Closing Period” means any Taxable period ending on or before the Closing
Date and, with respect to any Straddle Period, the portion of such Straddle
Period ending on and including the Closing Date.

“Privacy and Security Laws” means all Laws concerning the privacy or security of
Protected Health Information and other personally identifiable information, and
all regulations promulgated thereunder, including HIPAA, HITECH, the
Gramm-Leach-Bliley Act, the Fair Credit Reporting Act, the Fair and Accurate
Credit Transaction Act, the Federal Trade Commission Act, the Privacy Act of
1974, the CAN-SPAM Act, the Telephone Consumer Protection Act, the Telemarketing
and Consumer Fraud and Abuse Prevention Act, Children’s Online Privacy
Protection Act, state social security number protection Laws, state data breach
notification Laws, state insurance Law requirements applicable to data privacy,
security or breach notification, state consumer protection Laws and the Payment
Card Industry Data Security Standard.

 

84



--------------------------------------------------------------------------------

“Proceeding” shall mean any claim, action, suit, proceeding or investigation,
whether or not such claim, proceeding or investigation results in a formal civil
or criminal litigation or regulatory action.

“Protected Health Information” shall have the meaning at 45 C.F.R. § 160.103.

“Registered Intellectual Property” means all Owned Intellectual Property that is
subject to registrations, applications for registration, or other filings with
or issuances by any Governmental Body or any other Person, including any
registrar or registry of Domain Names.

“Required Information” means all information required by paragraph 6 and clause
(a) of the first sentence of paragraph 12 of the “Conditions to Closing,” as set
forth in the Debt Commitment Letter; provided, however, that, (a) the Purchaser
confirms it has received the statements set forth in clauses (i) and (ii) of
Paragraph 6 of the Debt Commitment Letter, (b) the Purchaser shall, without
limiting the Parent’s obligations under Section 5.14(c), prepare the requisite
pro forma information and Confidential Information Memorandum as required by
clause (v) of paragraph 6 therein, and “Required Information” shall include only
the financial and other pertinent information within the Parent’s and its
Affiliates’ control relating to the Subject Companies necessary to permit the
Purchaser to prepare such items, and (c) without limiting the Parent’s
obligations under Section 5.14(c), “Required Information” as it relates to
clause (a) of the first sentence of paragraph 12, shall be such financial and
other pertinent information regarding the Subject Companies as is within the
Parent’s and its Affiliates’ control.

“Retained Business” means the business of the Parent or any of its Affiliates
(other than the Subject Companies).

“Retained Liabilities” means any and all liabilities to the extent relating to
or arising from (i) the Excluded Assets, (ii) the Retained Business and
(iii) outstanding purchase price-related liabilities and obligations with
respect to the prior acquisitions of MediConnect Global, Inc. and Bloodhound
Technologies, Inc.

“Shared Contract” means any Contract with any non-Affiliated Person to which the
Parent or ISO or any of their Affiliates, including the Subject Companies, is a
party that relates to both (a) the Business and (b) any Retained Business.

“Software” shall have the meaning set forth in the definition of “Intellectual
Property”.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, joint venture or other legal entity of which such
Person (either alone or through or together with any other Subsidiary), owns,
directly or indirectly, more than 50% of the stock or other equity interests the
holder of which is generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

“Target Working Capital Deficiency” means Twenty-Nine Million Dollars
($29,000,000).

 

85



--------------------------------------------------------------------------------

“Target Working Capital Surplus” means Thirty-One Million Dollars ($31,000,000).

“Tax”, “Taxes” or “Taxable” or “Taxing” (as the context requires) shall mean any
federal, state, local or foreign net income, capital gains, alternative or
add-on minimum tax, gross income, gross receipts, sales, rent, use, transfer, ad
valorem, value added, franchise, corporate, profits, license, capital,
withholding, payroll, employment, excise, goods and services, severance, stamp,
registration, occupation, premium, property, windfall profit or other tax,
including any interest, fine or penalty on, or addition to, any such tax and
including any liability for any of the foregoing under applicable Law (including
pursuant to Treasury Regulation Section 1.1502-6 or a similar provision of
state, local or other Law), under a Contract, as a transferee, as a successor or
otherwise.

“Tax Representations” means the representations and warranties set forth in
Section 3.8.

“Tax Return” shall mean any federal, state, local or foreign return, report,
statement, schedule, notice, form or declaration filed with, or required to be
filed with, any Taxing Authority in connection with the determination,
assessment, collection or payment of any Tax, including any attachments thereto
and amendments thereof.

“Taxing Authority” means any Governmental Body having jurisdiction with respect
to any Tax.

“Trademarks” shall have the meaning set forth in the definition of “Intellectual
Property”.

“Transaction Documents” shall mean this Agreement, the Transitional Services
Agreement, the Note and the Amended and Restated Limited Liability Company
Agreement.

“Transaction Expenses” means, without duplication, (a) all fees, costs and
expenses (including fees, costs and expenses of legal counsel, investment
bankers, brokers or other representatives and consultants) incurred by any
Subject Company or any of its Affiliates (to the extent that a Subject Company
is responsible for the payment thereof) in connection with the negotiation and
execution of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby (including any
such amounts required to be paid to any third party in connection with obtaining
any consent, waiver, release or approval (other than costs and expenses to
establish Purchaser Replacement Contracts, which is subject to Section 5.12))
required to be obtained in connection with the consummation of the transactions
contemplated hereby or thereby); and (b) all amounts (plus any Taxes required to
be paid by a Subject Company with respect thereto, provided such Taxes are not
otherwise paid by the Parent or its Affiliates (excluding, after 12:01 a.m. EDT
on the Closing Date, the Subject Companies) or accrued as a Current Liability in
the calculation of Adjusted Closing Working Capital) payable by any Subject
Company under any “change of control,” retention, severance or other similar
arrangements entered into prior to the Closing, which are payable as a result of
the consummation of the transactions contemplated hereby (excluding any
Severance Liability or Nepal Plan Liabilities), in the case of each of clauses
(a) and (b), to the extent unpaid prior to the Closing Date; provided, that
Transaction Expenses shall not include up to $250,000 of the fees and
disbursements of Goodwin Procter LLP for services rendered to management of the
Subject

 

86



--------------------------------------------------------------------------------

Companies in connection with the negotiation with the Purchaser and its
Affiliates of the terms of their employment with the Purchaser or any of its
Affiliates (but not with any other potential purchaser of the Business, which
such amounts shall be Transaction Expenses) or any of the Subject Companies
after the Closing (the “Management Legal Fees”).

“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration and other such Taxes and all conveyance fees and recording charges
(including penalties and interest thereon).

“Trapped Cash” shall have the meaning set forth in the definition of “Cash”.

“Voluntary Compliance Procedure” means any voluntary worker classification
settlement program, voluntary compliance procedure, Tax amnesty program or other
settlement program to be entered into with any Taxing Authority.

(b) The terms set forth below shall have the meanings ascribed thereto in the
referenced Sections of this Agreement:

 

Term    Section

Acquisition Transaction

   Section 5.14

Active Employee

   Section 12.4

Active Employees

   Section 12.4

Adjusted Closing Statement

   Section 12.3

Adjusted Closing Working Capital

   Section 12.3

Adjusted Net Debt

   Section 12.3

Agreement

   Preamble

Alternative Financing

   Section 5.13

Auditor

   Section 12.3

Base Purchase Price

   Section 1.2

Benefit Plans

   Section 3.13

Business

   Recitals

Business Associate Agreement

   Section 10.8

Business Obligations

   Section 5.11

Business Rights

   Section 5.11

Cap

   Section 13.3

Closing

   Section 7.1

Closing Balance Sheet

   Section 12.3

Closing Date

   Section 7.1

Closing Payment

   Section 1.2

Closing Working Capital

   Section 12.3

Code

   Section 3.8

Commitment Letters

   Section 4.5

Confidentiality Agreement

   Section 5.7

Continued Employees

   Section 12.4

Covered Insurance Claim(s)

   Section 12.9

Damages

   Section 13.1

Debt Commitment Letter

   Section 4.5

 

87



--------------------------------------------------------------------------------

Debt Financing

   Section 4.5

Deductible

   Section 13.3

De Minimis Exclusion

   Section 13.3

Designated Firms

   Section 14.19

Dispute

   Section 14.19

Disputed Return

   Section 12.2

Employment Laws

   Section 3.14

Equity Commitment Letter

   Section 4.5

Equity Financing

   Section 4.5

ERISA

   Section 3.13

Excluded Assets

   Section 5.9

Existing Guaranty

   Section 5.8

Facility Build-Out

   Section 12.4

Financing

   Section 4.5

Foreign Plan

   Section 3.13

Former Employee

   Section 12.4

GAAP

   Section 3.5

Globerian

   Recitals

Globerian Shares

   Section 3.4

HIPAA

   Section 3.23

HITECH

   Section 3.23

HSR Act

   Section 2.3

Illustrative Net Working Capital Statement

   Section 5.5

Inactive Employees

   Section 12.4

Indemnification Period

   Section 13.3

Indemnified Director and Officer

   Section 12.7

Indemnified Party

   Section 13.3

Indemnifying Party

   Section 13.3

Key Employees

   Section 3.12

Limited Guarantee

   Section 4.5

Material Contract

   Section 3.11

Mediconnect Global

   Preamble

Mediconnect.net

   Recitals

Mediconnect.net Shares

   Section 3.4

Mediconnect Shares

   Section 3.4

Net Debt

   Section 12.3

Note

   Section 1.2

Parent

   Preamble

Parent 401(k) Plan

   Section 12.4

Parent Guarantor

   Preamble

Parent Indemnified Parties

   Section 13.2

Parent Obligations

   Section 14.20

Parent Plans

   Section 3.13

Parent Releasee

   Section 12.8

Parent Releasor

   Section 12.8

Permits

   Section 3.18

PHR

   Recitals

 

88



--------------------------------------------------------------------------------

PHR Membership Interests

   Section 3.4

Projected Closing Statement

   Section 5.4

Projected Closing Working Capital

   Section 5.4

Projected Net Debt

   Section 5.4

Protected Communications

   Section 14.19

Purchase Price

   Section 1.2

Purchaser

   Preamble

Purchaser 401(k) Plan

   Section 12.4

Purchaser Guarantor

   Section 4.5

Purchaser Indemnified Parties

   Section 13.1

Purchaser Related Parties

   Section 11.3

Purchaser Releasee

   Section 12.8

Purchaser Releasor

   Section 12.8

Purchaser Replacement Contracts

   Section 5.11

Real Properties

   Section 3.10

Real Property Leases

   Section 3.10

Recourse Theory

   Section 14.21

Representatives

   Section 5.13

Retained Names and Marks

   Section 12.6

Severance Liabilities

   Section 12.4

Straddle Period

   Section 12.2

Subject Companies

   Recitals

Subject Company

   Recitals

Subject Companies Financial Statements

   Section 3.5

Subject Company Equity Interests

   Recitals

Tax Contest

   Section 12.2

Termination Date

   Section 11.1

Termination Fee

   Section 11.3

Third-Party Claim

   Section 13.4

Transitional Services Agreement

   Section 8.4

VCVH Holding II

   Preamble

VCVH Intermediate

   Preamble

VDR

   Section 3.5

Verisk Health

   Preamble

Verisk Health Nepal

   Recitals

Verisk Health Nepal Shares

   Section 3.4

Verisk Health Parent Companies

   Preamble

Verisk Health Shares

   Section 3.4

WARN Act

   Section 12.4

Any singular term in this Agreement shall be deemed to include the plural, and
any plural term the singular. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed followed by the
words “but not limited to.” The word “or” is not necessarily exclusive.
References to “written” or “in writing” include in visual electronic form. Words
of one gender shall be construed to apply to each gender. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Any capitalized

 

89



--------------------------------------------------------------------------------

terms used in any Exhibit or Company Disclosure Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. References
to any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

Section 14.2 Notices.

All notices, requests, demands and other communications in connection with this
Agreement shall be in writing and shall be deemed given if (a) delivered
personally, on the date of such delivery, (b) upon automated or non-automated
confirmation when transmitted via facsimile (but only, in the case of facsimile,
if followed by transmittal by nationally recognized overnight courier or by hand
for delivery on the next Business Day), or (c) on receipt (or refusal to accept
delivery) after dispatch by registered or certified mail (return receipt
requested), postage prepaid, or by a nationally recognized overnight courier
(with confirmation), addressed, in each case, as follows:

 

  (1) if to the Parent or Parent Guarantor or, if before Closing,

to any of the Subject Companies:

Verisk Analytics, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310

Attention:    Kenneth E. Thompson

                                              Executive Vice President, General
Counsel and Corporate Secretary

Fax No.: (201) 748-1429

with a copy to:

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102

Attn: Lisa A. Heeb, Esq.

Fax No.: (973) 624-7070

 

  (2) if to the Purchaser or any of its Affiliates, including after the Closing,
the Subject Companies:

c/o Veritas Capital Fund Management, L.L.C.

9 West 57th Street, 29th Floor

New York, New York 10019

Attn: Ramzi M. Musallam; James J. Dimitri

Fax No.: (212) 688-9411

 

90



--------------------------------------------------------------------------------

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attn: Kenneth M. Wolff

Fax No.: (917) 777-2681

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices and other communications given
to any party hereto in accordance with the provisions hereof shall be deemed to
have been given on the date of receipt, provided that any notice or other
communication that is received other than during regular business hours of the
recipient shall be deemed to have been given at the opening of business on the
next business day of the recipient.

Section 14.3 Survival of Representations.

All representations, warranties, covenants and agreements in and pursuant to
this Agreement shall survive the Closing as provided in Section 13.3(a).

Section 14.4 Schedules.

All references to this Agreement shall be deemed to include the exhibits,
annexes hereto and the Company Disclosure Schedule. Any matter disclosed in any
one section of the Company Disclosure Schedule shall be deemed to have been
disclosed in any section of the Company Disclosure Schedule provided the
relevance of such matter to such other section of the Company Disclosure
Schedule is reasonably discernible from the face of the information provided in
the section of the Company Disclosure Schedule as to which such matter was
disclosed. The inclusion of any information in any section of the Company
Disclosure Schedule shall not be deemed to be an admission or acknowledgement by
the Parent or any of the Subject Companies, in and of itself, that such
information is material to or outside the ordinary course of the business of the
Subject Companies.

Section 14.5 Entire Agreement; Amendments.

This Agreement and the documents referred to herein (together with the
Confidentiality Agreement, which shall terminate automatically upon the Closing)
contain the entire agreement between the parties hereto with respect to the
transactions contemplated hereby, and supersede all prior understandings,
arrangements and agreements with respect to the subject matter hereof. No
amendment or modification of this Agreement shall be effective unless in writing
and signed by the Purchaser and the Parent. Notwithstanding anything to the
contrary contained herein, Section 11.2, Section 11.3, this Section 14.5,
Section 14.8, the last sentence of each of Section 14.9 and Section 14.10,
Section 14.14, Section 14.16 and Section 14.21 (and any provision of this
Agreement to the extent an amendment, modification, waiver or termination of
such provision would modify the substance of Section 11.2, Section 11.3,
Section 14.5, Section 14.8, the last sentence of each of Section 14.9 and
Section 14.10 and Section 14.21) may not be amended, modified, waived or
terminated in a manner that is adverse in any respect to the Debt Financing
Sources without the prior written consent of the Debt Financing Sources party to
the Debt Commitment Letter.

 

91



--------------------------------------------------------------------------------

Section 14.6 Further Action.

From and after the Closing, each of the parties hereto shall use such party’s
commercially reasonable efforts to take such actions as may be necessary or
reasonably requested by the other parties hereto to carry out and give effect to
the transactions contemplated by this Agreement.

 

92



--------------------------------------------------------------------------------

Section 14.7 Expenses.

Each of the parties hereto shall bear such party’s own expenses in connection
with this Agreement and the transactions contemplated hereby, except as may
otherwise expressly be set forth in this Agreement.

Section 14.8 Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable in the case of agreements made and to be
performed entirely within such State, regardless of the Laws that might
otherwise govern under applicable conflicts of laws provisions.

Section 14.9 Consent to Jurisdiction.

Each party hereto irrevocably submits to the exclusive jurisdiction of any state
or federal court located in New York, New York for the purposes of any action
arising out of this Agreement, the other Transaction Documents or any
transaction contemplated hereby or thereby, and agrees to commence any such
action only in such courts. Each party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth herein shall be effective service of process for
any such action. Each party irrevocably and unconditionally waives any objection
to the laying of venue of any action arising out of this Agreement, the
Transaction Documents or the transactions contemplated hereby or thereby in such
courts, and hereby irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action brought in any such court
has been brought in an inconvenient forum. Each party hereto agrees that it will
not bring or support any action, cause of action, claim, cross-claim or
third-party claim of any kind or description, whether in law or in equity,
whether in contract or in tort or otherwise, against the Debt Financing Sources
in any way relating to this Agreement or any of the transactions contemplated by
this Agreement, including any dispute arising out of or relating in any way to
the Debt Commitment Letter or the performance thereunder, in any forum other
than the Supreme Court of the State of New York, County of New York, or, if
under applicable Law exclusive jurisdiction is vested in the federal courts, the
United States District Court for the Southern District of New York (and
appellate courts thereof).

Section 14.10 Waiver of Jury Trial.

EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF AND THEREOF.
EACH PARTY HEREBY FURTHER IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY AGAINST
ANY DEBT FINANCING SOURCE IN ANY MATTER WHATSOEVER ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE DEBT COMMITMENT LETTER OR THE PERFORMANCE THEREUNDER.

 

93



--------------------------------------------------------------------------------

Section 14.11 Captions.

The captions appearing herein are for the convenience of the parties only and
shall not be construed to affect the meaning of the provisions of this
Agreement.

Section 14.12 Accounting Terms; Currency.

All accounting terms used herein which are not expressly defined in this
Agreement shall have the respective meanings given to them under GAAP on the
date of this Agreement. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States dollars and all payments hereunder shall be made in United States
dollars.

Section 14.13 Interpretation.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party by
virtue of the authorship of this Agreement shall not apply to the construction
and interpretation hereof.

Section 14.14 Severability.

If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any jurisdiction, the remainder of this Agreement, or
application of that provision to any Persons or circumstances, or in any
jurisdiction, other than those as to which it is held invalid, illegal or
unenforceable, will not be affected by that invalidity, illegality or
unenforceability and will be enforceable to the fullest extent permitted by Law.
Notwithstanding the foregoing, the parties intend that the remedies and
limitations set forth in this Agreement (including Section 11.2, Section 11.3,
Section 14.8, this Section 14.14, Section 14.15, Section 14.16, Section 14.21
and the last sentence of each of Section 14.5, Section 14.9 and Section 14.10)
shall be construed as an integral provision of this Agreement and that such
remedies and limitations shall not be severable in any manner that increases
(i) the liability of any party or any Purchaser Related Party or (ii) the
obligations hereunder or under the Limited Guarantee.

Section 14.15 Specific Performance.

The Purchaser, the Parent and the Verisk Health Parent Companies recognize that
any breach of the terms of this Agreement may give rise to irreparable harm for
which money damages would not be an adequate remedy, and, accordingly, agree
that, in addition to other remedies provided in this Agreement and subject to
the last sentence of this Section 14.15, any non-breaching party shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce the terms and provisions of this Agreement by a
decree of specific performance without the necessity of proving the inadequacy
as a remedy of money damages. Subject to the last sentence of this
Section 14.15, it is agreed that the parties shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement. Notwithstanding any provision

 

94



--------------------------------------------------------------------------------

hereof to the contrary, it is explicitly agreed that the Parent and its
Affiliates shall not be entitled to seek or obtain any injunction, specific
performance or other equitable relief requiring the Purchaser to pay the Closing
Payment or to consummate the Closing under this Agreement or to cause the Equity
Financing to be funded, except that the Parent may seek specific performance of
the Purchaser’s obligation to cause the Equity Financing to be funded to pay the
Closing Payment and of the Purchaser’s obligation to consummate the Closing if
and only in the event that (i) all conditions set forth in Article VIII and
Article X have been satisfied in full (other than such conditions as may, by
their terms, only be satisfied at the Closing, but such conditions must be
capable of being satisfied on such date as if it were the Closing Date) at the
time when the Closing would have occurred but for the failure of the Equity
Financing to be funded, (ii) the Debt Financing has been funded or will be
funded at the Closing if the Equity Financing is funded at the Closing, and
(iii) the Parent has irrevocably confirmed in writing, that if specific
performance is granted and the Equity Financing and the Debt Financing are
funded, then the Closing will occur.

Section 14.16 Assignment; Benefits.

This Agreement is not intended, and shall not be construed, to confer any rights
or remedies hereunder upon any Person other than those Persons expressly named
as a party hereto and other than (i) the Indemnified Directors and Officers and
their respective heirs and personal representatives as provided in Section 12.7,
(ii) the Indemnified Parties as provided under Article XIII, (iii) Veritas
Capital Fund Management, L.L.C. as provided in Section 5.8(c), (iv) each of the
Persons whose liability is limited in accordance with Sections 11.2 and 11.3,
including the Debt Financing Sources, to the extent provided therein, (v) the
Parent Releasees and the Purchaser Releasees as provided in Section 12.8,
(vi) the Debt Financing Sources in accordance with Section 14.8, Section 14.14,
Section 14.21, this Section 14.16 and the last sentence of each of Section 14.5,
Section 14.9 and Section 14.10, and (vii) the Purchaser Related Parties (other
than the Purchaser) as provided in Section 14.21, in each case, who shall be
express third party beneficiaries of, and shall be entitled to enforce their
rights under, such provisions to which they are entitled to benefits. Subject to
the foregoing, this Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests, or obligations hereunder may be assigned by any party hereto
without the prior written consent of the Parent and the Purchaser; provided that
the parties hereto agree that no consent shall be required in connection with
(x) the merger or consolidation of the Purchaser or the Parent or any of their
respective Affiliates that is a party hereto (other than prior to the Closing,
the Subject Companies) with any other Person or the transfer of any stock or
other equity interests of the Purchaser or the Parent or their respective
Affiliates that is a party hereto (other than prior to the Closing, the Subject
Companies) or the sale of all or substantially all of the assets of the
Purchaser or the Parent or their respective Affiliates that is a party hereto
(other than prior to the Closing, the Subject Companies), (y) the assignment by
the Purchaser of its rights, interests or obligations hereunder to one or more
of its Affiliates or (z) the collateral assignment of this Agreement by the
Purchaser to any Debt Financing Source or any agent or collateral trustee for
such Debt Financing Source or any other lender to the Purchaser or its
Subsidiaries; provided that no such transaction shall relieve the Purchaser or
Parent or any such Affiliate, as applicable, of its obligations hereunder.

 

95



--------------------------------------------------------------------------------

Section 14.17 Counterparts.

This Agreement may be executed in counterparts (including by facsimile or by an
electronic scan delivered by electronic mail), each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

Section 14.18 Extensions; Waivers.

The parties, by action taken or authorized by their respective boards of
directors, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party to any such extension or waiver shall be valid only if set forth
in a written instrument signed on behalf of such party. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof, nor shall any such waiver constitute a continuing
waiver, unless otherwise expressly provided. The failure of any party to assert
any of its rights under this Agreement or otherwise shall not constitute a
waiver of those rights.

Section 14.19 Attorney-Client Privilege; Waiver of Conflicts.

The Purchaser (on behalf of itself and its Affiliates, including, post-closing,
the Subject Companies) hereby irrevocably acknowledges and agrees that: (a) the
Parent and the other Parent Indemnified Parties shall have the right to retain
McCarter & English LLP and/or Davis Polk Wardwell LLP (the “Designated Firms”)
to represent their respective interests in any dispute arising after the Closing
under or in connection with this Agreement, any agreement entered into pursuant
to this Agreement, or the transactions contemplated hereby or thereby (a
“Dispute”); (b) the Purchaser (on behalf of itself and its Affiliates,
including, post-Closing, the Subject Companies) irrevocably waives, consents to
and covenants not to assert any objection, based on conflict of interest or
otherwise, to any representation of the Parent by the Designated Firms in any
Dispute; (c) all client communications between any of the Subject Companies, the
Parent, or any of their respective Affiliates, directors, officers, employees,
members, managers, partners, agents or representatives, on the one hand, and the
Designated Firms or any other legal counsel consulted by the Parent or any of
the Subject Companies or any of their respective Affiliates, directors,
officers, employees, members, managers, partners, agents or representatives, on
the other hand, occurring prior to the Closing and made in connection with the
negotiation, preparation, execution, delivery and Closing under this Agreement
or the consummation of the transactions contemplated by this Agreement
(excluding, for the avoidance of doubt, communications involving general
business matters of the Subject Companies unrelated to this Agreement and the
transactions contemplated hereby) shall be deemed to be privileged and
confidential communications (the “Protected Communications”); (d) all rights to
such Protected Communications, and the control of the confidentiality and
privilege applicable thereto, shall be retained by the Parent and belong solely
to the Parent and not to the Subject Companies; and (e) to the extent the
Purchaser or any of its Affiliates (including the Subject Companies) should
discover in its possession after the Closing any Protected Communications, such
party shall take reasonable steps to preserve the confidentiality thereof and
promptly deliver the same to the Parent at the Parent’s sole expense, keeping no
copies, and shall not by reason

 

96



--------------------------------------------------------------------------------

thereof assert any loss of confidentiality or privilege protection.
Notwithstanding the foregoing, after the Closing, (i) neither the Parent nor its
Affiliates shall waive such privilege or disclose such Protected Communications
other than in connection with the enforcement or defense of the Parent’s rights
or obligations under this Agreement and the other Transaction Documents and
(ii) in the event of a dispute between the Purchaser and its Affiliates
(including the Subject Companies), on the one hand, and a Person other than the
Parent and its Affiliates, on the other hand, the Purchaser may assert the
attorney-client privilege to prevent the disclosure of such Protected
Communications by the Designated Firms, the Parent and its Affiliates to such
Person.

Section 14.20 Parent Guarantee.

The Parent Guarantor hereby unconditionally, absolutely and irrevocably
guarantees the prompt and full performance of all of the Parent’s obligations
under this Agreement (such obligations, the “Parent Obligations”). The Purchaser
may seek remedies directly against the Parent Guarantor with respect to the
Parent Obligations without first seeking or exhausting its remedies against the
Parent. The liability of the Parent Guarantor hereunder is subject to all
defenses available to the Parent to performance of the Parent Obligations.
Notwithstanding anything to the contrary contained in this Agreement, the
guarantee set forth in this Section 14.20 shall survive the Closing.

Section 14.21 Non-Recourse.

Subject to the last sentence of this Section 14.21, all claims, obligations,
liabilities or causes of action (whether in tort or in contract, in law or in
equity, or otherwise) that may be based upon, arise out of or by reason of, in
respect of, or otherwise relate to, this Agreement, or the negotiation,
execution, performance or breach of this Agreement (including any representation
or warranty made or alleged to have been made in or in connection with this
Agreement or as an inducement to enter into this Agreement) or the transactions
contemplated hereby (each of such above-described legal, equitable or other
theories or sources of liability, a “Recourse Theory”), may only be made or
asserted against (and are expressly limited to), the Persons that are expressly
named as parties hereto. Subject to the last sentence of this Section 14.21, no
Person that is not a named party to this Agreement (including any Purchaser
Related Party other than the Purchaser, VCVH Intermediate, VCVH Holding II and
Purchaser LLC) shall have any liability (whether in tort or in contract, in law
or in equity, or based upon any theory that seeks to impose liability of a
Person against its owners or affiliates, or otherwise) for any liabilities or
obligations in respect of, based upon or arising out of any Recourse Theory.
Subject to the last sentence of this Section 14.21, in no event shall the Parent
or any of its Affiliates, or any Person claiming through or on behalf of any of
them, institute any Proceeding under or based upon any Recourse Theory against
any Purchaser Related Party other than the Purchaser, VCVH Intermediate, VCVH
Holding II and Purchaser LLC. Nothing in this Section 14.21 shall in any way
limit or qualify the obligations and liabilities of (i) the parties to the
Commitment Letters to each other or (ii) the Purchaser Guarantor to the extent
of its obligations expressly set forth in the Limited Guarantee.

***

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

VERISK ANALYTICS, INC. (solely for purposes of Section 5.1, Section 5.3, Section
5.8(c), Section 5.13, Section 12.1, Section 12.8(b), Section 12.8(c), Section
12.10, ARTICLE XIII and ARTICLE XIV) By:  

/s/ Kenneth E. Thompson

Name:   Kenneth E. Thompson Title:   Executive Vice President, General Counsel
and Corporate Secretary ARGUS INFORMATION AND ADVISORY SERVICES, LLC By:  

/s/ Nana Banerjee

Name:   Nana Banerjee Title:   President VERISK HEALTH, INC. By:  

/s/ Kenneth E. Thompson

Name:   Kenneth E. Thompson Title:   Executive Vice President, General Counsel
and Corporate Secretary MEDICONNECT GLOBAL, INC. By:  

/s/ Kenneth E. Thompson

Name:   Kenneth E. Thompson Title:   Executive Vice President, General Counsel
and Corporate Secretary



--------------------------------------------------------------------------------

VCVH HOLDING CORP. By:  

/s/ Ramzi M. Musallam

Name:   Ramzi M. Musallam Title:   President VCVH HOLDINGS LLC (solely for
purposes of Section 1.2 and Article IV) By:  

/s/ Ramzi M. Musallam

Name:   Ramzi M. Musallam Title:   Authorized Signatory VCVH HOLDING II CORP.
By:  

/s/ Ramzi M. Musallam

Name:   Ramzi M. Musallam Title:   President VCVH INTERMEDIATE HOLDING CORP. By:
 

/s/ Ramzi M. Musallam

Name:   Ramzi M. Musallam Title:   President